Exhibit 10.2

 

EXECUTION VERSION

 

 

WILLIAMS SCOTSMAN INTERNATIONAL, INC.

 

as Issuer and

 

THE GUARANTORS PARTY HERETO

 

--------------------------------------------------------------------------------

 

7.875% SENIOR SECURED NOTES DUE 2022

 

--------------------------------------------------------------------------------

 

INDENTURE

 

DATED AS OF NOVEMBER 29, 2017

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

as Trustee and Collateral Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Clause

 

Page

 

 

 

Article I DEFINITIONS AND INCORPORATION BY REFERENCE

 

1

 

 

 

SECTION 1.1 Definitions

 

1

SECTION 1.2 Other Definitions

 

54

SECTION 1.3 Trust Indenture Act Term

 

55

SECTION 1.4 Rules of Construction

 

55

 

 

 

Article II THE NOTES

 

56

 

 

 

SECTION 2.1 Form and Dating

 

56

SECTION 2.2 Execution and Authentication

 

57

SECTION 2.3 Registrar; Paying Agent

 

58

SECTION 2.4 Paying Agent to Hold Money in Trust

 

58

SECTION 2.5 Holder Lists

 

59

SECTION 2.6 Book-Entry Provisions for Global Securities

 

59

SECTION 2.7 Replacement Notes

 

61

SECTION 2.8 Outstanding Notes

 

61

SECTION 2.9 Treasury Notes

 

62

SECTION 2.10 Temporary Notes

 

62

SECTION 2.11 Cancellation

 

62

SECTION 2.12 [Reserved]

 

62

SECTION 2.13 CUSIP Number

 

62

SECTION 2.14 Special Transfer Provisions

 

63

SECTION 2.15 Issuance of Additional Notes

 

65

 

 

 

Article III REDEMPTION AND PREPAYMENT

 

65

 

 

 

SECTION 3.1 Notices to Trustee

 

65

SECTION 3.2 Selection of Notes to Be Redeemed

 

66

SECTION 3.3 Notice of Redemption

 

66

SECTION 3.4 Effect of Notice of Redemption

 

67

SECTION 3.5 Deposit of Redemption Price

 

67

SECTION 3.6 Notes Redeemed in Part

 

67

SECTION 3.7 Optional Redemption

 

67

SECTION 3.8 Offer to Purchase

 

69

SECTION 3.9 [Reserved]

 

70

SECTION 3.10 Mandatory Redemption

 

70

 

 

 

Article IV COVENANTS

 

70

 

 

 

SECTION 4.1 Payment of Notes

 

70

SECTION 4.2 Maintenance of Office or Agency

 

71

SECTION 4.3 Reports

 

71

SECTION 4.4 Compliance Certificate

 

72

 

i

--------------------------------------------------------------------------------


 

SECTION 4.5 Taxes

 

72

SECTION 4.6 Stay, Extension and Usury Laws

 

72

SECTION 4.7 Limitation on Restricted Payments

 

72

SECTION 4.8 Limitation on Dividends and Other Payment Restrictions Affecting
Restricted Subsidiaries

 

77

SECTION 4.9 Limitation on Incurrence of Debt

 

80

SECTION 4.10 Limitation on Asset Sales

 

81

SECTION 4.11 Limitation on Transactions with Affiliates

 

84

SECTION 4.12 Limitation on Liens

 

87

SECTION 4.13 Limitation on Sale and Leaseback Transactions

 

88

SECTION 4.14 Offer to Purchase upon a Change of Control

 

88

SECTION 4.15 Maintenance of Properties, Corporate Existence and Insurance

 

89

SECTION 4.16 Limited Condition Transactions

 

90

SECTION 4.17 Additional Note Guarantees

 

91

SECTION 4.18 Limitation on Creation of Unrestricted Subsidiaries

 

91

SECTION 4.19 Creation and Perfection of Certain Security Interests After the
Issue Date

 

92

SECTION 4.20 Further Assurances

 

92

SECTION 4.21 Suspension of Covenants

 

93

SECTION 4.22 Limited Condition Transactions

 

94

 

 

 

Article V SUCCESSORS

 

94

 

 

 

SECTION 5.1 Consolidation, Amalgamation, Merger, Conveyance, Transfer or Lease

 

94

SECTION 5.2 Successor Person Substituted

 

96

 

 

 

Article VI DEFAULTS AND REMEDIES

 

96

 

 

 

SECTION 6.1 Events of Default

 

96

SECTION 6.2 Acceleration

 

98

SECTION 6.3 Other Remedies

 

99

SECTION 6.4 Waiver of Past Defaults

 

99

SECTION 6.5 Control by Majority

 

99

SECTION 6.6 Limitation on Suits

 

100

SECTION 6.7 Rights of Holders of Notes to Receive Payment

 

100

SECTION 6.8 Collection Suit by Trustee

 

100

SECTION 6.9 Trustee May File Proofs of Claim

 

101

SECTION 6.10 Priorities

 

101

SECTION 6.11 Undertaking for Costs

 

102

 

 

 

Article VII TRUSTEE

 

102

 

 

 

SECTION 7.1 Duties of Trustee

 

102

SECTION 7.2 Rights of Trustee

 

103

SECTION 7.3 Individual Rights of Trustee

 

105

SECTION 7.4 Trustee’s Disclaimer

 

105

 

--------------------------------------------------------------------------------


 

SECTION 7.5 Notice of Defaults

 

105

SECTION 7.6 Reports by Trustee to Holders of the Notes

 

106

SECTION 7.7 Compensation and Indemnity

 

106

SECTION 7.8 Replacement of Trustee

 

107

SECTION 7.9 Successor Trustee by Merger, Etc.

 

108

SECTION 7.10 Eligibility; Disqualification

 

108

SECTION 7.11 Preferential Collection of Claims Against the Company

 

108

SECTION 7.12 Trustee’s Application for Instructions from the Company

 

109

SECTION 7.13 Limitation of Liability

 

109

SECTION 7.14 Collateral Agent

 

109

SECTION 7.15 Co-Trustees; Separate Trustee; Collateral Agent

 

109

 

 

 

Article VIII LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

111

 

 

 

SECTION 8.1 Option to Effect Legal Defeasance or Covenant Defeasance

 

111

SECTION 8.2 Legal Defeasance

 

111

SECTION 8.3 Covenant Defeasance

 

112

SECTION 8.4 Conditions to Legal Defeasance or Covenant Defeasance

 

112

SECTION 8.5 Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions

 

113

SECTION 8.6 Repayment to Company

 

114

SECTION 8.7 Reinstatement

 

114

SECTION 8.8 Discharge

 

115

 

 

 

Article IX AMENDMENT, SUPPLEMENT AND WAIVER

 

116

 

 

 

SECTION 9.1 Without Consent of Holders

 

116

SECTION 9.2 With Consent of Holders

 

117

SECTION 9.3 Revocation and Effect of Consents

 

119

SECTION 9.4 Notation on or Exchange of Notes

 

119

SECTION 9.5 Trustee to Sign Amendments, Etc.

 

119

 

 

 

Article X SECURITY

 

120

 

 

 

SECTION 10.1 Appointment and Authorization of the Collateral Agent

 

120

SECTION 10.2 Security Documents; Additional Collateral

 

121

SECTION 10.3 Recording, Registration and Opinions

 

121

SECTION 10.4 Releases of Collateral

 

121

SECTION 10.5 Form and Sufficiency of Release

 

122

SECTION 10.6 Possession and Use of Collateral

 

122

SECTION 10.7 Purchaser Protected

 

123

SECTION 10.8 Authorization of Actions to Be Taken by the Collateral Agent Under
the Security Documents and the Intercreditor Agreement

 

123

SECTION 10.9 Authorization of Receipt of Funds by the Trustee Under the Security
Agreement

 

123

SECTION 10.10 Powers Exercisable by Receiver or Collateral Agent

 

123

 

--------------------------------------------------------------------------------


 

Article XI NOTE GUARANTEES

 

124

 

 

 

SECTION 11.1 U.S. Note Guarantees

 

124

SECTION 11.2 [Reserved]

 

125

SECTION 11.3 Severability

 

125

SECTION 11.4 Limitation of Guarantors’ Liability

 

125

SECTION 11.5 Guarantors May Consolidate, Etc., on Certain Terms

 

125

SECTION 11.6 Release of a Guarantor

 

127

SECTION 11.7 Benefits Acknowledged

 

128

SECTION 11.8 Future Guarantors

 

128

 

 

 

Article XII MISCELLANEOUS

 

128

 

 

 

SECTION 12.1 TIA

 

128

SECTION 12.2 Notices

 

128

SECTION 12.3 Communication by Holders of Notes with Other Holders of Notes

 

130

SECTION 12.4 Certificate and Opinion as to Conditions Precedent

 

130

SECTION 12.5 Statements Required in Certificate or Opinion

 

130

SECTION 12.6 Rules by Trustee and Agents

 

131

SECTION 12.7 No Personal Liability of Directors, Officers, Employees and
Stockholders

 

131

SECTION 12.8 Governing Law

 

131

SECTION 12.9 Consent to Jurisdiction; Waiver of Trial by Jury; Service of
Process

 

131

SECTION 12.10 No Adverse Interpretation of Other Agreements

 

132

SECTION 12.11 Successors

 

132

SECTION 12.12 Severability

 

132

SECTION 12.13 Counterpart Originals

 

132

SECTION 12.14 Table of Contents, Headings, Etc.

 

132

SECTION 12.15 Acts of Holders

 

132

SECTION 12.16 Security Documents

 

133

SECTION 12.17 Conversion of Currency

 

133

SECTION 12.18 USA Patriot Act

 

134

SECTION 12.19 Force Majeure

 

134

SECTION 12.20 Calculations

 

134

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

Exhibit A

 

FORM OF 7.875% SENIOR SECURED NOTE DUE 2022

 

 

 

Exhibit B

 

FORM OF CERTIFICATE TO BE DELIVERED IN CONNECTION WITH TRANSFERS PURSUANT TO
RULE 144A

 

 

 

Exhibit C

 

FORM OF CERTIFICATE TO BE DELIVERED IN CONNECTION WITH TRANSFERS PURSUANT TO
REGULATION S

 

 

 

Exhibit D

 

FORM OF SUPPLEMENTAL INDENTURE

 

--------------------------------------------------------------------------------


 

This Indenture, dated as of November 29, 2017 is by and among Williams Scotsman
International, Inc., a Delaware corporation (the “Company”), the Guarantors (as
defined herein), Deutsche Bank Trust Company Americas, a New York banking
corporation, as trustee (in such capacity and not in its individual capacity,
and together with its permitted successors and assigns in such capacity, the
“Trustee”) and as collateral agent (in such capacity and not in its individual
capacity, and together with its permitted successors and assigns in such
capacity, the “Collateral Agent”).

 

Each party hereto agrees as follows for the benefit of the other parties hereto
and for the equal and ratable benefit of the Holders of (i) the Company’s
$300,000,000 7.875% Senior Secured Notes due 2022 issued on the date hereof (the
“Initial Notes”) and (ii) Additional Notes (as defined herein) issued from time
to time (together with the Initial Notes and, in each case, any Notes issued in
replacement or substitution therefor in accordance with the provisions of this
Indenture, the “Notes”).

 

Article I

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

SECTION 1.1 Definitions.

 

“Acquired Debt” means Debt of a Person existing at the time such Person becomes
a Restricted Subsidiary or assumed by the Company or a Restricted Subsidiary in
connection with the acquisition of assets from such Person; provided, however,
that Debt of such Person which is redeemed, defeased, retired, or otherwise
repaid at the time of or immediately upon consummation of the transactions by
which such Person becomes a Restricted Subsidiary or such asset acquisition
shall not be Acquired Debt.

 

“Additional First Lien Claimholders” means, with respect to any Series of
Additional First Lien Debt, the holders of such Debt, the First Lien
Representative with respect thereto, the First Lien Collateral Agent with
respect thereto, any trustee or agent therefor under any related Additional
First Lien Loan Documents and the beneficiaries of each indemnification
obligation undertaken by the Company or any Guarantor under any related
Additional First Lien Loan Documents and the holders of any other Additional
First Lien Obligations secured by the First Lien Collateral Documents for such
Series of Additional First Lien Debt.

 

“Additional First Lien Debt” means any Debt and guarantees thereof that is
incurred, issued or guaranteed by the Company and/or any Guarantor other than
the Initial First Lien Debt, which Debt and guarantees are secured by the First
Lien Collateral (or a portion thereof) on a basis senior to the Second Lien
Obligations; provided, however, that with respect to any such Debt incurred
after the Issue Date (i) such Debt is permitted to be incurred, secured and
guaranteed on such basis by each First Lien Loan Document and Second Lien Debt
Document, (ii) unless already a party with respect to that Series of Additional
First Lien Debt, each of the First Lien Representative and the First Lien
Collateral Agent for the holders of such Debt shall have become party to (A) the
Intercreditor Agreement pursuant to, and by satisfying the conditions to
becoming a party thereto set forth therein and (B) the First Lien Pari Passu
Intercreditor Agreement pursuant to, and by satisfying the conditions to
becoming a party thereto

 

--------------------------------------------------------------------------------


 

set forth therein; provided, further, that, if such Debt will be the initial
Additional First Lien Debt incurred by the Company or any Guarantor after the
Issue Date, then the Guarantors, the Initial First Lien Representative, the
Initial First Lien Collateral Agent, the First Lien Representative for such Debt
and the First Lien Collateral Agent for such Debt shall have executed and
delivered the First Lien Pari Passu Intercreditor Agreement and (iii) each of
the other requirements of the Intercreditor Agreement shall have been complied
with.  The requirements shall be tested only as of (x) the date of execution of
such joinder agreement by the applicable Additional First Lien Collateral Agent
and Additional First Lien Representative if the Debt is incurred pursuant to a
commitment entered into at the time of such joinder agreement and (y) with
respect to any later commitment or amendment to those terms to permit such Debt,
as of the date of such commitment and/or amendment, in each case, assuming such
commitments are fully drawn as of such date.  Additional First Lien Debt shall
include any Registered Equivalent Notes and guarantees thereof by the Guarantors
issued in exchange therefor.

 

“Additional First Lien Loan Documents” means, with respect to any Series of
Additional First Lien Debt, the loan agreements, promissory notes, indentures
and other operative agreements evidencing or governing such Debt, any document
governing reimbursement obligations in respect of letters of credit issued
pursuant to any Additional First Lien Loan Documents and the First Lien
Collateral Documents securing such Series of Additional First Lien Debt.

 

“Additional First Lien Obligations” means, with respect to any Series of
Additional First Lien Debt, (a) all principal, interest (including any
post-petition interest), premium (if any), penalties, fees, expenses (including
fees, expenses and disbursements of agents, professional advisors and legal
counsel), indemnifications, reimbursement obligations (including in respect of
letters of credit), damages and other liabilities, and guarantees of the
foregoing amounts, in each case whether or not allowed or allowable in an
Insolvency or Liquidation Proceeding, payable with respect to such Additional
First Lien Debt, (b) all other amounts payable to the related Additional First
Lien Claimholders under the related Additional First Lien Loan Documents (other
than in respect of any Debt not constituting Additional First Lien Debt),
(c) subject to the terms of the Intercreditor Agreement, any Hedging Obligations
and Bank Product Obligations secured under the First Lien Collateral Documents
securing such Series of Additional First Lien Debt and (d) any renewals or
extensions of the foregoing.

 

“Additional Second Lien Claimholders” means, with respect to any Series of
Additional Second Lien Debt, the holders of such Debt, the Second Lien
Representative with respect thereto, the Second Lien Collateral Agent with
respect thereto, any trustee or agent therefor under any related Additional
Second Lien Debt Documents and the beneficiaries of each indemnification
obligation undertaken by the Company or any other Guarantor under any related
Additional Second Lien Debt Documents and the holders of any other Additional
Second Lien Obligations secured by the Second Lien Collateral Documents for such
Series of Additional Second Lien Debt.

 

“Additional Second Lien Debt” means any Debt and guarantees thereof that is
incurred, issued or guaranteed by the Company and/or any Guarantor other than
the Initial Second Lien Debt, which Debt and guarantees are secured by the
Second Lien Collateral (or a portion thereof) on a basis junior to the First
Lien Obligations; provided, however, that with respect to any such

 

2

--------------------------------------------------------------------------------


 

Debt incurred after the Issue Date (i) the Consolidated Secured Net Debt Ratio
of the Company and its Restricted Subsidiaries would be less than or equal to
4.50 to 1.00, determined on a Pro Forma Basis but without netting the cash
proceeds of any such Additional Second Lien Debt to the extent not applied in
such Pro Forma Basis determination, (ii) such Debt is permitted to be incurred,
secured and guaranteed on such basis by each First Lien Loan Document and Second
Lien Debt Document, (iii) unless already a party with respect to that Series of
Additional Second Lien Debt, each of the Second Lien Representative and the
Second Lien Collateral Agent for the holders of such Debt shall have become
party to (A) the Intercreditor Agreement and by satisfying the conditions to
becoming a party thereto set forth therein and (B) the Second Lien Pari Passu
Intercreditor Agreement pursuant to and by satisfying the conditions to becoming
a party thereto set forth therein; provided, further, that, if such Debt will be
the initial Additional Second Lien Debt incurred by the Company or any other
Guarantor after the Issue Date, then the Guarantors, the Initial Second Lien
Representative, the Collateral Agent, the Second Lien Representative for such
Debt and the Second Lien Collateral Agent for such Debt shall have executed and
delivered the Second Lien Pari Passu Intercreditor Agreement and (iv) each of
the other requirements of the Intercreditor Agreement shall have been complied
with.  The requirements of the Intercreditor Agreement shall be tested only as
of (x) the date of execution of such joinder agreement by the applicable
Additional Second Lien Collateral Agent and Additional Second Lien
Representative if the Debt in incurred pursuant to a commitment entered into at
the time of such joinder agreement, and (y) with respect to any later commitment
or amendment to those terms to permit such Debt, as of the date of such
commitment and/or amendment, in each case, assuming such commitments are fully
drawn as of such date.  Additional Second Lien Debt shall include any Registered
Equivalent Notes and guarantees thereof by the Guarantors issued in exchange
therefor.

 

“Additional Second Lien Debt Documents” means, with respect to any Series of
Additional Second Lien Debt, the loan agreements, promissory notes, indentures
and other operative agreements evidencing or governing such Debt, any document
governing reimbursement obligations in respect of letters of credit issued
pursuant to any Additional Second Lien Debt Documents and the Second Lien
Collateral Documents securing such Series of Additional Second Lien Debt.

 

“Additional Second Lien Obligations” means, with respect to any Series of
Additional Second Lien Debt, (a) principal, interest (including without
limitation any post-petition interest), premium (if any), penalties, fees,
expenses (including, without limitation, fees, expenses and disbursements of
agents, professional advisors and legal counsel), indemnifications,
reimbursement obligations (including in respect of letters of credit), damages
and other liabilities, and guarantees of the foregoing amounts, in each case
whether or not allowed or allowable in an Insolvency or Liquidation Proceeding,
payable with respect to such Additional Second Lien Debt, (b) all other amounts
payable to the related Additional Second Lien Claimholders under the related
Additional Second Lien Debt Documents (other than in respect of any Debt not
constituting Additional Second Lien Debt), (c) subject to the terms of the
Intercreditor Agreement, any Hedging Obligations and Bank Product Obligations
secured under the Second Lien Collateral Documents securing such Series of
Additional Second Lien Debt and (d) any renewals or extensions of the foregoing.

 

3

--------------------------------------------------------------------------------


 

“Additional Notes” means additional Notes (other than the Initial Notes) issued
under this Indenture in accordance with Sections 2.2 and 4.9 hereof, of the same
series as the Initial Notes.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For the purposes of this definition, “control” when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings that correspond to the foregoing.

 

“Agent” means any Registrar, co-register Paying Agent or additional paying
agent.

 

“Applicable Premium” means, with respect to any Note on any applicable
redemption date, as calculated by the Company, the greater of:

 

(1)         1.00% of the then outstanding principal amount of the Note; and

 

(2)         the excess of:

 

(a)         the present value at such redemption date of (i) the redemption
price of the Note at December 15, 2019 (such redemption price being set forth in
the table appearing in Section 3.7(b), plus (ii) all required interest payments
due on the Note through December 15, 2019 (excluding accrued but unpaid interest
to such redemption date), in each case, computed using a discount rate equal to
the Treasury Rate as of such redemption date plus 50 basis points; over

 

(b)         the then outstanding principal amount of the Note.

 

“Asset Acquisition” means:

 

(a)         an Investment by the Company or any of its Restricted Subsidiaries
in any other Person pursuant to which such Person shall become a Restricted
Subsidiary (including the redesignation of an Unrestricted Subsidiary), or shall
be merged with or into the Company or any of its Restricted Subsidiaries; or

 

(b)         the acquisition by the Company or any of its Restricted Subsidiaries
of the assets of any Person (other than the Company or any of its Restricted
Subsidiaries) which constitute all or substantially all of the assets of such
Person, any division or line of business of such Person or any other properties
or assets of such Person other than in the ordinary course of business.

 

“Asset Sale” means:

 

(a)         the sale, lease, transfer, conveyance or other disposition (each
referred to for the purposes of this definition as a “disposition”) of any
assets of the Company or any of its Restricted Subsidiaries outside the ordinary
course in any single transaction or series of related transactions; provided
that the disposition of all or substantially all of the consolidated assets of
the Company and its Restricted

 

4

--------------------------------------------------------------------------------


 

Subsidiaries taken as a whole, will be governed by Section 4.14 and/or
Section 5.1 and not by Section 4.10; and

 

(b)         the issue or sale by the Company or any of its Restricted
Subsidiaries of Equity Interests in any of the Company’s Restricted Subsidiaries
(other than Equity Interests in the Company or directors’ qualifying shares or
shares or interests required to be held by foreign nationals pursuant to local
law).

 

provided, however, that the term “Asset Sale” shall exclude:

 

(a)         any disposition of Equity Interests, property or assets, the gross
proceeds of which (exclusive of indemnities) do not exceed in any one or related
series of transactions $20.0 million;

 

(b)         dispositions of (i) cash, (ii) Cash Equivalents or (iii) other
Investments in existence on the Issue Date that are properly characterized under
GAAP as cash and cash equivalents, short term investments, restricted cash or
long term investments;

 

(c)          the disposition, abandonment or lease of equipment, products,
services, and inventory in the ordinary course of business and any disposition
or abandonment of damaged, worn-out, used, surplus, obsolete or permanently
retired assets or assets that, in the good faith judgment of the Company, are no
longer used or useful in its business;

 

(d)         the sale and leaseback of any assets within 90 days of the
acquisition thereof;

 

(e)          a Restricted Payment that is permitted by Section 4.7 or a
Permitted Investment;

 

(f)           any trade-in of equipment in exchange for other equipment in the
ordinary course of business;

 

(g)          the Incurrence of a Lien otherwise than in contravention of
Section 4.12 (and the exercise of any power of sale or other remedy thereunder);

 

(h)         leases, assignments, licenses or subleases in the ordinary course of
business which do not materially interfere with the ordinary conduct of the
business of the Company or any of its Restricted Subsidiaries and are otherwise
not prohibited under this Indenture;

 

(i)             dispositions (i) by a Restricted Subsidiary to the Company or
(ii) by the Company or a Restricted Subsidiary to a Restricted Subsidiary;

 

(j)            issuances of Equity Interests by a Restricted Subsidiary to the
Company or to a Restricted Subsidiary;

 

(k)         dispositions of accounts receivable including in connection with the
collection or compromise thereof;

 

5

--------------------------------------------------------------------------------


 

(l)             any surrender or waiver of contract rights or the settlement,
release, or surrender of contract, tort, intangible claims or other claims;

 

(m)     licensing of intellectual property;

 

(n)         dispositions of accounts receivable, or a fractional undivided
interest therein, by a Receivables Subsidiary in a Qualified Receivables
Transaction;

 

(o)         dispositions of accounts receivable, chattel paper and assets
related thereto, including collateral securing such accounts receivable,
contracts and contract rights, purchase orders, security interests, financing
statements and other documentation, and all guarantees, warranties or other
documentation or other obligations in respect of such accounts receivable, and
other assets which are customarily transferred in connection with asset
securitization transactions involving receivables similar to such accounts
receivable (and any collections or proceeds thereof), in each case, to a
Receivables Subsidiary pursuant to a Qualified Receivables Transaction;

 

(p)         the unwinding of any Hedging Obligations;

 

(q)         any sale of Equity Interests in, or Debt or other securities of, an
Unrestricted Subsidiary;

 

(r)            the issuance by the Company or any of its Restricted Subsidiaries
of Disqualified Stock that is permitted by Section 4.9;

 

(s)           dispositions to the extent required by, or made pursuant to,
customary buy/sell arrangements between the joint venture parties set forth in
joint venture agreements and similar binding agreements;

 

(t)            dispositions to the extent made pursuant to casualty or
condemnation events or business interruption; or

 

(u)         dispositions made to comply with any order of any agency of the U.S.
federal government or any state authority or other regulatory body or any
applicable law.

 

For purposes of this definition, any series of related transactions that, if
effected as a single transaction, would constitute an Asset Sale, shall be
deemed to be a single Asset Sale effected when the last such transaction which
is part thereof is effected.

 

“Asset Sale Offer” means an Offer to Purchase required to be made by the Company
pursuant to Section 4.10 to all Holders.

 

“Attributable Debt” in respect of a Sale and Leaseback Transaction means, at the
time of determination, the present value (discounted at the rate of interest
implicit in such transaction, determined in accordance with GAAP) of the
obligations of the lessee for net rental payments during the remaining term of
the lease included in such Sale and Leaseback Transaction (including any period
for which such lease has been or may, at the option of the lessor, be

 

6

--------------------------------------------------------------------------------


 

extended); provided, however, that if such Sale and Leaseback Transaction
results in a Capital Lease Obligation, the amount of Debt represented thereby
will be determined in accordance with the definition of “Capital Lease
Obligation.”

 

“Available Excluded Contribution Amount” means the aggregate amount of cash,
Cash Equivalents or the Fair Market Value of other assets or property (as
reasonably determined by the Company) received by Holdings (and promptly
contributed by Holdings to the Company) after the Issue Date from (without
duplication): (i) contributions in respect of Equity Interests of Holdings other
than Disqualified Stock (other than any amounts received from the Company or any
of its Restricted Subsidiaries), and (ii) the sale of Equity Interests of
Holdings (other than (x) to the Company or any of its Restricted Subsidiaries,
(y) pursuant to any management equity plan, stock option plan or any other
management or employee benefit plan or (z) Disqualified Stock); provided that,
such amounts are designated as “Available Excluded Contribution Amounts”
pursuant to an Officer’s Certificate on or promptly after the date the relevant
capital contribution is made or the relevant proceeds are received, as the case
may be; provided, further that:

 

(1)         any such amounts received shall not increase the amount available
for making Restricted Payments to the extent the Company or its Restricted
Subsidiaries Incurred Debt in reliance thereon, and such Debt (or Refinancing
Debt in respect thereof) remains outstanding; and

 

(2)         any such amounts received shall be excluded for purposes of Debt
permitted to be Incurred under Section 4.9 to the extent the Company or any of
its Restricted Subsidiaries make a Restricted Payment in reliance thereon.

 

“Bank Product Obligations” means, all obligations and liabilities (whether
direct or indirect, absolute or contingent, due or to become due or now existing
or hereafter incurred) of the Company, any Guarantor or any of their respective
Subsidiaries, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise, which may arise
under, out of, or in connection with any treasury, investment, depository,
clearing house, wire transfer, cash management or automated clearing house
transfers of funds services or any related services, to any Person permitted to
be a secured party in respect of such obligations under the applicable First
Lien Loan Documents or Second Lien Debt Documents.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Law” means Title 11 of the Bankruptcy Code, as amended, or any other
United States federal or state bankruptcy, insolvency or similar law, fraudulent
transfer or conveyance statute and any related case law.

 

“Board of Directors” means (i) with respect to the Company or any of its
Restricted Subsidiaries, its board of directors or any duly authorized committee
thereof; (ii) with respect to a corporation, the board of directors of such
corporation or any duly authorized committee thereof; and (iii) with respect to
any other entity, the board of directors or similar body of the general partner
or managers of such entity or any duly authorized committee thereof.

 

7

--------------------------------------------------------------------------------


 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company or any Restricted Subsidiary to have been
duly adopted by the Board of Directors and to be in full force and effect on the
date of such certification.

 

“Borrowing Base” means, at any time, an amount equal to the sum (expressed in
U.S. Dollars) of, without duplication, 95% of the book value of the accounts
receivable of the Company and its Restricted Subsidiaries and (2) 85% of the
book value of the inventory and rental equipment of the Company and its
Restricted Subsidiaries, in each case calculated on a Pro Forma Basis and in
accordance with GAAP.

 

“Business Day” means any day other than a Legal Holiday.

 

“Capital Lease Obligation” means, as to any Person, the obligation of such
Person under a lease that is required to be classified and accounted for as a
capital lease or finance lease obligation under GAAP as in effect on the Issue
Date; and the amount of such obligation shall be the capitalized amount of such
obligation determined in accordance with GAAP; and the Stated Maturity thereof
shall be the date of the last payment of rent or any other amount due under such
lease prior to the first date upon which such lease may be terminated or prepaid
by the lessee without payment of a penalty. For purposes of Section 4.12, a
Capital Lease Obligation shall be deemed secured by a Lien on the property being
leased.

 

“Capital Stock” means:

 

(1)         in the case of a corporation, corporate stock or shares;

 

(2)         in the case of an association or business entity other than a
corporation, any and all shares, interests, participations, rights or other
equivalents (however designated) similar to corporate stock;

 

(3)         in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and

 

(4)         any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of the issuing Person.

 

“Cash Equivalents” means:

 

(a)         U.S. Dollars, Canadian Dollars, Euros or such other foreign
currencies held by the Company or its Restricted Subsidiaries from time to time
in the ordinary course of business;

 

(b)         securities with maturities of two years or less from the date of
acquisition issued or unconditionally guaranteed by (i) the United States
government, or by any state of the United States of America, or, in each case,
by any political subdivision or taxing authority thereof or (ii) the Canadian
government or any province, territory, political subdivision, agency or
instrumentality thereof;

 

8

--------------------------------------------------------------------------------


 

(c)          domestic and LIBOR certificates of deposit, demand deposits and
Eurodollar time deposits with maturities of two years or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding two years and
overnight bank deposits, in each case, issued by lender under the ABL Credit
Facility or any other bank having combined capital and surplus in excess of
$500.0 million (in the case of domestic banks);

 

(d)         repurchase obligations for underlying securities of the types
described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications specified in clause (c) above or
securities dealers of recognized national standing;

 

(e)          commercial paper, marketable short-term money market and similar
securities at the time of acquisition, having one of the two highest ratings
obtainable from Moody’s Investors Service, Inc. or Standard & Poor’s Rating
Services (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service);

 

(f)           marketable short-term money market and similar funds having
(i) assets in excess of $250.0 million or (ii) a rating of at least A-1 or P-1
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

 

(g)          Debt or preferred stock issued by Persons with a rating of A- or
higher from S&P or A3 or higher from Moody’s (or, if at the time, neither is
issuing comparable ratings, then a comparable rating of another rating agency)
with maturities of 12 months or less from the date of acquisition;

 

(h)         bills of exchange issued in the United States or Canada eligible for
rediscount at the relevant central bank and accepted by a bank (or any
dematerialized equivalent);

 

(i)             Investments with average maturities of 12 months or less from
the date of acquisition in money market funds rated AAA- (or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s;

 

(j)            investment funds investing at least 95% of their assets in
securities which are one or more of the types of securities described in clauses
(b) through (i) above; and

 

(k)         in the case of Investments by any Foreign Subsidiary or Investments
made in a country outside Canada and the United States, Cash Equivalents shall
also include (i) direct obligations of the sovereign nation (or any agency
thereof) in which such Foreign Subsidiary is organized and is conducting
business or where such Investment is made, or in obligations fully and
unconditionally guaranteed by such sovereign nation (or any agency thereof), in
each case maturing within a two years after such date and having, at the time of
the acquisition thereof, a rating equivalent to one of the two highest ratings
from either S&P or Moody’s, (ii)

 

9

--------------------------------------------------------------------------------


 

investments of the type and maturity described in clauses (b) through (j) above
of foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies, (iii) shares of money market mutual or
similar funds which invest exclusively in assets otherwise satisfying the
requirements of this definition (including this clause (iii)) and (iv) other
short-term investments utilized by such Foreign Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (b) through (j).

 

“Cash Management Agreements” means any agreement providing for treasury,
depository, purchasing card or cash management services, including in connection
with any automated clearing house transfer of funds or any similar transaction.

 

“Certificated Notes” means Notes that are in the form of Exhibit A attached
hereto, including the applicable legend or legends set forth in Exhibit A.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)         any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), becoming the ultimate “beneficial owner”
(as such term is used in Rules 13d-3 and 13d-5 under the Exchange Act, except
that for purposes of this clause (a), such person or group shall be deemed to
have “beneficial ownership” of all shares that any such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50% of the Voting
Stock in the Company unless the Permitted Holders otherwise have the right
(pursuant to contract, proxy or otherwise), directly or indirectly, to
designate, nominate or appoint a majority of the directors of the Company;

 

(b)         the Company or any Restricted Subsidiary sells, conveys, transfers
or leases (either in one transaction or a series of related transactions) all or
substantially all of the Company’s and its Restricted Subsidiaries’ assets
(determined on a consolidated basis) to any Person other than the Company, or a
Restricted Subsidiary of the Company or any Permitted Holder; or

 

(c)          Holdings ceases to own 100% of the outstanding Capital Stock of the
Company.

 

Notwithstanding the foregoing, a transaction will not be deemed to involve a
Change of Control if (1) the Company becomes a direct or indirect wholly-owned
Subsidiary of a company and (2) (a) the direct or indirect holders of the Voting
Stock of the ultimate parent holding company immediately following that
transaction are substantially the same as the holders of the Company’s Voting
Stock immediately prior to that transaction or (b) no “person” or “group” of
related persons (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act) of more than 50% of the total voting power of the Voting
Stock of such ultimate parent holding company (provided that if any “group”
(other than a Permitted Holder) includes one or more

 

10

--------------------------------------------------------------------------------


 

Permitted Holders, the issued and outstanding Voting Stock of the Company owned,
directly or indirectly, by any Permitted Holders that are part of such group
shall not be treated as being beneficially owned by such group or any other
member of such group for purposes of determining whether a Change of Control has
occurred).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time and
the regulations promulgated thereunder.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Common Stock” means with respect to any Person, any and all shares, interest or
other participations in, and other equivalents (however designated and whether
voting or nonvoting) of such Person’s common stock, whether or not outstanding
on the Issue Date, and includes all series and classes of such common stock.

 

“Company” has the meaning set forth in the preamble hereto until a successor
replaces it in accordance with the applicable provisions of this Indenture and,
thereafter, means the successor.

 

“Consolidated EBITDA” means, with respect to the Company and its Restricted
Subsidiaries for any period:

 

(i)             the sum, without duplication, of the amounts for such period,
taken as a single accounting period, of:

 

(a)         Consolidated Net Income;

 

(b)         Consolidated Income Tax Expense;

 

(c)          Consolidated Interest Expense for such period (but including items
excluded from the definition of “Consolidated Interest Expense” pursuant to
clauses (1)(i) through (1)(ix) thereof), to the extent the same were deducted
(and not added back) in calculating such Consolidated Net Income

 

(d)         depreciation and amortization of the Company and the Restricted
Subsidiaries for such period to the extent the same were deducted (and not added
back) in computing Consolidated Net Income;

 

(e)          any expenses or charges (other than depreciation or amortization
expenses) related to any equity offering (including by any direct or indirect
parent of the Company), acquisition, disposition, recapitalization or the
Incurrence of Debt permitted to be Incurred by this Indenture (including a
refinancing of any Credit Facilities) (whether or not successful), and any
amendment or modification to the terms of any such transaction including such
fees, expenses or charges (i) related to the Transactions or (ii) any amendment
or other modification of the Credit Facilities or this Indenture, and, in each
case, deducted (and not added back) in computing Consolidated Net Income;

 

11

--------------------------------------------------------------------------------


 

(f)           the amount of any restructuring charges or reserves, business
optimization expenses or non-recurring integration costs deducted (and not added
back) in such period in computing Consolidated Net Income, including any
one-time costs Incurred in connection with acquisitions after the Issue Date and
costs and charges related to the closure and/or consolidation of facilities,
severance, relocation costs, integration and facilities opening costs,
transition costs and other restructuring costs;

 

(g)          any other non-cash charges, including any write offs or write downs
(other than write offs or write downs on accounts or chattel paper of the
Company), reducing Consolidated Net Income for such period (and not added back)
(provided that if any such non-cash charges represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA in such
future period to such extent, and excluding amortization of a prepaid cash item
that was paid in a prior period);

 

(h)         the amount of any non-controlling interest expense consisting of
Subsidiary income attributable to minority Equity Interests of third parties in
any non-wholly-owned Subsidiary of the Company deducted (and not added back) in
such period in the calculation of Consolidated Net Income;

 

(i)             the amount of loss or discount on sale of receivables and
related assets to a Receivables Subsidiary in connection with a Qualified
Receivables Transaction deducted (and not added back) in such period in the
calculation of Consolidated Net Income;

 

(j)            any costs or expenses Incurred by the Company or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the applicable Person or Net
Cash Proceeds of an issuance of Capital Stock or other Equity Interests of the
applicable Person, in each case to the extent deducted (and not added back) in
such period in the calculation of Consolidated Net Income;

 

(k)         the amount of expenses relating to payments made to option holders
of Holdings or any other parent (direct or indirect) of the Company in
connection with, or as a result of, any distribution being made to shareholders
of such Person or its parent, which payments are being made to compensate such
option holders as though they were shareholders at the time of, and entitled to
share in, such distribution, in each case to the extent permitted under this
Indenture and to the extent deducted (and not added back) in such period in the
calculation of Consolidated Net Income;

 

(l)             costs associated with, or in anticipation of, or preparation
for, compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the
rules and regulations

 

12

--------------------------------------------------------------------------------


 

promulgated in connection therewith or other enhanced accounting functions and
Public Company Costs, in each case to the extent deducted (and not added back)
in such period in the calculation of Consolidated Net Income;

 

(m)     costs of surety bonds Incurred in such period in connection with
financing activities to the extent deducted (and not added back) in such period
in the calculation of Consolidated Net Income; and

 

(n)         payments paid or accrued during such period in respect of purchase
price holdbacks or earn-outs of the Company and its Restricted Subsidiaries
(other than Debt), in each case to the extent deducted (and not added back) in
such period in the calculation of Consolidated Net Income;

 

(ii)          less (without duplication) non-cash gains increasing Consolidated
Net Income of the Company and the Restricted Subsidiaries for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated EBITDA in
any prior period; provided that, to the extent non-cash gains are deducted
pursuant to this clause (ii) for any previous period and not otherwise added
back to Consolidated EBITDA, Consolidated EBITDA shall be increased by the
amount of any cash receipts (or any netting arrangements resulting in reduced
cash expenses) in respect of such non-cash gains received in subsequent periods
to the extent not already included therein.

 

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of Consolidated EBITDA of such Person for such Person’s most recent
Four-Quarter Period, for which internal financial statements are available
immediately preceding the date of the transaction (the “Transaction Date”)
giving rise to the need to calculate the Consolidated Fixed Charge Coverage
Ratio to the Consolidated Fixed Charges of such Person for the Four-Quarter
Period. For purposes of this definition, Consolidated EBITDA and Consolidated
Fixed Charges shall be calculated on a Pro Forma Basis.

 

In calculating Consolidated Interest Expense for purposes of determining the
denominator (but not the numerator) of this Consolidated Fixed Charge Coverage
Ratio:

 

(a)         interest on outstanding Debt determined on a fluctuating basis as of
the Transaction Date and which will continue to be so determined thereafter
(other than working capital borrowings under any revolving credit facility
incurred in the ordinary course of business) shall be deemed to have accrued at
the average rate per annum on such Debt during the Four-Quarter Period (or if
less, such period of time that it was outstanding);

 

(b)         if interest on any Debt (other than working capital borrowings under
any revolving credit facility incurred in the ordinary course of business)
actually Incurred on the Transaction Date may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered

 

13

--------------------------------------------------------------------------------


 

rate, or other rates, then the interest rate in effect on the Transaction Date
will be deemed to have been in effect during the Four-Quarter Period; and

 

(c)          notwithstanding clause (a) or (b) above, interest on Debt
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Hedging Obligations, shall be deemed to accrue at the
rate per annum resulting after giving effect to the operation of these
agreements.

 

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum of, without duplication, the amounts for such period of:

 

(i)             Consolidated Interest Expense; and

 

(ii)          all dividends and other distributions paid or accrued during such
period in respect of Disqualified Stock of such Person and its Restricted
Subsidiaries (other than dividends paid in Equity Interests not constituting
Disqualified Stock), in each case, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Income Tax Expense” means, with respect to the Company and its
Restricted Subsidiaries for any period, provision for taxes based on income or
profits or capital, including, without limitation, foreign, U.S. federal, state,
franchise, excise and similar taxes and foreign withholding taxes (including
penalties and interest related to such taxes or arising from tax examinations)
of the Company and the Restricted Subsidiaries paid or accrued during such
period deducted (and not added back) in computing Consolidated Net Income and
any payments to any direct or indirect parent of the Company in respect of any
such taxes.

 

“Consolidated Interest Expense” means, with respect to the Company and its
Restricted Subsidiaries for any period the sum, without duplication, of:

 

(i)             consolidated interest expense of the Company and the Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Debt at less than par,
other than with respect to Debt issued in connection with the Transactions,
(b) all commissions, discounts and other fees and charges owed with respect to
letters of credit or bankers acceptances, (c) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Hedging Obligations or other derivative instruments
pursuant to GAAP), (d) the interest component of Capital Lease Obligations, and
(e) net payments, if any, pursuant to interest rate Hedging Obligations with
respect to Debt, and excluding (i) penalties and interest relating to taxes,
(ii) any “additional interest” relating to customary registration rights with
respect to any securities, (iii) non-cash interest expense attributable to
movement in mark-to-market valuation of Hedging Obligations or other derivatives
(in each case permitted hereunder under GAAP), (iv) interest expense
attributable to a direct or indirect parent thereof resulting from push-down
accounting, (v) accretion or accrual of discounted liabilities not constituting
Debt, (vi) any expense resulting from the discounting of Debt in

 

14

--------------------------------------------------------------------------------


 

connection with the application of recapitalization or purchase accounting,
(vii) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses and, with respect to Debt issued in connection with the
Transactions, original issue discount, (viii) any expensing of bridge,
commitment and other financing fees and (ix) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any Qualified
Receivables Transaction); plus

 

(ii)          consolidated capitalized interest of the Company and the
Restricted Subsidiaries for such period, whether paid or accrued;

 

(iii)       less interest income of the Company and the Restricted Subsidiaries
for such period.

 

For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.

 

“Consolidated Net Income” means, with respect to the Company and its Restricted
Subsidiaries for any period, the aggregate of the consolidated net income (or
loss) attributable to the Company and its Restricted Subsidiaries for such
period, as determined in accordance with GAAP and before any deduction in
respect of any Dividends on preferred stock, adjusted by:

 

(A)       excluding, to the extent included in calculating such net income,
without duplication

 

(i)                           any after-tax effect of (a) extraordinary gains,
losses or charges (including all fees and expenses relating thereto) or expenses
and (b) non-recurring or unusual gains, losses or charges (including all fees
and expenses relating thereto) or expenses (including the Transaction Expenses);

 

(ii)                        the cumulative effect of a change in accounting
principles during such period and changes as a result of the adoption or
modification of accounting policies;

 

(iii)                     any after-tax effect of income (loss) from disposed,
abandoned, transferred, closed or discontinued operations and any net after-tax
gains or losses on disposal of disposed, abandoned, transferred, closed or
discontinued operations or fixed assets;

 

(iv)                    any after-tax effect of gains or losses (less all fees
and expenses relating thereto) attributable to asset dispositions or
abandonments or the sale or other disposition of any Capital Stock of any Person
other than in the ordinary course of business, as determined in good faith by
the Company;

 

(v)                       the net income for such period of any Non-Recourse
Subsidiary, any Person that is not a Subsidiary, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting;
provided that Consolidated Net Income of the Company shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash (or to the extent converted into cash or

 

15

--------------------------------------------------------------------------------


 

Cash Equivalents) by such Non-Recourse Subsidiary or Person that is not a
Subsidiary or Unrestricted Subsidiary, as the case may be, to the Company or any
Restricted Subsidiary thereof in respect of such period;

 

(vi)                    effects of adjustments (including the effects of such
adjustments pushed down to the Company and its Restricted Subsidiaries) in the
inventory, property and equipment, software and other intangible assets and in
process research and development, deferred revenue and debt line items in the
Company’s consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to the Transactions or any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes;

 

(vii)                 any after-tax effect of income (loss) from the early
extinguishment of Debt or Hedging Obligations or other derivative instruments
(including deferred financing costs written off and premiums paid);

 

(viii)              any impairment charge, asset write-off or write-down,
including impairment charges or asset write-offs or write-downs related to
intangible assets, long-lived assets, Investments in debt and equity securities
or as a result of a change in law or regulation, the amortization of
intangibles, and the effects of adjustments to accruals and reserves during a
prior period relating to any change in the methodology of calculating reserves
for returns, rebates and other chargebacks (including government program
rebates), in each case, pursuant to GAAP;

 

(ix)                    any (a) non-cash compensation charge or expense related
to the grants of stock appreciation or similar rights, phantom equity, stock
options, restricted stock or other rights and (b) income (loss) attributable to
deferred compensation plans or trusts;

 

(x)                       accruals and reserves that are established within 12
months after the Issue Date that are so required to be established as a result
of the Transactions (or within 12 months after the closing of any acquisition
that are so required to be established as a result of such acquisition) in
accordance with GAAP or charges, accruals, expenses and reserves as a result of
adoption or modification of accounting policies in accordance with GAAP;

 

(xi)                    any net gain or loss resulting in such period from
currency transaction or translation gains or losses related to currency
remeasurements and (b) any income (or loss) related to currency gains or losses
related to Debt, intercompany balance sheet items and Hedging Obligations; and

 

(xii)                 any deferred tax expense associated with tax deductions or
net operating losses arising as a result of the Transactions, or the release of
any valuation allowance related to such item.

 

(B)       including, to the extent not already accounted for, and
notwithstanding anything to the contrary in the foregoing, (i) the amount of
proceeds received during such period from business interruption insurance in
respect of insured claims for such period, (ii)

 

16

--------------------------------------------------------------------------------


 

the amount of proceeds as to which the Company has determined there is
reasonable evidence it will be reimbursed by the insurer in respect of such
period from business interruption insurance (with a deduction for any amounts
included to the extent not so reimbursed within 365 days) and
(iii) reimbursements received of any expenses and charges that are covered by
indemnification or other reimbursement provisions in connection with any
Investment or any sale, conveyance, transfer or other disposition of assets, in
each case to the extent permitted under this Indenture.

 

“Consolidated Secured Net Debt Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Debt of the Company and its Restricted
Subsidiaries that is secured by a Lien on the assets of the Company or any of
its Restricted Subsidiaries on the date of determination less the aggregate
amount of cash and Cash Equivalents of the Company and its Restricted
Subsidiaries on a consolidated basis as of such date, to (b) Consolidated EBITDA
of the Company and its Restricted Subsidiaries for the most recent Four-Quarter
Period, calculated on a Pro Forma Basis.

 

“Consolidated Total Assets” means the total consolidated assets of the Company
and its Restricted Subsidiaries on a consolidated basis determined in accordance
with GAAP, as shown on the most recent consolidated balance sheet of the
Company; provided that, for purposes of calculating “Consolidated Total Assets”
for purposes of testing the covenants under this Indenture in connection with
any transaction, the total consolidated assets of the Company and its Restricted
Subsidiaries shall be calculated on a Pro Forma Basis for the most recent
Four-Quarter Period.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of indebtedness of the Company and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of indebtedness resulting
from the application of purchase accounting in connection with any Asset Sale or
Asset Acquisition), consisting of indebtedness for borrowed money, Capital Lease
Obligations and debt obligations evidenced by promissory notes or similar
instruments.

 

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Debt of the Company and its Restricted
Subsidiaries on the date of determination less the aggregate amount of cash and
Cash Equivalents of the Company and its Restricted Subsidiaries on a
consolidated basis as of such date, to (b) Consolidated EBITDA of the Company
and its Restricted Subsidiaries for the most recent Four-Quarter Period prior to
such date for which the Company has internal financial statements available, in
each case, calculated on a Pro Forma Basis.

 

“Corporate Trust Office” means an office of the Trustee at which at any time its
corporate trust business shall be administered, which office at the Issue Date
is located at 60 Wall Street, 16th Floor, Mail Stop: NYC60-1630, New York, New
York 10005, or such other address as the Trustee may designate from time to time
by written notice to the Holders and the Company, or the principal corporate
trust office of any successor Trustee (or such other address as such successor
Trustee may designate from time to time by notice to the Holders and the
Company).

 

17

--------------------------------------------------------------------------------


 

“Credit Facilities” means (i) that certain ABL Credit Agreement, dated as of the
Issue Date (as amended, restated, supplemented or otherwise modified from time
to time, the “ABL Credit Facility”), by and among the Company, Williams
Scotsman, Inc., WillScot Equipment II, LLC, and Williams Scotsman of
Canada, Inc., as borrowers, Williams Scotsman Holdings Corp., Bank of America,
N.A., as administrative agent and collateral agent, and the other lenders named
therein, including any related notes, guarantees, collateral documents,
instruments and agreements executed in connection therewith, and in each case as
amended, restated, supplemented, modified, renewed, refunded, replaced or
refinanced from time to time, including any agreement extending the maturity
thereof, refinancing, replacing, supplementing or otherwise restructuring all or
any portion of the Debt thereunder or increasing or supplementing the amount
loaned or issued thereunder or altering the maturity thereof whether pursuant to
a credit agreement, indenture or other debt facility (any of the foregoing, an
“Amendment”) and (ii) whether or not the financing agreement referred to in
clause (i) remains outstanding, if designated by the Company to be included in
the definition of “Credit Facilities,” one or more (A) debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to a Receivables Subsidiary or other special purpose entities formed to borrow
from lenders against such receivables) or letters of credit, (B) debt
securities, indentures or other forms of debt financing (including convertible
or exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Debt, in each case, with the
same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time; provided, the
Company and the Restricted Subsidiaries, taken as a whole, do not incur Debt
pursuant to any Amendment defined in clause (i) or any Debt incurred under
clause (ii) in an aggregate principal amount at any time outstanding in excess
of the maximum aggregate principal amount of Debt permitted to be incurred
pursuant to clause (i) of the definition of “Permitted Debt.”

 

“Custodian” means any receiver, interim receiver, receiver and manager, trustee,
assignee, liquidator, sequestrator or similar official under Bankruptcy Law or
any other person with like powers.

 

“Debt” means at any time (without duplication), with respect to any Person,
whether recourse is to all or a portion of the assets of such Person, or
non-recourse, the following: (i) all indebtedness of such Person for money
borrowed; (ii) all obligations of such Person evidenced by bonds, debentures,
notes, or other similar instruments; (iii) all obligations of such Person with
respect to letters of credit (except letters of credit that are (x) secured by
cash or Cash Equivalents, (y) issued under any Credit Facility or (z) securing
obligations, other than obligations referred to in clauses (i), (ii) and (v),
entered into in the ordinary course of business of such Person to the extent
such letters of credit are not drawn upon or, if and to the extent drawn upon,
such drawing is reimbursed no later than the 10th Business Day following payment
on the letter of credit), bankers’ acceptances or similar facilities issued for
the account of such Person; (iv) indebtedness for the deferred purchase price of
property and all obligations created or arising under any conditional sale or
other title retention agreement with respect to property or assets acquired by
such Person(even if the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property or assets), in each case, excluding any trade payables or other current
liabilities incurred in the ordinary

 

18

--------------------------------------------------------------------------------


 

course of business; (v) all Capital Lease Obligations (including Attributable
Debt with regards to Sale and Leaseback Transactions) of such Person (but
excluding obligations under operating leases); (vi) the maximum fixed redemption
or repurchase price of Disqualified Stock in such Person at the time of
determination; (vii) any Hedging Obligations of such Person at the time of
determination (but taking into account only the mark-to-market value or, if any
actual amount is due as a result of the termination or close-out of such
transaction, that amount); and (viii) all obligations of the types referred to
in clauses (i) through (vii) of this definition of another Person, the payment
of which (A) such Person has Guaranteed or (B) is secured by (or the holder of
such Debt has an existing right, whether contingent or otherwise, to be secured
by) any Lien upon the property or other assets of such Person, even though such
Person has not assumed or become liable for the payment of such Debt, in each
case if and to the extent that any of the foregoing (other than clauses
(iii) and (viii) of this definition) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP. For purposes of the foregoing: (a) the maximum fixed repurchase price
of any Disqualified Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock as if such
Disqualified Stock were repurchased on any date on which Debt shall be required
to be determined pursuant to this Indenture; provided, however, that, if such
Disqualified Stock is not then permitted to be repurchased, the repurchase price
shall be the book value of such Disqualified Stock; (b) the amount outstanding
at any time of any Debt issued with original issue discount is the principal
amount of such Debt less the remaining unamortized portion of the original issue
discount of such Debt at such time as determined in conformity with GAAP;
(c) the amount of any Debt described in clause (ix)(A) above shall be the
maximum liability under any such Guarantee; (d) the amount of any Debt described
in clause (ix)(B) above shall be the lesser of (I) the maximum amount of the
obligations so secured and (II) the Fair Market Value of such property or other
assets; and (e) interest, fees, premium, and expenses and additional payments,
if any, will not constitute Debt.

 

Notwithstanding the foregoing, in connection with the purchase or sale by the
Company or any of its Restricted Subsidiaries of any assets or business, the
term “Debt” will exclude (x) customary indemnification obligations,
(y) post-closing payment adjustments to which the other party may become
entitled to the extent such payment is determined by a final closing balance
sheet or such payment is otherwise contingent and (z) trade payments and accrued
expenses, in each case arising in the ordinary course of business, and deferred
or prepaid revenue; provided that the amount of such payment would not be
required to be reflected on the face of a balance sheet prepared in accordance
with GAAP.

 

The amount of Debt of any Person at any date shall be the outstanding balance at
such date of all unconditional obligations as described above and the maximum
liability, upon the occurrence of the contingency giving rise to the
obligations, of any contingent obligations at such date.

 

“Default” means any event that is, or after notice or passage of time, or both,
would be, an Event of Default.

 

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.3 as the Depositary with
respect to the Notes, until

 

19

--------------------------------------------------------------------------------


 

a successor shall have been appointed pursuant to Section 2.6(b), and,
thereafter, “Depositary” shall mean or include such successor.

 

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Company or any of its Restricted Subsidiaries in
connection with an Asset Sale that is designated as “Designated Non-cash
Consideration” pursuant to an Officer’s Certificate setting forth the basis of
determining the Fair Market Value thereof.

 

“Discharge of First Lien Obligations” means (a) the payment in full in cash (or
cash collateralized or defeased in accordance with the terms of the Credit
Facilities or otherwise discharged in connection with any plan of
reorganization, plan of arrangement or similar restructuring plan in an
insolvency proceeding approved by the requisite percentage of lenders under the
Credit Facilities) of all outstanding First Lien Obligations, excluding (i) Bank
Product Obligations, (ii) Unasserted Contingent Obligations, and
(iii) contingent indemnity claims which have been asserted in good faith and in
writing to one or more of the borrowers under such Credit Facilities, (b) the
termination of all commitments to extend credit under the Credit Facilities that
are First Lien Obligations, and (c) there are no outstanding letters of credit
or similar instruments issued under such Credit Facilities (other than such as
have been cash collateralized (or for which a standby letter of credit
acceptable to the relevant agent or fronting bank has been delivered) or
defeased in accordance with the terms of the Credit Facilities that are First
Lien Obligations or otherwise discharged in connection with any plan of
reorganization, plan of arrangement or similar restructuring plan in an
insolvency proceeding approved by the requisite percentage of lenders under such
Credit Facilities).  For purposes of this definition, “Unasserted Contingent
Obligations” shall mean at any time, any of the respective claims for taxes,
costs, indemnification, reimbursements, damages and similar liabilities in
respect of which no written claim has been made at such time by the lenders
under such Credit Facilities and the Holders of the Notes, respectively (and, in
the case of claims for indemnification, no written claim for indemnification has
been issued by the indemnitee at such time).

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock that
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder) or upon the happening
of any event:

 

(1)         matures or is mandatorily redeemable under a sinking fund obligation
or otherwise;

 

(2)         is convertible or exchangeable at the option of the holder thereof
for Debt or Disqualified Stock (excluding Capital Stock convertible or
exchangeable solely at the option of the Company or any of its Subsidiaries); or

 

(3)         is redeemable, in whole or in part, at the option of the holder
thereof;

 

in each case on or prior to the day that is 91 days after the Stated Maturity of
the Notes; provided, however, that any Capital Stock that would not constitute
Disqualified Stock but for provisions thereof giving holders thereof the right
to require such Person to purchase or redeem such Capital Stock upon the
occurrence of an “asset sale” or “change of control” occurring on or prior to
the 91st day after the Stated Maturity of the Notes will not constitute
Disqualified Stock

 

20

--------------------------------------------------------------------------------


 

if the “asset sale” or “change of control” provisions applicable to such Capital
Stock are not more favorable, as measured by the purchase or redemption price or
the breadth of the definition of the event or events triggering such purchase or
redemption obligation to the holders of such Capital Stock than the provisions
of Section 4.10 and Section 4.14, respectively, and any such requirement becomes
operative only after compliance with such corresponding terms applicable to the
Notes, including the purchase of any Notes tendered pursuant thereto; provided,
further, that if such Capital Stock is issued to any plan for the benefit of
employees of the Company or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Company or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations; and
provided, further, that any Capital Stock held by any future, current or former
employee, director, manager or consultant (or their respective trusts, estates,
investment funds, investment vehicles or immediate family members) of the
Company, any of its Subsidiaries or any direct or indirect parent thereof, in
each case upon the termination of employment or death of such person pursuant to
any stockholders’ agreement, management equity plan, stock option plan or any
other management or employee benefit plan or agreement, shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Company or its Subsidiaries or any direct or indirect parent of the Company.

 

“DTC” means The Depository Trust Company.

 

“Enforcement Action” means any action to:

 

(1)         foreclose, execute, levy, or collect on, take possession or control
of (other than for purposes of perfection), sell or otherwise realize upon
(judicially or non-judicially), or lease, license, or otherwise dispose of
(whether publicly or privately), Collateral, or otherwise exercise or enforce
remedial rights with respect to Collateral under the First Lien Loan Documents
or the Second Lien Debt Documents (including by way of setoff, recoupment,
notification of a public or private sale or other disposition pursuant to the
UCC or other applicable law, notification to account debtors, notification to
depositary banks under deposit account control agreements, or exercise of rights
under landlord consents, if applicable);

 

(2)         solicit bids from third Persons, approve bid procedures for any
proposed disposition of Collateral, conduct the liquidation or disposition of
Collateral or engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of valuing, marketing, promoting, and selling Collateral;

 

(3)         receive a transfer of Collateral in satisfaction of Debt or any
other Obligation secured thereby;

 

(4)         otherwise enforce a security interest or exercise another right or
remedy, as a secured creditor or otherwise, pertaining to the Collateral at law,
in equity, or pursuant to the First Lien Loan Documents or Second Lien Debt
Documents (including the commencement of applicable legal proceedings or other
actions

 

21

--------------------------------------------------------------------------------


 

with respect to all or any portion of the Collateral to facilitate the actions
described in the preceding clauses, and exercising voting rights in respect of
equity interests comprising Collateral); or

 

(5)         effectuate or cause the disposition of Collateral by the Company or
any Guarantor after the occurrence and during the continuation of an event of
default under any of the First Lien Loan Documents or the Second Lien Debt
Documents with the consent of the applicable First Lien Collateral Agent (or
First Lien Claimholders) or Second Lien Collateral Agent (or Second Lien
Claimholders).

 

“Equity Interests” in any Person means all Capital Stock in such Person and all
warrants, options or other rights to acquire Capital Stock (but excluding any
debt security that is convertible into, or exchangeable for Capital Stock) in
such Person.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” has the meaning assigned to it in the Security Documents.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary of the Company; (b) (i) any Subsidiary that is prohibited by any
applicable law or, solely with respect to Subsidiaries existing on the Issue
Date or on the date such Subsidiary is acquired (provided, that such prohibition
is not be created in contemplation of such acquisition), its organic documents
from guaranteeing the Note Obligations, (ii) any Subsidiary that is prohibited
by any contractual obligation existing on the Issue Date or on the date any such
Subsidiary is acquired from guaranteeing the Note Obligations (provided, that
such prohibition is not created in contemplation of such acquisition) and
(iii) to the extent that the provision of any Guarantee of the Note Obligations
would require the consent, approval, license or authorization of any
governmental authority which has not been obtained, any Subsidiary that is
subject to such restrictions; provided that after such time that such
restrictions on Guarantees are waived, lapse, terminate or are no longer
effective, such Restricted Subsidiary shall no longer be an Excluded Subsidiary;
(c) (i) any wholly-owned Subsidiary incorporated or organized under the laws of
Canada or any province or territory of Canada or (ii) any wholly-owned
Subsidiary organized under the laws of the United States, any state of the
United States or the District of Columbia that (a) has no material assets other
than Equity Interests of one or more Subsidiaries that are “controlled foreign
corporations” within the meaning of Section 957(a) of the Code) or (b) is a
Subsidiary of a Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957(a) of the Code) (provided any Subsidiary described in the
foregoing clauses (c)(i) or (c)(ii) shall be an Excluded Subsidiary only with
respect to the guarantee of an obligation of a United States person); (d) each
Subsidiary that is not a Material Subsidiary, (e) any Subsidiary that is not a
wholly-owned Subsidiary incorporated or organized under the laws of Canada or
any province or territory of Canada or a wholly-owned Subsidiary organized under
the laws of the United States, any state of the United States or the District of
Columbia, (f) each Non-Recourse Subsidiary, (g) each Unrestricted Subsidiary and
(h) any Subsidiary for which the provision of a Guarantee would result in a
material adverse tax or regulatory consequence to the Company or one of its
Subsidiaries, as applicable.

 

22

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Person, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Person, or the grant by such Person of a Lien to secure, such Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act, as amended, or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Person’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act, as
amended, and the regulations thereunder at the time the guarantee of such Person
or the grant of such Lien becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or Lien is or
becomes illegal.

 

“Fair Market Value” means, with respect to the consideration received or paid in
any transaction or series of transactions, the fair market value thereof as
determined in good faith by the Board of Directors of the Company.

 

“First Lien Claimholders” means the Initial First Lien Claimholders and any
Additional First Lien Claimholders.

 

“First Lien Collateral” means any “Collateral” or “Pledged Collateral” or
similar term as defined in any First Lien Loan Document or any other assets of
the Company or any Guarantor with respect to which a Lien is granted or
purported to be granted or required to be granted pursuant to a First Lien Loan
Document as security for any First Lien Obligations and shall include any
property or assets subject to replacement Liens or adequate protection Liens in
favor of any First Lien Claimholder.

 

“First Lien Collateral Agent” means (i) in the case of any Initial First Lien
Obligations or the Initial First Lien Claimholders, the Initial First Lien
Collateral Agent and (ii) in the case of any Additional First Lien Obligations
and the Additional First Lien Claimholders in respect thereof, the Person
serving as collateral agent (or the equivalent) for such Additional First Lien
Obligations and that is named as the First Lien Collateral Agent in respect of
such Additional First Lien Obligations in the applicable joinder agreement
(each, in the case of this clause (ii) together with its successors and assigns
in such capacity, an “Additional First Lien Collateral Agent”).

 

“First Lien Collateral Documents” means the “Security Documents” or “Collateral
Documents” or similar term (as defined in the applicable First Lien Loan
Documents) and any other agreement, document or instrument pursuant to which a
Lien is granted securing any First Lien Obligations or pursuant to which any
such Lien is perfected.

 

“First Lien Debt” means the Initial First Lien Debt and any Additional First
Lien Debt.

 

“First Lien Loan Documents” means the Initial First Lien Loan Documents and any
Additional First Lien Loan Documents.

 

“First Lien Obligations” means the Initial First Lien Obligations and any
Additional First Lien Obligations, and shall not include, for the avoidance of
doubt, any Excluded Swap Obligations.

 

23

--------------------------------------------------------------------------------


 

“First Lien Pari Passu Intercreditor Agreement” means an agreement among each
First Lien Representative and each First Lien Collateral Agent allocating rights
among the various Series of First Lien Obligations.

 

“First Lien Representative” means (i) in the case of any Initial First Lien
Obligations or the Initial First Lien Claimholders, the Initial First Lien
Representative and (ii) in the case of any Additional First Lien Obligations and
the Additional First Lien Claimholders in respect thereof, each trustee,
administrative agent, collateral agent, security agent and similar agent that is
named as the First Lien Representative in respect of such Additional First Lien
Obligations in the applicable joinder agreement (each, in the case of this
clause (ii), together with its successors and assigns in such capacity, an
“Additional First Lien Representative”).

 

“Foreign Subsidiary” means any Subsidiary that is not organized or existing
under the laws of the United States, any state thereof, any territory thereof,
or the District of Columbia.

 

“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.

 

“Global Note Legend” means the legend identified as such in Exhibit A hereto.

 

“Global Notes” means the Notes in global form that are in the form of Exhibit A
hereto, including the applicable legend or legends set forth in Exhibit A.

 

“Guarantee” means, as applied to any Debt of another Person, a guarantee (other
than by endorsement of negotiable instruments for collection in the ordinary
course of business), direct or indirect, in any manner, of any part or all of
such Debt. “Guaranteed” and “Guaranteeing” shall have meanings that correspond
to the foregoing.

 

“Hedge Agreement” means a Swap Contract entered into by the Company, any other
Guarantor or any of their respective Subsidiaries with a counterparty as
permitted under the First Lien Loan Documents or the Second Lien Debt Documents,
as the case may be.

 

“Hedging Obligations” of any Person means any obligation of such Person pursuant
to any Hedge Agreement.

 

“Holder” means a Person in whose name a Note is registered on the Registrar’s
books.

 

“Holdings” means Williams Scotsman Holdings Corp., a Delaware corporation.

 

“Incur” means, with respect to any Debt or other obligation of any Person, to
create, issue, incur (by conversion, exchange or otherwise), assume, Guarantee
or otherwise become liable in respect of such Debt or other obligation or the
recording, as required pursuant to GAAP or otherwise, of any such Debt or other
obligation on the balance sheet of such Person; provided, however, that a change
in GAAP that results in an obligation of such Person that exists at such time
becoming Debt shall not be deemed an Incurrence of such Debt.  Debt otherwise
Incurred by a Person before it becomes a Restricted Subsidiary of the Company
shall be deemed to be Incurred at the time at which such Person becomes a
Restricted Subsidiary of the Company. “Incurrence” “Incurred,” “Incurrable” and
“Incurring” shall have meanings that correspond to

 

24

--------------------------------------------------------------------------------


 

the foregoing.  A Guarantee by the Company or a Restricted Subsidiary of Debt
Incurred by the Company or a Restricted Subsidiary, as applicable, shall not be
a separate Incurrence of Debt.  In addition, the following shall not be deemed a
separate Incurrence of Debt:

 

(1)         amortization of debt discount or accretion of principal with respect
to a non-interest bearing or other discount security;

 

(2)         the payment of regularly scheduled interest in the form of
additional Debt of the same instrument or the payment of regularly scheduled
dividends on Equity Interests in the form of additional Equity Interests of the
same class and with the same terms;

 

(3)         the obligation to pay a premium in respect of Debt arising in
connection with the issuance of a notice of redemption or making of a mandatory
offer to purchase such Debt; and

 

(4)         unrealized losses or charges in respect of Hedging Obligations.

 

“Indenture” means this Indenture, as amended or supplemented from time to time.

 

“Initial First Lien Claimholders” means the “Secured Parties” under the ABL
Credit Facility.

 

“Initial First Lien Collateral Agent” means Bank of America, N.A., as
administrative agent and collateral agent under the ABL Credit Facility, and its
successors and/or assigns in such capacity.

 

“Initial First Lien Debt” means the Debt and guarantees thereof now or hereafter
incurred pursuant to the Initial First Lien Loan Documents.

 

“Initial First Lien Loan Documents” means the ABL Credit Facility and the other
“Loan Documents” under the ABL Credit Facility and any other document or
agreement entered into for the purpose of evidencing, governing, securing or
perfecting the Initial First Lien Obligations.

 

“Initial First Lien Obligations” means “Secured Obligations” under the ABL
Credit Facility.

 

“Initial First Lien Representative” means Bank of America, N.A.

 

“Initial Purchasers” means Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Morgan Stanley & Co. LLC, Goldman Sachs & Co. LLC,
Credit Suisse Securities (USA) LLC and ING Financial Markets LLC.

 

“Initial Second Lien Claimholders” shall mean (i) the Holders, (ii) the Trustee,
(iii) the Collateral Agent and (iv) each of their respective successors and
assigns and their permitted transferees and endorsees.

 

25

--------------------------------------------------------------------------------


 

“Initial Second Lien Debt” means the Debt and guarantees thereof now or
hereafter incurred pursuant to the Initial Second Lien Debt Documents.  Initial
Second Lien Debt shall include any Registered Equivalent Notes and guarantees
thereof by the Guarantors issued in exchange thereof.

 

“Initial Second Lien Debt Documents” means that certain Indenture and the other
Note Documents and any other document or agreement entered into for the purpose
of evidencing, governing, securing or perfecting the Note Obligations.

 

“Initial Second Lien Representative” means Deutsche Bank Trust Company Americas.

 

“Insolvency or Liquidation Proceeding” means any case or proceeding,
application, meeting convened, resolution passed, proposal, corporate action or
any other proceeding commenced by or against a Person under any state,
provincial, territorial, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, or
any other steps being taken under any other insolvency, debtor relief,
bankruptcy, receivership, debt adjustment law or other similar law (whether
state, provincial, territorial, federal or foreign), including the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada)
and the Winding-Up and Restructuring Act (Canada); (b) the appointment of a
custodian for such Person or any part of its property; (c) an assignment or
trust mortgage for the benefit of creditors; (d) the winding-up or strike off of
such Person; (e) the proposal or implementation of a scheme or plan of
arrangement or composition; and/or (f) a suspension of payment, moratorium of
any debts, official assignment, composition or arrangement with a Person’s
creditors.

 

“Intercreditor Agreement” means, as the context may require, (i) the
intercreditor agreement, to be dated as of the Issue Date, among the Initial
First Lien Collateral Agent, the Collateral Agent, the Company and each
Guarantor and (ii)any other intercreditor agreement that may be entered into
after the Issue Date by the Company, any Guarantor and the Collateral Agent in
connection with Credit Facilities not otherwise prohibited by this Indenture
(which is not materially less favorable to the Collateral Agent and the holders
of the Notes (taken as a whole) than the intercreditor agreement referred to in
clause (i) of this definition) (as certified to by the Company in an Officer’s
Certificate delivered to the Trustee and the Collateral Agent), in each case, as
it may be amended, restated, supplemented and/or otherwise modified from time to
time in accordance with the terms thereof and this Indenture.

 

“Investment” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons in the form of loans, advances (or
other extensions of credit) or capital contributions (by means of any transfer
of cash or other property or assets to another Person or any other payments for
property or services for the account or use of another Person), including the
following: (i) the purchase or acquisition of any Equity Interest or other
evidence of beneficial ownership in another Person; and (ii) the purchase,
acquisition or Guarantee of the obligations of another Person, but shall
exclude: (a) accounts receivable, notes receivable and other extensions of trade
credit in the ordinary course of business; (b) other credits to suppliers in the
ordinary course of business; (c) the acquisition of property and assets
(including inventory, supplies, materials and equipment or licenses or leases of
intellectual property); (d) the purchase or acquisition of the business,  assets
or services of another Person; (e) prepaid expenses and

 

26

--------------------------------------------------------------------------------


 

workers’ compensation, utility, lease and similar deposits, in the ordinary
course of business; (f) negotiable instruments held for collection and
endorsements for collection or deposit; and (g) loans and advances to officers,
directors and employees for commission, travel, entertainment, relocation and
analogous ordinary business purposes, in each case, made in the ordinary course
of business.  If the Company or any Restricted Subsidiary of the Company sells
or otherwise disposes of any Equity Interests of any direct or indirect
Restricted Subsidiary of the Company such that, after giving effect to any such
disposition, such Person is no longer a Restricted Subsidiary of the Company,
the Company will be deemed to have made an Investment on the date of any such
disposition equal to the Fair Market Value of the Company’s Investments in such
Person that were not sold or disposed of.  The acquisition by the Company or any
Restricted Subsidiary of the Company of a Person that holds an Investment in a
third Person will be deemed to be an Investment by the Company or such
Restricted Subsidiary in such third Person in an amount equal to the Fair Market
Value of the Investments held by the acquired Person in such third Person. 
Except as otherwise provided in this Indenture, the amount of an Investment will
be determined at the time the Investment is made and without giving effect to
subsequent changes in value.

 

“Investment Grade Status” shall apply at any time the Notes receive both a
rating equal to or higher than BBB- (or the equivalent) from S&P and a rating
equal to or higher than Baa3 (or the equivalent) from Moody’s.

 

“Issue Date” means November 29, 2017, the date on which Notes are originally
issued under this Indenture.

 

“Junior Lien Obligations” means obligations under Debt that is unsecured or is
secured by a Lien on a junior basis to the Liens securing the Note Obligations
and subject to a customary intercreditor agreement.

 

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York, or at a place of payment are authorized or
required by law, regulation or executive order to remain closed. If a payment
date in a place of payment is a Legal Holiday, payment shall be made at that
place on the next succeeding day that is not a Legal Holiday, and no interest
shall accrue for the intervening period.

 

“Lien” means any mortgage, pledge (including, without limitation, disclosed,
undisclosed, possessory and non-possessory), security interest, hypothecation,
assignment, statutory trust, deemed trust, privilege, lien, charge, bailment or
similar encumbrance, whether statutory, based on common law, contract or
otherwise, and including any option or agreement to give any of the foregoing,
any filing of or agreement to give any financing statement under the Uniform
Commercial Code or the Personal Property Security Act (Ontario) (or equivalent
or successor statutes) of any jurisdiction to evidence any of the foregoing, any
conditional sale or other title retention agreement, any reservation of
ownership or any lease in the nature thereof.

 

“Limited Condition Transaction” means any Investment or acquisition (whether by
merger, amalgamation, consolidation or other business combination or the
acquisition of Equity Interests or otherwise) whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.

 

27

--------------------------------------------------------------------------------


 

“Material Subsidiary” means, as at any date of determination, each Restricted
Subsidiary of the Company (a) whose total assets (other than intercompany
receivables) at the last day of the most recently ended Four-Quarter Period were
equal to or greater than 2.5% of the Consolidated Total Assets of the Company
and its Restricted Subsidiaries at such date or (b) whose gross revenues (other
than revenues generated from sales to the Company or any of its Restricted
Subsidiaries) for such Four-Quarter Period were equal to or greater than 2.5% of
the consolidated gross revenues of the Company and its Restricted Subsidiaries
for such period, in each case determined in accordance with GAAP. 
Notwithstanding the foregoing, each Borrower (as defined in the ABL Credit
Facility) that is a Subsidiary of the Company shall at all times be deemed to be
a Material Subsidiary.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Net Cash Proceeds” means, with respect to Asset Sales of any Person, cash and
Cash Equivalents received, net of: (i) the direct costs and expenses of such
Person incurred in connection with such a sale, including all legal, tax,
investment banking, accounting, title and recording tax expenses, broker or
finder fees, commissions and other fees and expenses incurred and all federal,
state, foreign and local taxes arising in connection with such an Asset Sale
that are paid or required to be accrued as a liability under GAAP by such
Person; (ii) all payments made by such Person on any Debt that is secured by
such properties or other assets in accordance with the terms of any Lien upon or
with respect to such properties or other assets or that must, by the terms of
such Lien or such Debt, or in order to obtain a necessary consent to such
transaction or by applicable law, be repaid to any other Person (other than the
Company or any Restricted Subsidiary thereof) in connection with such Asset
Sale; (iii) distributions and other payments made to minority interest holders
in Restricted Subsidiaries of such Person as a result of such transaction and
(iv) any reserve for adjustment in respect of the sale price of such asset or
assets established in accordance with GAAP or amount placed in an escrow account
or cash reserves for purposes of such an adjustment and escrowed amounts and
amounts taken by the Company or its Restricted Subsidiaries as a reserve against
liabilities associated with such Asset Sale, including pension and other
post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale, all as determined in accordance with GAAP; provided, however,
that any non-cash consideration received in connection with any transaction,
which is subsequently converted to cash, shall become Net Cash Proceeds only at
such time as it is so converted.

 

“Non-Recourse Debt” means Debt (a) as to which neither the Company nor any of
its Restricted Subsidiaries (other than any Non-Recourse Subsidiaries)
(i) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Debt) other than a pledge of the equity
interests of any Non-Recourse Subsidiary, (ii) is directly or indirectly liable
(as a guarantor or otherwise) other than by virtue of a pledge of the equity
interests of any Non-Recourse Subsidiary, or (iii) constitutes the lender;
(b) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against any Non-Recourse Subsidiary)
would permit (upon notice, lapse of time or both) any holder of any other Debt
(other than Debt under the Credit Facilities or the Notes) of the Company or any
of its Restricted Subsidiaries to declare a default on such other Debt or cause
the payment thereof to be accelerated or payable prior to its Stated Maturity;
and (c) as to which the lenders thereunder will

 

28

--------------------------------------------------------------------------------


 

not have any recourse to the Equity Interests or assets of the Company or any of
its Restricted Subsidiaries (other than the Non-Recourse Subsidiaries).

 

“Non-Recourse Subsidiary” means any wholly-owned Subsidiary of the Company
incorporated or organized under the laws of Canada or any province or territory
of Canada, or under the laws of the United States, any state of the United
States or the District of Columbia, which is created for the purpose of
obtaining stand-alone financing for the acquisition and lease of rental
equipment to customers, and all of whose Debt is Non-Recourse Debt.

 

“Note Custodian” means the Trustee when serving as custodian for the Depositary
with respect to the Global Notes, or any successor entity thereto.

 

“Note Documents” means this Indenture, the Notes, the Note Guarantees and the
Security Documents.

 

“Note Guarantee” means the Guarantee of the Notes, on a joint and several basis,
by Holdings and each direct or indirect wholly-owned U.S. organized Restricted
Subsidiary that guarantees the Debt under the ABL Credit Facility.

 

“Note Liens” means all Liens in favor of the Collateral Agent on Collateral
securing the Note Obligations, including any Second Lien Obligations.

 

“Note Obligations” means the Obligations of the Company and the Guarantors under
this Indenture, the Notes and the Security Documents, to pay principal of,
premium, if any, and interest when due and payable, and all other amounts due or
to become due under or in connection with this Indenture, the Notes and the
performance of all other obligations to the Trustee, the Collateral Agent and
the Holders under this Indenture, the Notes and the Security Documents,
according to the respective terms thereof.

 

“Obligations” means all obligations of every nature of the Company and each
other Guarantor from time to time owed to any agent or trustee, the First Lien
Claimholders, the Second Lien Claimholders or any of them or their respective
Affiliates, in each case, under the First Lien Loan Documents, the Second Lien
Debt Documents, Hedge Agreements or Bank Product Obligations, whether for
principal, interest or payments for early termination of Swap Contracts, fees,
expenses, indemnification or otherwise and all guarantees of any of the
foregoing and including any interest and fees that accrue after the commencement
by or against any Person of any proceeding under any Bankruptcy Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Offer to Purchase” means a written offer (the “ Offer”) sent by the Company by
first class mail, postage prepaid (or, to the extent permitted by applicable
procedures or regulations, electronically), to each Holder at his address
appearing in the security register on the date of the Offer, offering to
purchase up to the aggregate principal amount of Notes set forth in such Offer
at the purchase price set forth in such Offer (as determined pursuant to this
Indenture). Unless otherwise required by applicable law, the Offer shall specify
an expiration date (the “Expiration Date”) of the Offer to Purchase which shall
be, subject to any contrary requirements of applicable law, not less than 30
days or more than 60 days after the date of mailing of such Offer

 

29

--------------------------------------------------------------------------------


 

and a settlement date (the “Purchase Date”) for purchase of Notes within five
Business Days after the Expiration Date. The Company shall notify the Trustee at
least 15 days (or such shorter period as is acceptable to the Trustee) prior to
the delivery of the Offer of the Company’s obligation to make an Offer to
Purchase, and the Offer shall be sent by the Company or, at the Company’s
request, by the Trustee in the name and at the expense of the Company. The Offer
shall contain all instructions and materials necessary to enable such Holders to
tender Notes pursuant to the Offer to Purchase. The Offer shall also state:

 

(1)         the Section of this Indenture pursuant to which the Offer to
Purchase is being made;

 

(2)         the Expiration Date and the Purchase Date;

 

(3)         the aggregate principal amount of the outstanding Notes offered to
be purchased pursuant to the Offer to Purchase (including, if less than 100%,
the manner by which such amount has been determined pursuant to Section 4.10);

 

(4)         the purchase price to be paid by the Company for each $1,000
principal amount of Notes accepted for payment (as specified pursuant to this
Indenture);

 

(5)         that the Holder may tender all or any portion of the Notes
registered in the name of such Holder and that any portion of a Note tendered
must be tendered in a minimum amount of $1,000 principal amount;

 

(6)         the place or places where Notes are to be surrendered for tender
pursuant to the Offer to Purchase, if applicable;

 

(7)         that, unless the Company defaults in making such purchase, any Note
accepted for purchase pursuant to the Offer to Purchase will cease to accrue
interest on and after the Purchase Date, but that any Note not tendered or
tendered but not purchased by the Company pursuant to the Offer to Purchase will
continue to accrue interest at the same rate;

 

(8)         that, on the Purchase Date, the Purchase Price will become due and
payable upon each Note accepted for payment pursuant to the Offer to Purchase;

 

(9)         that each Holder electing to tender a Note pursuant to the Offer to
Purchase will be required to surrender such Note or cause such Note to be
surrendered at the place or places set forth in the Offer prior to the close of
business on the Expiration Date (such Note being, if the Company or the Trustee
so requires, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company and the Trustee duly executed by,
the Holder thereof or his attorney duly authorized in writing);

 

(10)  that Holders will be entitled to withdraw all or any portion of Notes
tendered if the Company (or its paying agent) receives, not later than the close
of business on the fifth Business Day prior to the Expiration Date, a facsimile
transmission or letter setting forth the name of the Holder, the aggregate
principal

 

30

--------------------------------------------------------------------------------


 

amount of the Notes the Holder tendered, the certificate number of the Note the
Holder tendered and a statement that such Holder is withdrawing all or a portion
of his tender; and

 

(11)  if applicable, that, in the case of any Holder whose Note is purchased
only in part, the Company shall execute, and the Trustee shall authenticate and
deliver to the Holder of such Note without service charge, a new Note or Notes,
of any authorized denomination as requested by such Holder, in the aggregate
principal amount equal to and in exchange for the unpurchased portion of the
aggregate principal amount of the Notes so tendered.

 

“Offering Memorandum” means the Offering Memorandum, dated November 21, 2017, as
supplemented on November 28, 2017, related to the issuance of the Initial Notes
on the Issue Date.

 

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Chief Accounting Officer, the Treasurer, any Assistant
Treasurer, the Controller, the Secretary, any Assistant Secretary or any
Vice-President of such Person.

 

“Officer’s Certificate” means a certificate signed by an Officer of the Company
or a Guarantor, as applicable.

 

“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Company or any Subsidiary of the Company.

 

“Pari Passu Debt” means (1) the Notes and any Debt which ranks equally in right
of payment to the Notes and, in respect of any Asset Sale involving Collateral,
with an equal ranking Lien on the assets disposed of in such Asset Sale and
(2) with respect to any Guarantor, its Note Guarantee and any Debt which ranks
equally in right of payment to such Guarantor’s Note Guarantee and, in respect
of any Asset Sale involving Collateral, with an equal ranking Lien on the assets
disposed of in such Asset Sale.

 

“Participant” means, with respect to DTC, a Person who has an account with DTC,
including the Euroclear System and Clearstream Banking, S.A.

 

“Paying Agent” means any Person authorized by the Company to pay the principal
of, premium, if any, or interest on, or redemption, purchase, retirement,
defeasance, covenant defeasance or similar payment with respect to, any Notes on
behalf of the Company.

 

“Permitted Business” means any business similar in nature to any business
conducted by the Company and its Restricted Subsidiaries on the Issue Date and
any business reasonably ancillary, incidental, complementary or related to the
business conducted by the Company and its Restricted Subsidiaries on the Issue
Date, or a reasonable extension, development or expansion thereof, in each case,
as determined in good faith by the Board of Directors of the Company.

 

31

--------------------------------------------------------------------------------


 

“Permitted Collateral Liens” means Permitted Liens (other than Liens described
in clause (t) of the definition thereof).

 

“Permitted Debt” means

 

(i)                           First Lien Obligations (including amounts
outstanding on the Issue Date) in an aggregate principal amount at any one time
outstanding not to exceed the greater of (x) $900.0 million and (y) the
Borrowing Base;

 

(ii)                        Debt outstanding under the Notes (excluding any
Additional Notes) and contribution, indemnification and reimbursement
obligations owed by the Company or any Guarantor to any of the other of them in
respect of amounts paid or payable on such Notes, and any Refinancing Debt with
respect to the foregoing;

 

(iii)                     Guarantees of the Notes, including any Refinancing
Debt is respect thereof;

 

(iv)                    (A) Debt of the Company or any of its Subsidiaries
(including any unused commitment) existing on the Issue Date (other than Debt
described in clause(i), (ii) or (iii) above) and (B) any Refinancing Debt with
respect to the foregoing; provided that, the incurrence of any such Refinancing
Debt shall not be deemed to have refreshed capacity under the foregoing clause
(A);

 

(v)                       intercompany Debt owed to the Company or to any of its
Restricted Subsidiaries; provided that if such Debt is owed by the Company or
any Guarantor to a Restricted Subsidiary that is not a Guarantor, such Debt
shall be subordinated in right of payment to the prior payment in full of the
Company’s or such Guarantor’s Note Obligations;

 

(vi)                    Guarantees Incurred by the Company of Debt of a
Restricted Subsidiary otherwise permitted to be incurred under this Indenture;

 

(vii)                 Guarantees by the Company or any of its Restricted
Subsidiaries of Debt of the Company or any of its Restricted Subsidiaries,
including Guarantees by any Restricted Subsidiary of Debt under Credit
Facilities; provided that (a) such Debt is Permitted Debt or is otherwise
Incurred in accordance with Section 4.9 and (b) such Guarantees are subordinated
in right of payment to the Note Guarantees to the same extent, if any, as the
Debt being guaranteed is subordinated in right of payment to the Notes;

 

(viii)              Debt incurred in respect of workers’ compensation claims,
performance or surety bonds, health, disability or other employee benefits,
property, casualty or liability insurance or self-insurance obligations,
indemnity, bid, performance, warranty, release, appeal, surety and similar bonds
or obligations, bankers’ acceptances, bank guarantees, letter of credit,
warehouse receipt, completion guarantees and similar facilities, or other Debt
with respect to reimbursement type obligations regarding the foregoing, in each
case, provided or incurred (including Guarantees thereof) by the Company or any
of its Restricted Subsidiaries in the ordinary course of business;

 

(ix)                    the Incurrence of Hedging Obligations by the Company or
any of its Restricted Subsidiaries except Hedging Obligations entered into for
speculative purposes;

 

32

--------------------------------------------------------------------------------


 

(x)                       (A) the Incurrence of Debt (including Debt comprised
of Capital Lease Obligations, mortgage financings or purchase money obligations
and Debt arising under leases entered into in connection with a Sale and
Leaseback Transaction not prohibited by this Indenture), Disqualified Stock or
preferred stock by the Company or any of its Restricted Subsidiaries, in each
case, Incurred for the purpose of financing all or any part of the purchase
price or cost of design, construction, lease, installation or improvement of, or
repairs, improvements or additions to property (real or personal), plant or
equipment used or useful in the business of the Company or any of its Restricted
Subsidiaries; provided that at the time of Incurrence of any such Debt, the
aggregate amount of Debt outstanding under this clause (x)(A) does not exceed
the greater of (x) $85.0 million and (y) 6.4% of Consolidated Total Assets and
(B) any Refinancing Debt in respect of each of the foregoing; provided that, the
Incurrence of any such Refinancing Debt shall not be deemed to have refreshed
capacity under the foregoing clause (A);

 

(xi)                    Debt arising from agreements of the Company or any of
its Restricted Subsidiaries providing for indemnification, contribution,
earnout, adjustment of purchase price or similar obligations, in each case,
incurred or assumed in connection with the acquisition or disposition of any
business, assets or Equity Interests of a Restricted Subsidiary otherwise
permitted under this Indenture;

 

(xii)                 the issuance by any of the Company’s Restricted
Subsidiaries to the Company or to any of its Restricted Subsidiaries of shares
of preferred stock; provided, however, that:

 

(a)         any subsequent issuance or transfer of Equity Interests that results
in any such preferred stock being held by a Person other than the Company or its
Restricted Subsidiaries (other than to the extent secured by a Permitted Lien
until such Collateral has been foreclosed upon); and

 

(b)         any sale or other transfer of any such preferred stock to a Person
that is not either the Company or a Restricted Subsidiary of the Company (other
than to the extent secured by a Permitted Lien until such Collateral has-been
foreclosed upon);

 

shall be deemed, in each case, to constitute an issuance of such preferred stock
by the Company or such Restricted Subsidiary that was not permitted by this
clause (xii);

 

(xiii)              Debt arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds; provided, however, that such Debt is extinguished within ten Business
Days after the Company receiving notice of the Incurrence thereof;

 

(xiv)             (A) additional Debt of the Company and its Restricted
Subsidiaries in an aggregate principal amount at any time outstanding not to
exceed the greater of (x) $85.0 million and (y) 6.4% of Consolidated Total
Assets and (B) any Refinancing Debt with respect thereto; provided, that the
Incurrence of such Refinancing Debt shall not be deemed to have refreshed
capacity under the foregoing clause (A);

 

(xv)                Refinancing Debt in respect of Debt Incurred pursuant to the
first paragraph of Section 4.9;

 

33

--------------------------------------------------------------------------------


 

(xvi)             (A) Debt Incurred by Restricted Subsidiaries that are not
Guarantors in an aggregate principal amount at any one time outstanding not to
exceed the greater of (x) $100.0 million and (y) 7.5% of Consolidated Total
Assets as of the last date of the most recently ended Four-Quarter Period and
(B) any Refinancing Debt with respect thereto; provided, that the Incurrence of
such Refinancing Debt shall not be deemed to have refreshed capacity under the
foregoing clause (A);

 

(xvii)          (A) Non-Recourse Debt of any Non-Recourse Subsidiary; provided
that the aggregate Debt incurred under this clause (xvii) at any one time
outstanding does not exceed $50.0 million and (B) any Refinancing Debt with
respect thereto; provided, that the Incurrence of such Refinancing Debt shall
not be deemed to have refreshed capacity under the foregoing clause (A);

 

(xviii)       Debt of the Company or any of its Restricted Subsidiaries
consisting of the financing of insurance premiums or “take or pay” obligations
in the ordinary course of business;

 

(xix)             Debt consisting of unsecured promissory notes or similar Debt
issued by the Company or any of its Restricted Subsidiaries to current, future
or former officers, directors and employees thereof, or to their respective
estates, spouses or former spouses, successors, executors, administrators,
heirs, legatees or distributees, in each case to finance the purchase or
redemption of Equity Interests the Company to any direct or indirect parent
thereof to the extent described in clause (iv) of the second paragraph of
Section 4.7 and (B) any Refinancing Debt with respect thereto; provided that,
the incurrence of any such Refinancing Debt shall not be deemed to have
refreshed capacity under the foregoing clause (A);

 

(xx)                Debt Incurred by the Company or any of its Restricted
Subsidiaries, to the extent that the net proceeds thereof are promptly deposited
with the Trustee to redeem the Notes in full or to defease or to satisfy and
discharge the Notes;

 

(xxi)             (A) Debt of any Receivables Subsidiary pursuant to a Qualified
Receivables Transaction in respect of any Qualified Receivables Transaction that
is without recourse to the Company or any Restricted Subsidiary or any of their
respective assets (other than pursuant to Standard Securitization Undertakings)
and (B) any Refinancing Debt with respect to the foregoing; provided that, the
incurrence of any such Refinancing Debt shall not be deemed to have refreshed
capacity under the foregoing clause (A);

 

(xxii)          (A) (i) Acquired Debt or (ii) other Debt of such Persons or the
Company or any of its Restricted Subsidiaries Incurred (x) to provide all or any
portion of the funds utilized to consummate the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary of the
Company (including being designated as a Restricted Subsidiary) or was otherwise
acquired by, or merged into or amalgamated, arranged or consolidated with the
Company or any of its Restricted Subsidiaries or (y) otherwise in connection
with, or in contemplation of, such acquisition, merger, amalgamation,
arrangement or consolidation; provided, however, in each case set forth in
clause (x) or (y), that such Debt constitutes either Additional Second Lien
Obligations or Junior Lien Obligations, and (B) any Refinancing Debt with
respect thereto;

 

34

--------------------------------------------------------------------------------


 

(xxiii)       Debt of the Company and any of its Restricted Subsidiaries in
respect of Cash Management Agreements and other Debt in respect of netting
services, employees’ credit or purchase cards, overdraft protections and similar
arrangements, in each case, entered into in the ordinary course of business;

 

(xxiv)      customer deposits and advance payments received in the ordinary
course of business from customers of goods and services purchased in the
ordinary course of business;

 

(xxv)         (A) Debt of the Company or any of its Restricted Subsidiaries in
an aggregate principal amount not to exceed the Available Excluded Contribution
Amount, and (B) any Refinancing Debt with respect to the foregoing; provided
that, the incurrence of any such Refinancing Debt shall not be deemed to have
refreshed capacity under the foregoing clause (A); and

 

(xxvi)      (A) Debt Incurred in connection with any Sale and Leaseback
Transaction permitted under Section 4.13 in an aggregate amount at any time
outstanding not to exceed the greater of (x) $40.0 million and (y) 3.0% of
Consolidated Total Assets and (B) any Refinancing Debt with respect thereto;
provided, that the Incurrence of such Refinancing Debt shall not be deemed to
have refreshed capacity under the foregoing clause (A).

 

“Permitted Holder” means the Sponsor, its Affiliates and/or the Sponsor
Affiliates (in each case, including, as applicable, related funds and general
partners thereof).

 

“Permitted Investments” means:

 

(a)         Investments in existence on, or contemplated as of, the Issue Date
and any extension, modification, renewal or reinvestment of any such
Investments, but only to the extent not involving additional advances,
contributions or increases thereof (other than as a result of accrual or
accretion of interest or original issue discount or the issuance of pay-in-kind
securities, in each case, pursuant to the terms thereof); provided that the
amount of any such Investments may be increased (x) as otherwise permitted under
this Indenture or (y) as required by the terms of such Investment as in
existence on the Issue Date;

 

(b)         Investments required pursuant to any agreement or obligation of the
Company or any of its Restricted Subsidiaries, in effect on the Issue Date, to
make such Investments;

 

(c)          Investments in (x) cash and assets constituting Cash Equivalents at
the time made and (y) the Notes and Additional Second Lien Obligations (by way
of purchase or other acquisition);

 

(d)         Investments in property and other assets, owned or used by the
Company or any of its Restricted Subsidiaries in the operation of a Permitted
Business;

 

(e)          Investments by the Company or any of its Restricted Subsidiaries in
the Company or any of its Restricted Subsidiaries;

 

35

--------------------------------------------------------------------------------


 

(f)           Investments by the Company or any of its Restricted Subsidiaries
in a Person, if (A) as a result of such Investment such Person becomes a
Restricted Subsidiary or (B) in connection with such Investment such Person is
merged, consolidated or amalgamated with or into, or transfers or conveys all or
substantially all of its assets to, or is liquidated or wound-up into, the
Company or any of its Restricted Subsidiaries;

 

(g)          Investments represented by Hedging Obligations not for speculative
purposes;

 

(h)         Investments received or acquired (x) in settlement, compromise,
partial or full satisfaction, or resolution of obligations owed to the Company
or any of its Restricted Subsidiaries, including pursuant to bankruptcy,
insolvency or similar proceedings (including as a result of any workout,
reorganization or recapitalization), (y) on account of any claim or Lien
against, or interest in, any other Person or its properties as a result of a
foreclosure or enforcement by the Company or any of its Restricted Subsidiaries
with respect to such claim or Lien against, or interest in, such other Person or
its properties, or (z) in compromise or resolution of any litigation,
arbitration or other disputes (including those arising in the ordinary course of
business) with Persons who are not Affiliates of the Company;

 

(i)             Investments consisting of loans and advances to officers,
directors, consultants and employees (i) in connection with such Person’s
purchase of Equity Interests in any direct or indirect parent of the Company and
(ii) otherwise, in an amount not to exceed in the aggregate at any one time
outstanding the greater of (x) $5.0 million and (y) 0.4% of Consolidated Total
Assets;

 

(j)            Investments in any Person to the extent the consideration for
such Investments consist solely of Equity Interests of the Company any direct or
indirect parent of the Company;

 

(k)         any Investment in any Person to the extent such Investment
represents the non-cash portion of the consideration received in connection with
an Asset Sale consummated in compliance with Section 4.10 or any other sale,
transfer or other disposition of property not constituting an Asset Sale;

 

(l)             Investments in the ordinary course of business consisting of UCC
Article 4 customary trade arrangements with customers consistent with past
practices;

 

(m)     payroll, travel and similar advances that are made in the ordinary
course of business;

 

(n)         guarantees of (x) Debt permitted by Section 4.9 and (y) leases
(other than capital leases) or other obligations that do not constitute Debt
entered into in the ordinary course of business;

 

(o)         Investments by any Restricted Subsidiary that is not a Guarantor in
a Receivables Subsidiary in connection with a Qualified Receivables Transaction;

 

36

--------------------------------------------------------------------------------


 

(p)         Investments made by the Company or a Restricted Subsidiary to
repurchase or retire Equity Interests of a direct or indirect parent of the
Company owned by any employee stock ownership plan or key employee stock
ownership plan of the Company, any Restricted Subsidiary or any direct or
indirect parent thereof;

 

(q)         [reserved];

 

(r)            cash or Cash Equivalents or other property deposited in the
ordinary course of business to secure (or to secure letters of credit, banker’s
acceptances or bank guarantees in connection with) the performance of statutory
obligations (including obligations under worker’s compensation, unemployment
insurance or similar legislation), surety or appeal bonds, customs bonds,
leases, bids, agreements or other obligations under arrangements with utilities,
insurance agreements, construction agreements, government contracts, performance
bonds or other obligations of a like nature incurred in the ordinary course of
business;

 

(s)           Investments of a Person existing at the time such Person becomes a
Restricted Subsidiary of the Company or at the time such Person is acquired or
otherwise merges or consolidates with the Company or any of its Restricted
Subsidiaries, in each case, in compliance with this Indenture; provided that
such Investments were not made by such Person in connection with or in
contemplation of such acquisition, merger or consolidation;

 

(t)            Investments in Permitted Joint Ventures and Unrestricted
Subsidiaries made after the Issue Date in an amount, when taken together with
all other Investments made pursuant to this clause (t) since the Issue Date and
then outstanding, not to exceed $25.0 million;

 

(u)         Investments in Permitted Joint Ventures in connection with
reorganizations and related activities related to tax planning; and

 

(v)         other Investments not otherwise permitted under this definition in
an aggregate amount, when taken together with all other Investments made
pursuant to this clause (w) that are at the time outstanding, not to exceed the
greater of (a) $75.0 million and (b) 5.6% of Consolidated Total Assets as of the
last date of the most recently ended Four-Quarter Period;

 

provided, however, that with respect to any Investment, the Company may, in its
sole discretion, at any time allocate or re-allocate all or any portion of such
Investment to one or more of the above clauses (a) through (v) so that all or a
portion of such Investment would be a Permitted Investment.

 

The amount of any Investment shall be measured on the date each such Investment
was made and without giving effect to subsequent changes in value other than as
a result of repayments of loans or advances, redemptions, returns of capital,
sales or other dispositions thereof or similar events.

 

37

--------------------------------------------------------------------------------


 

“Permitted Joint Venture” means, with respect to any Person at any time, any
corporation, partnership, limited liability company or other business entity
(1) of which at least 20%, but not more than 50%, of the Voting Stock is at the
time owned or controlled, directly or indirectly, by such Person or one or more
of the Restricted Subsidiaries (other than a Receivables Subsidiary) of that
Person and (2) whose primary business constitutes or is reasonably expected to
constitute at such time a Permitted Business.

 

“Permitted Liens” means:

 

(a)         Liens existing on the Issue Date or pursuant to agreements in
existence on the Issue Date, other than pursuant to clause (b) below;

 

(b)         Liens to secure First Lien Obligations incurred pursuant to clause
(i) of the definition of “Permitted Debt”; provided that, in each case, the
First Lien Collateral Agent, or another agent for the holders of such Liens,
shall have entered into the Intercreditor Agreement or a supplement or amendment
thereto agreeing on behalf of the holders of such Liens to be bound by the terms
thereof applicable to the holders of the First Lien Obligations;

 

(c)          Liens for taxes, assessments or governmental charges or claims that
are not yet delinquent or that are being contested in good faith, if such
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien; provided that any reserve or other
appropriate provision as is required in conformity with GAAP has been made
therefor or for property taxes on property if the Company or one of its
Restricted Subsidiaries has determined to abandon such property and if the sole
recourse for such tax, assessment, charge, levy or claim is to such property;

 

(d)         Liens imposed or permitted by applicable federal, state, provincial,
municipal, territorial, local or statutory law, rules or regulations, including,
but not limited to, carrier’s, freight forwarder’s, warehousemen’s,
materialmen’s, repairmen’s, logger’s, contractor’s, supplier of materials,
architects’, mechanic’s, landlord’s or other similar Liens and inchoate
statutory Liens arising under ERISA, in each case, incurred in the ordinary
course of business for sums not then due or payable or past due by more than 60
days (or which are being contested in good faith and, to the extent necessary to
prevent the forfeiture or sale of the property or assets subject to any such
Lien, by appropriate proceedings);

 

(e)          survey exceptions, encumbrances, ground leases, easements or
reservations of; or rights of others for, licenses, rights-of-way, servitudes,
drains, sewers, utilities (including Liens securing the payment of charges for
hydroelectricity), electric lines, telegraph and telephone and cable television
lines and other similar purposes, or zoning, building codes, or other similar
restrictions (including minor defects and irregularities in title and similar
encumbrances) as to the use of real properties or Liens incidental to the
conduct of the business of such Person or to the ownership of its properties
which were not incurred in connection with Debt

 

38

--------------------------------------------------------------------------------


 

and which do not in the aggregate materially impair the operation of the
business of the Company and its Restricted Subsidiaries, taken as a whole;

 

(f)           Liens, pledges, deposits and security (i) in connection with
workers’ compensation, unemployment insurance, employers’ health tax, social
security benefits and other types of statutory obligations, insurance related
obligations or the requirements of any official body (including, but not limited
to, in respect of deductibles, self-insured retention amounts and premiums and
adjustments thereto); (ii) to secure the performance of tenders, bids, surety,
warranty, release, appeal or performance bonds, leases, purchase, construction,
sales or servicing contracts and other similar obligations Incurred in the
ordinary course of business consistent with industry practice; (iii) to secure
indemnification obligations (including to obtain or secure obligations with
respect to letters of credit, Guarantees, bonds or other sureties or assurances)
given in connection with the activities described in clauses (i) and (ii) above,
in each case not Incurred or made in connection with the borrowing of money, the
obtaining of advances or credit or the payment of the deferred purchase price of
property or services; (iv) arising in connection with any attachment or judicial
proceeding unless the Liens so arising shall not be satisfied or discharged or
stayed pending appeal within 60 days after the entry thereof or the expiration
of any such stay; or (v) to secure the payment or performance of statutory or
public obligations (including environmental, municipal and public utility
commission obligations and requirements);

 

(g)          Liens (x) on property or shares of stock or other assets of a
Person existing at the time such Person is merged with or into or consolidated
or amalgamated with the Company or any of its Restricted Subsidiaries; provided,
that such Liens were not created or incurred in the contemplation of such
merger, consolidation or amalgamation and do not extend to any assets other than
those of the Person merged with or into or consolidated or amalgamated with the
Company or any Restricted Subsidiary (other than after-acquired property that is
(1) affixed or appurtenant thereto or incorporated into the property covered by
such Lien, (2) after-acquired property of such Person subject to a Lien securing
such Debt, the terms of which Debt require or include a pledge of after-acquired
property and (3) the proceeds and products thereof or improvements thereon);
(y) on property (including Capital Stock) existing at the time of acquisition of
the property by the Company or any of its Restricted Subsidiaries; provided,
that such Liens were in existence prior to such acquisition, and not incurred in
contemplation of, such acquisition; and (z) on assets, property or shares of
Equity Interests of another Person at the time such other Person becomes a
Subsidiary of the Company or any of its Restricted Subsidiaries; provided,
however, that (A) the Liens may not extend to any other property owned by such
Person or any of its Restricted Subsidiaries (other than after-acquired property
that is (1) affixed or appurtenant thereto or incorporated into the property
covered by such Lien, (2) after-acquired property of such Person subject to a
Lien securing such Debt, the terms of which Debt require or include a pledge of
after-acquired property and (3) the proceeds and products thereof or
improvements thereon) and (B) such Liens are not created

 

39

--------------------------------------------------------------------------------


 

or incurred in connection with, or in contemplation of, such other Person
becoming such a Restricted Subsidiary;

 

(h)         Liens in favor of the Company or any of its Restricted Subsidiaries;
provided that if such Liens are on the assets of a Guarantor, such Liens are in
favor of the Company or another Guarantor ;

 

(i)             other Liens (not securing Debt) incidental to the conduct of the
business of the Company or any of its Restricted Subsidiaries, as the case may
be, or the ownership of their assets which do not in the aggregate materially
adversely affect the value of such assets, taken as a whole, or materially
impair the operation of the business of the Company and its Restricted
Subsidiaries, taken as a whole;

 

(j)            Liens to secure any Refinancing Debt incurred in compliance with
this Indenture to refinance Debt secured by Liens referred to in clauses (a),
(g), (m), (o), (u), (gg), (hh), (mm) or (nn) of this definition or to this
clause (j); provided that (x) such Liens do not extend to any property or assets
other than the property or assets securing the Debt being extended, renewed,
refinanced or refunded and after-acquired property affixed or incorporated in
the property covered by such Lien or subject to a Lien securing such Debt and
(y) the principal amount (or accreted value, if applicable) of the obligations
secured by such Liens is not increased (except to the extent of any premiums,
underwriting discounts, original issue discount and other fees, commissions,
expenses paid and transaction costs incurred in connection with such extension,
renewal, refinancing or refunding);

 

(k)         Liens in favor of customs or revenue authorities arising as a matter
of law to secure payment of custom duties in connection with the importation of
goods in the ordinary course of business;

 

(l)             Liens arising out of licenses, leases, sublicenses and subleases
of assets (including real property and intellectual property rights) or on
vehicles or equipment, in each case, in the ordinary course of business;

 

(m)     Liens securing Debt (including Capital Lease Obligations) permitted to
be incurred pursuant to clause (x) of the definition of “Permitted Debt,”
covering only the property or assets (or property affixed or appurtenant thereto
and any proceeds thereof) acquired with or financed by such Debt;

 

(n)         Liens upon specific items of inventory or other goods (and the
proceeds thereof) of any Person securing such Person’s obligation in respect of
banker’s acceptances or trade letters of credit issued or created in the
ordinary course of business for the account of such Person to facilitate the
purchase, shipment, or storage of such inventory or other goods;

 

(o)         Liens securing Debt (or Obligations in respect of such Debt)
Incurred to finance the construction, purchase or lease of, or repairs,
improvements or additions to, property, plant or equipment of such Person;
provided, however, that the Lien may not extend to any property owned by such
Person or any of its Restricted

 

40

--------------------------------------------------------------------------------


 

Subsidiaries at the time the Lien is Incurred (other than assets and property
acquired, constructed, purchased, leased, repaired or improved with the proceeds
of such Debt or affixed or appurtenant thereto and any proceeds and products
thereof), and the Debt (other than any interest thereon) secured by the Lien
must be permitted by Section 4.9;

 

(p)         banker’s Liens, Liens that are contractual rights of set-off and
similar Liens (A) relating to the establishment of depository relations with
banks not given in connection with the issuance of Debt, (B) relating to pooled
deposit or sweep accounts of the Company or any of its Restricted Subsidiaries
to permit satisfaction of overdraft or similar obligations and other cash
management activities incurred in the ordinary course of business of the Company
and its Restricted Subsidiaries or (C) relating to purchase orders and other
agreements entered into with customers of the Company or any of its Restricted
Subsidiaries in the ordinary course of business and (ii) Liens of a collection
bank arising under Section 4-210 of the UCC (or any comparable or successor
provision) on items in the course of collection, (X) encumbering reasonable
customary initial deposits and margin deposits and attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business, and (Y) in favor of banking institutions arising as a matter of law or
pursuant to customary account agreements encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry ;

 

(q)         Liens (i) arising by reason of any judgment, order or decree, but
not giving rise to an Event of Default, (ii) arising pursuant to an order of
attachment, condemnation, eminent domain, distraint or similar legal process
arising in connection with legal proceedings, but not giving rise to an Event of
Default, (iii) that are required to protect or enforce rights in any
administrative, arbitration or other court proceeding in the ordinary course of
business, but not giving rise to an Event of Default so long as such Liens are
adequately bonded and any appropriate legal proceedings that may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which such proceedings may be initiated has not expired and
(iv) arising out of judgments or awards with regard to which an appeal or other
proceeding for review is in process;

 

(r)            Deposits made or other security in the ordinary course of
business to secure liability to insurance carriers and Liens securing insurance
premium financing arrangements ;

 

(s)           Liens arising from UCC financing statement filings (including as a
precautionary measure) in connection with Capital Lease Obligations permitted to
be incurred pursuant to clause (x) of the definition of “Permitted Debt,”
operating leases or consignments entered into by the Company or any of its
Restricted Subsidiaries in the ordinary course of business, in each case,
covering only the property or assets (or property affixed or appurtenant thereto
and any proceeds thereof) acquired with, financed by or subject to such leases
or consignments;

 

41

--------------------------------------------------------------------------------


 

(t)            Liens on the assets of a Restricted Subsidiary that is not a
Guarantor securing Debt and other obligations of a Restricted Subsidiary that is
not a Guarantor incurred in compliance with this Indenture (including Liens
incurred in connection with a Qualified Receivables Transaction);

 

(u)         Liens on the Collateral granted under the Security Documents in
favor of the Collateral Agent to secure the Notes (including Additional Notes to
the extent constituting Additional Second Lien Obligations) and all
corresponding Obligations under the Note Documents (including the Notes
Guarantees), any Additional Second Lien Obligations and administrative expenses
of the Collateral Agent;

 

(v)         Liens (i) on assets purported to be sold or otherwise transferred to
a Receivables Subsidiary, (ii) over bank accounts of the Company or any
Restricted Subsidiary, into which assets of the Qualified Receivables
Transaction are paid or (iii) on Equity Interests in a Receivables Subsidiary or
on assets of a Receivables Subsidiary, in each case, created, incurred or
arising in connection with a Qualified Receivables Transaction;

 

(w)       any customary provisions limiting the disposition or distribution of
assets or property (including Equity Interests) or any related restrictions
thereon in joint venture, partnership, membership, stockholder and limited
liability company agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements, including owners’
participation or similar agreements governing projects owned through an
undivided interest; provided, however, that any such limitation is applicable
only to the assets that are the subjects of such agreements;

 

(x)         Liens granted by a Person in favor of a commercial trading
counterparty pursuant to a netting agreement, which Liens encumber rights under
agreements that are subject to such netting agreement and which Liens secure
such Person’s obligations to such counterparty under such netting agreement;
provided that any such agreements and netting agreements are entered into in the
ordinary course of business; and provided, further, that the Liens are incurred
in the ordinary course of business and when granted, do not secure obligations
which are past due;

 

(y)         Liens securing Hedging Obligations permitted to be incurred under
this Indenture;

 

(z)          Liens on raw materials or on manufactured products as security for
any drafts or bills of exchange drawn in connection with the importation of such
raw materials or manufactured products ;

 

(aa)        Liens consisting of conditional sale, title retention, consignment
or similar arrangements for the sale of goods acquired by the Company or any of
its Restricted Subsidiaries in the ordinary course of business;

 

(bb)        any pledge of the Equity Interests of an Unrestricted Subsidiary to
secure Debt or other obligations of such Unrestricted Subsidiary;

 

42

--------------------------------------------------------------------------------


 

(cc)          Liens on any cash earnest money deposits made by the Company or
any Restricted Subsidiary in connection with any letter of intent or purchase
agreement;

 

(dd)        Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements with the Company or any Restricted
Subsidiary in the ordinary course of business;

 

(ee)          Liens arising by operation of law under Article 2 of the Uniform
Commercial Code in favor of a reclaiming seller of goods or buyer of goods;

 

(ff)      Liens on cash, Cash Equivalents or other property arising in
connection with the defeasance, discharge or redemption of Debt;

 

(gg)        Liens Incurred in the ordinary course of business of the Company or
any of its Restricted Subsidiaries with respect to Obligations in an aggregate
principal amount that does not exceed $30.0 million at any one time outstanding;

 

(hh)      Liens securing Obligations in respect of Debt incurred pursuant to
clause (xxii) of the definition of the term “Permitted Debt” so long as such
Debt constitutes Additional Second Lien Obligations;

 

(ii)        Liens arising or imposed under ERISA or the Code in connection with
any “plan” (as defined in ERISA); provided that reasonable and appropriate
provision has been made in accordance with GAAP for the payment of the
obligations secured thereby;

 

(jj)      Liens on accounts receivable and any assets related thereto,
customarily created in connection with sales, assignments, transfers or other
dispositions of accounts receivable in transactions not involving the Incurrence
of Debt, and entered into in the ordinary course of business and consistent with
past practice;

 

(kk)      Liens securing Cash Management Agreements and related Obligations
entered into in the ordinary course of business;

 

(ll)        Liens (x) deemed to exist in connection with Permitted Investments
in repurchase agreements, (y) on cash advances in favor of the seller of any
property to be acquired in an Investment to be applied against the purchase
price for such Investment or (z) consisting of an agreement to sell, transfer,
lease or otherwise dispose of any property in a transaction permitted under this
Indenture in each case, solely to the extent such Investment or sale,
disposition, transfer or lease, as the case may be, would have been permitted on
the date of creation of such Lien;

 

(mm)      Liens securing Obligations in respect of Debt incurred pursuant to the
first paragraph of Section 4.9; provided, that (x) such Liens may secure Debt
that constitutes either Additional Second Lien Obligations or Junior Lien
Obligations to the extent the Consolidated Secured Net Debt Ratio for the most
recently ended Four-Quarter Period the date on which such Debt is Incurred would
have been no

 

43

--------------------------------------------------------------------------------


 

greater than 4.50 to 1.00, determined on a Pro Forma Basis, and (y) otherwise,
such Liens may secure Debt that constitutes Junior Lien Obligations;

 

(nn)        other Liens securing obligations which do not exceed an amount at
any one time outstanding equal to the greater of (x) $75.0 million and (y) 5.6%
of Consolidated Total Assets; and

 

(oo)        any extensions, modifications, refundings, substitutions,
replacements or renewals (or successive extensions, refundings, replacements or
renewals) of the foregoing.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Pro Forma Basis” means, with respect to the calculation of any test, financial
ratio, basket or covenant under this Indenture, including for purposes of
determining the Consolidated Fixed Charge Coverage Ratio, the Consolidated Total
Net Leverage Ratio, the Consolidated Secured Net Debt Ratio, and Consolidated
Total Assets, of any Person and its Restricted Subsidiaries, or the Borrowing
Base, as of any date, that pro forma effect will be given to the transactions
and events giving rise to the need to make such calculation, including any
acquisition, merger, amalgamation, consolidation, Investment, Incurrence of Debt
(including Debt issued, Incurred or assumed or repaid or redeemed as a result
of, or to finance, any relevant transaction and for which any such test,
financial ratio, basket or covenant is being calculated), any other issuance or
redemption of preferred stock or Disqualified Stock, Asset Sales or other sales,
transfers and other dispositions or discontinuance of any Subsidiary, lines of
business, divisions, segments or operating units, any operational change
(including the entry into any material contract or arrangement) or any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary or of an
Unrestricted Subsidiary as a Restricted Subsidiary, in each case, that have
occurred during the Company’s four most recent full fiscal quarters for which
internal financial statements are available immediately preceding the date of
the transaction or event giving rise to the need to make such calculation (such
four full fiscal quarter period being referred to herein as the “Four-Quarter
Period”), or subsequent to the end of such Four-Quarter Period but on or prior
to or simultaneously with the date of calculation or event or transaction for
which a determination under this definition is made (including any such event
occurring at a Person who became a Restricted Subsidiary of the subject Person
or was merged, amalgamated or consolidated with or into the subject Person or
any other Restricted Subsidiary of the subject Person after the commencement of
the applicable Four-Quarter Period), as if each such event and transaction
occurred on the first day of that Four-Quarter Period.  Whenever pro forma
effect is to be given with respect to a transaction or event pursuant to this
definition, pro forma calculations with respect thereto may include the amount
of “run-rate” cost savings, operating expense reductions (including as a result
of entering into any material contract or arrangement, strategic initiatives and
purchasing improvements) charges attributable to the undertaking and/or
implementation of cost savings initiatives and improvements, business
optimization and other restructuring and integration charges and other synergies
resulting from or relating to such transaction or event projected by the Company
in good faith to be realized as a result of actions taken or with respect to
which substantial steps have been taken or are expected to be taken (calculated
on a pro forma basis as though such net costs savings, operating expense
reductions,

 

44

--------------------------------------------------------------------------------


 

charges and other synergies had been realized on the first day of such period
and as if such net costs savings, operating expense reductions, charges and
other synergies were realized during the entirety of such period and such that
“run-rate” means the full recurring benefit for a period that is associated with
any action taken, for which substantial steps have been taken or are expected to
be taken (including any savings expected to result from the elimination of a
public target’s compliance costs with Public Company Costs) net of the amount of
actual benefits realized during such period from such actions), and any such
adjustments shall be included in the initial pro forma calculations of such
financial ratios, tests baskets or covenants relating to such transaction or
event (and in respect of any subsequent pro forma calculations in which such
transaction or costs savings, operating expense reductions and synergies are
given pro forma effect) and during any applicable subsequent Four-Quarter Period
for any subsequent calculation of such financial ratios, tests, baskets and
covenants; provided that (A) such amounts are reasonably identifiable and
factually supportable in the good faith judgment of the Company as set forth in
an Officer’s Certificate of the Company, (B) such amounts have been realized, or
specified actions are taken or are reasonably expected to be taken, within 18
months of the date of such transaction, and (C) no amounts shall be added to the
extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period.  Any calculation may
include adjustments appropriate to reflect all adjustments included in the
calculation of Adjusted EBITDA set forth in the Offering Memorandum.

 

For purposes of making any computation referred to above:

 

(1)         if any Debt bears a floating rate of interest and is being given pro
forma effect, the interest on such Debt shall be calculated as if the rate in
effect on the date for which a determination under this definition is made had
been the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Debt);

 

(2)         interest on a Capital Lease Obligation shall be deemed to accrue at
an interest rate reasonably determined by a responsible financial or accounting
officer of the Company to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP;

 

(3)         interest on any Debt under a revolving credit facility computed on a
Pro Forma Basis shall be computed based upon the average daily balance of such
Debt during the applicable period;

 

(4)         interest on Debt that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as the
Company may designate; and

 

To the extent not already covered above, any such calculation may include
adjustments calculated in accordance with Regulation S-X under the Securities
Act of 1933, as amended.

 

45

--------------------------------------------------------------------------------


 

“Public Company Costs” means costs relating to compliance with the provisions of
the Securities Act of 1933 and the Securities Exchange Act of 1934, as
applicable to companies with equity or debt securities held by the public, the
rules of national securities exchange companies with listed equity or debt
securities, directors’ or managers’ compensation, fees and expense
reimbursement, costs relating to investor relations, shareholder meetings and
reports to shareholders or debtholders, directors’ and officers’ insurance and
other executive costs, legal and other professional fees, and listing fees.

 

“Purchase Money Note” means a promissory note of a Receivables Subsidiary to the
Company or any of its Restricted Subsidiaries, which note must be repaid from
cash available to the Receivables Subsidiary, other than amounts required to be
established as reserves pursuant to agreements, amounts paid to investors in
respect of interest, principal and other amounts owing to such investors and
amounts paid in connection with the purchase of newly generated receivables. The
repayment of a Purchase Money Note may be subordinated to the repayment of other
liabilities of the Receivables Subsidiary on terms determined in good faith by
the Company to be substantially consistent with market practice in connection
with Qualified Receivables Transactions.

 

“Qualified Equity Offering” means (i) an underwritten public equity offering of
Equity Interests pursuant to an effective registration statement under the
Securities Act or (ii) a private equity offering of Equity Interests of the
Company or a direct or indirect parent entity of the Company other than any
public offerings of securities to be offered to employees pursuant to employee
benefit plans.

 

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Company or any of its Subsidiaries pursuant to
which the Company or any of its Subsidiaries sells, conveys or otherwise
transfers to (a) a Receivables Subsidiary (in the case of a transfer by the
Company or any of its Subsidiaries) and (b) any other Person (in the case of a
transfer by a Receivables Subsidiary), or may grant a security interest in or
pledge, any accounts receivable or interests therein (whether now existing or
arising in the future) of the Company or any of its Subsidiaries, and any assets
related thereto, including, without limitation, all collateral securing such
accounts receivable, all contracts and contract rights, purchase orders,
security interests, financing statements or other documentation in respect
thereof, and all Guarantees, indemnities, warranties or other documentation or
other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and any other assets which are customarily transferred, or
in respect of which security interests are customarily granted, in connection
with asset securitization transactions involving accounts receivable and any
collections or proceeds of the foregoing.

 

“Receivables Subsidiary” means a Subsidiary of the Company:

 

(1)         that engages in no activities other than activities in connection
with the financing of accounts receivable of the Company and/or its Restricted
Subsidiaries;

 

(2)         that is designated by the Board of Directors of the Company as a
Receivables Subsidiary pursuant to a resolution set forth in an Officer’s
Certificate and delivered to the Trustee;

 

46

--------------------------------------------------------------------------------


 

(3)         no portion of the Debt or any other obligation (contingent or
otherwise) of which (a) is at any time Guaranteed by the Company. or any of its
Restricted Subsidiaries (excluding Guarantees of obligations (other than the
principal of, and interest on, Debt) pursuant to Standard Securitization
Undertakings), (b) is at any time recourse to or obligates the Company or any of
its Restricted Subsidiaries in any way, other than pursuant to Standard
Securitization Undertakings or (c) subjects any asset of the Company or any
other Restricted Subsidiary of the Company (other than accounts receivable and
related assets as provided in the definition of “Qualified Receivables
Transaction”), directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;

 

(4)         with which neither the Company nor any of its Restricted
Subsidiaries has any material contract, agreement, arrangement or understanding
other than (a) those entered into in the ordinary course of business on terms no
less favorable to the Company or such Restricted Subsidiary than those that
might be obtained at the time from Persons that are not Affiliates of the
Company, (b) fees payable in the ordinary course of business in connection with
servicing accounts receivable and (c) any Purchase Money Note issued by such
Receivables Subsidiary to the Company or any of its Restricted Subsidiaries; and

 

(5)         with respect to which neither the Company nor any other Restricted
Subsidiary of the Company has any obligation to maintain or preserve such
Subsidiary’s financial condition or cause such Subsidiary to achieve certain
levels of operating results.

 

“Redemption Price,” when used with respect to any Note to be redeemed, means the
price at which it is to be redeemed pursuant to this Indenture.

 

“Refinancing Debt” means Debt that refunds, refinances, renews, replaces,
repays, purchases, redeems, defeases, retires or extends any Debt permitted to
be Incurred by the Company or any of its Restricted Subsidiaries pursuant to the
terms of this Indenture, whether involving the same or any other lender or
creditor or group of lenders or creditors, but only to the extent that

 

(i)             the Refinancing Debt is subordinated in right of payment to the
Notes to at least the same extent as the Debt being refunded, refinanced,
renewed, replaced, repaid, purchased, redeemed, defeased, retired or extended,
if such Debt was subordinated in right of payment to the Notes,

 

(ii)          the Refinancing Debt is scheduled to mature either (a) no earlier
than the Debt being refunded, refinanced, renewed, replaced, repaid, purchased,
redeemed, defeased, retired or extended or (b) at least 91 days after the
maturity date of the Notes,

 

(iii)       the Refinancing Debt has a weighted average life to maturity at the
time such Refinancing Debt is Incurred that is equal to or greater than the
weighted average

 

47

--------------------------------------------------------------------------------


 

life to maturity of the Debt being refunded, refinanced, renewed, replaced,
repaid, repurchased, redeemed, defeased, retired or extended,

 

(iv)      such Refinancing Debt is in an aggregate principal amount that is less
than or equal to the sum of (a) the aggregate principal or accreted amount (in
the case of any Debt issued with original issue discount) then outstanding under
the Debt being refunded, refinanced, renewed, replaced, repaid, purchased,
redeemed, defeased, retired or extended, (b) the amount of accrued and unpaid
interest and premiums (including tender premiums), if any, on such Debt being
refunded, refinanced, renewed, replaced, repaid, purchased, redeemed, defeased,
retired or extended and (c) the amount of all fees (including underwriting
discounts and other arranger fees), commissions, expenses and costs (including
original issue discounts or similar payments Incurred in connection therewith)
related to the Incurrence of such Refinancing Debt, and

 

(v)         such Refinancing Debt shall not include (x) Debt of a Restricted
Subsidiary that is not a Guarantor that refinances Debt of the Company or a
Guarantor that could not have been initially Incurred by such Restricted
Subsidiary pursuant to Section 4.9 or(y) Debt of the Company or a Restricted
Subsidiary that refinances Debt of an Unrestricted Subsidiary.

 

“Registrar” means any Person authorized by the Company to maintain the Note
Register.

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees and
substantially the same collateral provisions) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.

 

“Replacement Assets” means (i) assets not classified as current assets under
GAAP that are used or useful in a Permitted Business, (ii) all or substantially
all of the assets of, or any Equity Interests of, another Permitted Business,
if, after giving effect to any such acquisition of Equity Interests, the
Permitted Business is or becomes a Restricted Subsidiary of the Company or
(iii) Equity Interests constituting a minority interest in any Person that at
such time is a Restricted Subsidiary of the Company.

 

“Resale Restriction Termination Date” has the meaning set forth in the
Restricted Notes Legend.

 

“Responsible Officer” means, when used with respect to the Trustee, any officer
of the Trustee within the Corporate Trust Office (or any successor unit or
department) with direct responsibility for administration of this Indenture.

 

“Restricted Notes Legend” means the legend identified as such in Exhibit A
hereto.

 

“Restricted Payment” is defined to mean any of the following:

 

48

--------------------------------------------------------------------------------


 

(a)         any dividend or other distribution declared and paid on the Equity
Interests in the Company or any of its Restricted Subsidiaries to the direct or
indirect holders thereof in their capacity as such (other than any dividends or
distributions to the extent payable in Equity Interests (other than Disqualified
Stock) and dividends or distributions payable to the Company or any of its
Restricted Subsidiaries (and if such Restricted Subsidiary has stockholders
other than the Company or other Restricted Subsidiaries, to its stockholders on
no more than a pro rata basis));

 

(b)         any payment made by the Company or any of its Restricted
Subsidiaries (other than to the extent payment is made in Equity Interests
(other than Disqualified Stock)) to purchase, redeem, acquire or retire for
value any Equity Interests in the Company or any of its Restricted Subsidiaries
(including any issuance of Debt in exchange for such Equity Interests or the
conversion or exchange of such Equity Interests into or for Debt) other than any
such Equity Interests held by the Company or any of its Restricted Subsidiaries;

 

(c)          any payment made by the Company or any of its Restricted
Subsidiaries (other than to the extent payment is made in Equity Interests
(other than Disqualified Stock)) to redeem, purchase, repurchase, defease or
otherwise acquire or retire for value, prior to the scheduled final maturity,
scheduled repayment or schedule sinking fund payment, any Debt (excluding any
intercompany Debt between the Company and any of its Restricted Subsidiaries or
among Restricted Subsidiaries of the Company) that is contractually subordinated
in right of payment to the Notes or any Note Guarantee (it being understood that
payments of regularly scheduled principal and interest and mandatory
prepayments, redemptions or offers to purchase shall be permitted), except
payments of principal or interest in anticipation of satisfying a sinking fund
obligation or final maturity, in each case, within one year of the due date
thereof; or

 

(d)         any Investment the Company or any of its Restricted Subsidiaries in
any Person, other than a Permitted Investment.

 

“Restricted Subsidiary” means the Company and any other Subsidiary of the
Company that is not an Unrestricted Subsidiary.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, and its successors.

 

“Sale and Leaseback Transaction” means any direct or indirect arrangement, or
series of arrangements, pursuant to which property, real or personal, now owned
or hereafter acquired by the Company or any of its Restricted Subsidiaries is
sold, transferred or otherwise disposed of to a Person and in connection
therewith is thereafter rented or leased back by the Company or any of its
Restricted Subsidiaries from such Person with the intention to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“SEC” means the Securities and Exchange Commission and any successor thereto.
“Securities Act” means the Securities Act of 1933, as amended.

 

49

--------------------------------------------------------------------------------


 

“Second Lien Claimholders” means the Initial Second Lien Claimholders and any
Additional Second Lien Claimholders.

 

“Second Lien Collateral” means any “Collateral,” “Pledged Collateral” or similar
term as defined in any Second Lien Debt Document or any other assets of the
Company or any Guarantor with respect to which a Lien is granted, purported to
be granted or required to be granted pursuant to a Second Lien Debt Document as
security for any Second Lien Obligations and shall include any property or
assets subject to replacement Liens or adequate protection Liens in favor of any
Second Lien Claimholder.

 

“Second Lien Collateral Agent” means (i) in the case of any Note Obligations or
the Initial Second Lien Claimholders, the Collateral Agent and (ii) in the case
of any Additional Second Lien Obligations and the Additional Second Lien
Claimholders in respect thereof, the Person serving as collateral agent (or the
equivalent) for such Additional Second Lien Obligations and that is named as the
Second Lien Collateral Agent in respect of such Additional Second Lien
Obligations in the applicable joinder agreement (each, in the case of this
clause (ii), together with its successors and assigns in such capacity, an
“Additional Second Lien Collateral Agent”).

 

“Second Lien Collateral Documents” means the “Security Documents” or “Collateral
Documents” (as defined in the applicable Second Lien Debt Documents) and any
other agreement, document or instrument pursuant to which a Lien is granted
securing any Second Lien Obligations or pursuant to which any such Lien is
perfected.

 

“Second Lien Debt” means the Initial Second Lien Debt and any Additional Second
Lien Debt.

 

“Second Lien Debt Documents” means the Initial Second Lien Debt Documents and
any Additional Second Lien Debt Documents.

 

“Second Lien Obligations” means the Note Obligations and any Additional Second
Lien Obligations, including Additional Notes, and shall not include, for the
avoidance of doubt, any Excluded Swap Obligations.

 

“Second Lien Pari Passu Intercreditor Agreement” means an agreement among each
Second Lien Representative and each Second Lien Collateral Agent allocating
rights among the various Series of Second Lien Obligations.

 

“Second Lien Representative” means (i) in the case of the Note Obligations or
the Initial Second Lien Claimholders, the Initial Second Lien Representative and
(ii) in the case of any Additional Second Lien Obligations and the Additional
Second Lien Claimholders in respect thereof, each trustee, administrative agent,
collateral agent, security agent and similar agent that is named as the Second
Lien Representative in respect of such Additional Second Lien Obligations in the
applicable joinder agreement (each, in the case of this clause (ii), together
with its successors and assigns in such capacity, an “Additional Second Lien
Representative”).

 

“Security Agreement” means (i) the security agreement to be dated as of the
Issue Date among the Collateral Agent, the Company and the Guarantors, as
amended, supplemented or

 

50

--------------------------------------------------------------------------------


 

otherwise modified from time to time in accordance with its terms and (ii) any
other security agreement that may be entered into after the Issue Date by the
Company, the Collateral Agent and any Guarantors, identical in form and
substance to the security agreement referred to in clause (i) of this definition
except with such changes as are necessary for such document to be governed by
U.S. law and to perfect the Note Liens in Collateral of such Guarantors, as
amended, supplemented or otherwise modified from time to time in accordance with
its terms and the terms of this Indenture.

 

“Security Documents” means the Security Agreement, the Intercreditor Agreement,
any mortgages and all of the security agreements, hypothecs, debentures, fixed
and floating charges, pledges, collateral assignments, deeds of trust, trust
deeds or other instruments evidencing or creating or purporting to create any
security interests in favor of the Collateral Agent for its benefit and for the
benefit of the Trustee and the Holders of the Notes and the holders of any
Second Lien, in all or any portion of the Collateral, as amended, modified,
restated, supplemented or replaced from time to time.

 

“Senior Management” means the chief executive officer and the chief financial
officer of the Company.

 

“Series” means, (x) with respect to First Lien Debt or Second Lien Debt, all
First Lien Debt or Second Lien Debt, as applicable, represented by the same
Representative acting in the same capacity and (y) with respect to First Lien
Obligations or Second Lien Obligations, all such obligations secured by same
First Lien Collateral Documents or same Second Lien Collateral Documents, as the
case may be.

 

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as deemed in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date of this Indenture.

 

“Sponsor” means TDR Capital LLP, a limited liability company organized under the
laws of England and Wales, having its registered office at 20 Bentinck, London
W1U 2EU and being registered with Companies House under number OC302604.

 

“Sponsor Affiliates” means (a) TDR Capital II Holdings LP (as hereinafter used
in this definition, the “TDR Investor”) and any other fund (including, without
limitation, any unit trust, investment trust, limited partnership or general
partnership) which is advised by, or the assets of which are managed (whether
solely or jointly with others) from time to time by, the Sponsor or the TDR
Investor (or a group controlled by and whose members include the Sponsor and/or
the TDR Investor or their Affiliates (other than Holdings or any of its
Subsidiaries or any portfolio company of the Sponsor or the TDR Investor)); and
(b) any other fund (including, without limitation, any unit trust, investment
trust, limited partnership or general partnership) of which the Sponsor or the
TDR Investor (or a group controlled by and whose members include the Sponsor
and/or the TDR Investor or their Affiliates (other than Holdings or any of its
Subsidiaries or any portfolio company of the Sponsor or the TDR Investor)) or
the TDR Investor’s general partner, trustee or nominee, is a general partner,
manager, adviser, trustee or nominee (but, for the avoidance of doubt, excluding
any of Holdings or any of its Subsidiaries or any portfolio company of the
Sponsor or the TDR Investor).

 

51

--------------------------------------------------------------------------------


 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any of its Subsidiaries
which are reasonably customary in an accounts receivable securitization
transaction in connection with a Qualified Receivables Transaction.

 

“Stated Maturity,” when used with respect to any Debt (including the Notes) or
any installment of interest thereon, means the date specified in the instrument
governing such Debt as the fixed date on which the principal of such Debt or
such installment of interest is due and payable, and will not include any
contingent obligations to repay, redeem or repurchase any such principal or
interest prior to the date originally scheduled for the payment thereof.

 

“Subsidiary” means, with respect to any Person, (a) any corporation, association
or other business entity (other than a partnership, joint venture, limited
liability company or similar entity) of which more than 50% of the total voting
power of shares of Capital Stock entitled to vote in the election of directors,
managers or trustees thereof is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof, and (b) any partnership,
joint venture, limited liability company or similar entity of which (x) more
than 50% of the capital accounts, distribution rights, total equity and voting
interests or general or limited partnership interests, as applicable, are owned
or controlled, directly or indirectly, by such Person or one or more of the
other Subsidiaries of that Person or a combination thereof whether in the form
of membership, general, special or limited partnership or otherwise, and (y)
such Person or any Restricted Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.

 

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options for forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including such
obligations or liabilities under any such master agreement.

 

“Swap Obligation” means, with respect any Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act, as amended
from time to time.

 

“TIA” means the Trust Indenture Act of 1939, as amended (15 U.S. Code §§
77aaa-77bbbb).

 

52

--------------------------------------------------------------------------------


 

“Transaction Expenses” means any fees or expenses incurred or paid by the
Company or its Restricted Subsidiaries in connection with the Transactions.

 

“Transactions” means the transactions described in the Offering Memorandum.

 

“Transfer Restricted Notes” means Notes that bear or are required to bear the
Restricted Notes Legend.

 

“Treasury Rate” means with respect to the Notes, at any redemption date, the
yield to maturity as of such redemption date of United States Treasury
securities with a constant maturity (as compiled and published in the most
recent Federal Reserve Statistical Release H.15 (519) that has become publicly
available at least two Business Days prior to such redemption date (or, if such
statistical release is no longer published, any publicly available source of
similar market data)) most nearly equal to the period from such redemption date
to December 15, 2019; provided, however, that if no published maturity exactly
corresponds with such date, then the Treasury Rate shall be interpolated or
extrapolated on a straight-line basis from the arithmetic mean of the yields for
the next shortest and next longest published maturities; provided further,
however, that if the period from such redemption date to December 15, 2019, is
less than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.

 

“Trustee” has the meaning set forth in the preamble to this Indenture until a
successor replaces it in accordance with the applicable provisions of this
Indenture and, thereafter, means the successor.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that, in the event that, if by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

 

“U.S. Government Obligation” means:

 

(1)         any security which is: (x) a direct obligation of the United States
of America the payment of which the full faith and credit of the United States
of America is pledged or (y) an obligation of a Person controlled or supervised
by and acting as an agency or instrumentality of the United States of America
the payment of which is unconditionally Guaranteed as a full faith and credit
obligation of the United States of America, which, in either case, is not
callable or redeemable at the option of the issuer thereof; and

 

(2)         any depository receipt issued by a bank (as defined in the
Securities Act) as custodian with respect to any U.S. Government Obligation and
held by such bank for the account of the holder of such depository receipt, or
with respect to any specific payment of principal of or interest on any U.S.
Government Obligation which is so specified and held, provided that (except as
required by law) such

 

53

--------------------------------------------------------------------------------


 

custodian is not authorized to make any deduction from the amount payable to the
holder of such depository receipt from any amount received by the custodian in
respect of the U.S. Government Obligation or the specific payment of principal
or interest evidenced by such depository receipt.

 

“Voting Stock” of a Person means all classes of Capital Stock or other
interests(including partnership interests) of such Person then outstanding
entitling the holders thereof generally to vote on the election of members of
the Board of Directors or comparable body of such Person.

 

SECTION 1.2 Other Definitions.

 

Term

 

Defined in Section

“ABL Credit Facility”

 

1.1

“Act”

 

12.15

“Advanced Offer to Purchase”

 

4.14

“Affiliate Transaction”

 

4.11

“Agent Members”

 

2.6

“Applicable Premium Deficit”

 

8.8

“Authentication Order”

 

2.2

“Base Currency”

 

12.17

“Change of Control Offer”

 

4.14

“Collateral Agent”

 

Preamble

“covenant defeasance”

 

8.3

“defeasance”

 

8.3

“Discharge”

 

8.8

“Event of Default”

 

6.1

“Excess Proceeds”

 

4.10

“Expiration Date”

 

1.1

“Four-Quarter Period”

 

1.1

“Guarantor”

 

4.17

“Judgment Currency”

 

12.17

“Initial Notes”

 

Preamble

“legal defeasance”

 

8.2

“Note Register”

 

2.3

“Notes”

 

Preamble

“Offer”

 

1.1

“Offer Amount”

 

3.8

“Payment Default”

 

6.1

“Purchase Date”

 

1.1

“Purchase Price”

 

4.14

“QIB”

 

2.1

“QIB Global Note”

 

2.1

“rate(s) of exchange”

 

12.17

“redemption date”

 

3.1

“Regulation S”

 

2.1

“Regulation S Global Note”

 

2.1

“Restricted Period”

 

2.14

 

54

--------------------------------------------------------------------------------


 

Term

 

Defined in Section

“Reversion Date”

 

4.21

“Rule 144A”

 

2.1

“Successor Guarantor”

 

11.5

“Surviving Entity”

 

5.1

“Suspended Covenants”

 

4.21

“Suspension Period”

 

4.21

“Unrestricted Subsidiary”

 

4.18

 

SECTION 1.3 Trust Indenture Act Term.

 

The following TIA term used in this Indenture has the following meaning:

 

“obligor” on the Notes and the Note Guarantees means the Company and the
Guarantors, respectively, and any successor obligor upon the Notes and the Note
Guarantees, respectively.

 

SECTION 1.4 Rules of Construction.

 

Unless the context otherwise requires:

 

(1)                                 a term has the meaning assigned to it
herein;

 

(2)                                 an accounting term not otherwise defined
herein has the meaning assigned to it in accordance with GAAP;

 

(3)                                 “or” is disjunctive and not necessarily
exclusive;

 

(4)                                 words in the singular include the plural,
and in the plural include the singular;

 

(5)                                 “including” means including without
limitation;

 

(6)                                 unless otherwise specified, any reference to
a Section or an Article refers to such Section or Article of this Indenture;

 

(7)                                 references to sections of or rules under the
Securities Act, the Exchange Act or the TIA shall be deemed to include
substitute, replacement or successor sections or rules adopted by the SEC from
time to time; and

 

(8)                                 References to “$” are to U.S. Dollars.

 

55

--------------------------------------------------------------------------------


 

Article II

 

THE NOTES

 

SECTION 2.1 Form and Dating.

 

The Notes and the Trustee’s certificate of authentication shall be substantially
in the form of Exhibit A attached hereto. The Notes may have notations, legends
or endorsements required by law, stock exchange rule or usage. Each Note shall
be dated the date of its authentication. The Notes initially shall be issued
only in minimum denominations of $2,000 and integral multiples of $1,000 in
excess thereof.

 

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture, and the Company, the Guarantors and
the Trustee, by their execution and delivery of this Indenture, expressly agree
to such terms and provisions and to be bound thereby. However, to the extent any
provision of any Note conflicts with the express provisions of this Indenture,
the provisions of this Indenture shall govern and be controlling.

 

(a)                                 The Notes shall be issued initially in the
form of one (1) or more Global Notes substantially in the form attached as
Exhibit A hereto, which shall be deposited on behalf of the purchasers of the
Notes represented thereby with the Trustee as custodian for the Depositary, and
registered in the name of the Depositary or a nominee of the Depositary, duly
executed by the Company and authenticated by the Trustee as hereinafter
provided.

 

Each Global Note shall represent such of the outstanding Notes as shall be
specified therein and shall provide that it shall represent the aggregate amount
of outstanding Notes from time to time endorsed thereon and that the aggregate
amount of outstanding Notes represented thereby may from time to time be reduced
or increased, as appropriate, to reflect exchanges, redemptions and transfers of
interests. Any endorsement of a Global Note to reflect the amount of any
increase or decrease in the amount of outstanding Notes represented thereby
shall be made by the Trustee or the Note Custodian, at the direction of the
Trustee, in accordance with written instructions given by the Holder thereof as
required by Section 2.6.

 

Except as set forth in Section 2.6, the Global Notes may be transferred, in
whole and not in part, only to another nominee of the Depositary or to a
successor of the Depositary or its nominee.

 

(b)                                 The Initial Notes are being issued by the
Company only to “qualified institutional buyers” (as defined in Rule 144A under
the Securities Act (“Rule 144A”)) (“QIBs”) and outside the United States to
persons other than U.S. persons in reliance upon Regulation S under the
Securities Act (“Regulation S”). Initial Notes to non-U.S. persons that are
Transfer Restricted Notes may be transferred to QIBs, in reliance on Rule 144A,
outside the United States pursuant to Regulation S or to the Company, in
accordance with Section 2.14. Initial Notes that are offered in reliance on
Rule 144A shall be issued in the form of one (1) or more permanent Global Notes
substantially in the form set forth in Exhibit A (the “QIB Global Note”)
deposited with the Trustee, as Notes Custodian, duly executed by the Company and
authenticated by the Trustee as hereinafter provided. Initial Notes that are
resold in offshore transactions in reliance on

 

56

--------------------------------------------------------------------------------


 

Regulation S shall be issued in the form of one (1) or more Global Notes
substantially in the form set forth in Exhibit A (the “Regulation S Global
Note”) deposited with the Trustee, as Notes Custodian, duly executed by the
Company and authenticated by the Trustee as hereinafter provided. The QIB Global
Note and the Regulation S Global Note shall each be issued with separate CUSIP
numbers. The aggregate principal amount of each Global Note may from time to
time be increased or decreased by adjustments made on the records of the
Trustee, as Notes Custodian. Transfers of Notes to QIBs or pursuant to
Regulation S shall be represented by appropriate increases and decreases to the
respective amounts of the appropriate Global Notes, as more fully provided in
Section 2.14.

 

(c)                                  Section 2.1(b) shall apply only to Global
Notes deposited with or on behalf of the Depositary.

 

The Company shall execute and the Trustee shall, upon receipt of an
Authentication Order, in accordance with Section 2.1(b) and Section 2.2,
authenticate and deliver the Global Notes, which (i) shall be registered in the
name of the Depositary or the nominee of the Depositary and (ii) shall be
delivered by the Trustee to the Depositary or pursuant to the Depositary’s
instructions or held by the Trustee as Note Custodian for the Depositary.

 

The Trustee shall have no responsibility or obligation to any Holder, any member
of(or a Participant in) DTC or any other Person with respect to the accuracy of
the records of DTC (or its nominee) or of any Participant or member thereof,
with respect to any ownership interest in the Notes or with respect to the
delivery of any notice (including any notice of redemption) or the payment of
any amount or delivery of any Notes (or other security or property) under or
with respect to the Notes. The Trustee may rely (and shall be fully protected in
relying) upon information furnished by DTC with respect to its members,
Participants and any owners of beneficial interests in the Notes.

 

(d)                                 Notes issued in certificated form, including
Global Notes, shall be substantially in the form of Exhibit A attached hereto.

 

SECTION 2.2 Execution and Authentication.

 

An Officer shall sign the Notes for the Company by manual or facsimile
signature.

 

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.

 

A Note shall not be valid until authenticated by the manual signature of a
Responsible Officer of the Trustee. Such signature shall be conclusive evidence
that the Note has been authenticated under this Indenture.

 

The Trustee will, upon receipt of a written order of the Company signed by one
Officer of the Company (an “Authentication Order”), authenticate Notes for
original issue up to the aggregate principal amount of the Notes that may be
validly issued under this Indenture including (i) Initial Notes for original
issuance in an aggregate principal amount of $300,000,000 and (ii) subject to
compliance with Sections 4.9 and 4.12, any Additional Notes for original
issuance from time to time after the Issue Date.

 

57

--------------------------------------------------------------------------------


 

The Trustee may appoint an authenticating agent reasonably acceptable to the
Company to authenticate Notes. Unless limited by the terms of such appointment,
an authenticating agent may authenticate Notes to the same extent that the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or the Company or an Affiliate of
the Company.

 

SECTION 2.3 Registrar; Paying Agent.

 

The Company shall maintain (i) an office or agency (which may be an office of
the Trustee or an affiliate of the Trustee) where Notes may be presented to a
Registrar for registration of transfer or for exchange and (ii) an office or
agency (which may be an office of the Trustee or an affiliate of the Trustee)
where Notes may be presented to a Paying Agent for payment. The Registrar shall
keep a register of the Notes (the “Note Register”) and of their transfer and
exchange. The Company may appoint one (1) or more co-registrars and one (1) or
more paying agents; provided, however, that at all times there shall be only one
(1) Note Register. The term “Registrar” includes any co-registrar and the term
“Paying Agent” includes any additional paying agent. The Company may change any
Paying Agent or Registrar without notice to any Holder. The Company or any of
its Subsidiaries may act as Paying Agent or Registrar.

 

The Company shall notify the Trustee of the name and address of any Agent not a
party to this Indenture. The Company shall enter into an appropriate agency
agreement with any Agent not a party to this Indenture, which shall incorporate
the provisions of Section 317(b) of the TIA. The agreement shall implement the
provisions of this Indenture that relate to such Agent.

 

The Company initially appoints the Trustee to act as the Registrar and Paying
Agent and initially designates the Corporate Trust Office of the Trustee as the
office or agency of the Company for such purposes.

 

The Company initially appoints DTC to act as the Depositary with respect to the
Global Notes.

 

SECTION 2.4 Paying Agent to Hold Money in Trust.

 

The Company shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent shall hold in trust for the benefit of the Holders
or the Trustee all money held by the Paying Agent for the payment of principal,
premium, if any, or interest on the Notes, and shall notify the Trustee of any
Default by the Company in making any such payment. While any such Default
continues, the Trustee may require a Paying Agent to pay all money held by it to
the Trustee. The Company at any time may require a Paying Agent to pay all money
held by it to the Trustee. Upon payment over to the Trustee, the Paying Agent(if
other than the Company or a Subsidiary thereof) shall have no further liability
for the money. If the Company or a Subsidiary thereof acts as Paying Agent, it
shall segregate and hold in a separate trust fund for the benefit of the Holders
all money held by it as Paying Agent. Upon the occurrence of events specified in
clause (8) of the first paragraph of Section 6.1, the Trustee shall serve as
Paying Agent for the Notes.

 

58

--------------------------------------------------------------------------------


 

SECTION 2.5 Holder Lists.

 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders. If
the Trustee is not the Registrar, the Company shall furnish to the Trustee at
least seven (7) Business Days before each interest payment date, and at such
other times as the Trustee may request in writing, a list in such form and as of
such date as the Trustee may reasonably require of the names and addresses of
the Holders, including the aggregate principal amount of the Notes held by each
Holder thereof.

 

SECTION 2.6 Book-Entry Provisions for Global Securities.

 

(a)                                 Each Global Note shall (i) be registered in
the name of the Depositary for such Global Notes or the nominee of such
Depositary, (ii) be delivered to the Trustee as custodian for such Depositary
and (iii) bear legends as required by Section 2.6(e).

 

Members of, or participants in, the Depositary (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Note held on their behalf
by the Depositary, or the Trustee as its custodian, or under the Global Note,
and the Depositary may be treated by the Company, the Trustee and any agent of
the Company or the Trustee as the absolute owner of such Global Note for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Company, the Trustee or any agent of the Company or the Trustee, from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or impair, as between the Depositary and its Agent Members, the
operation of customary practices governing the exercise of the rights of a
Holder of any Note.

 

(b)                                 Transfers of a Global Note shall be limited
to transfers of such Global Note in whole, but not in part, to the Depositary,
its successors or their respective nominees. Beneficial interests in a Global
Note may be transferred in accordance with Section 2.14 and the rules and
procedures of the Depositary. In addition, Certificated Notes shall be
transferred to all owners of a beneficial interest in exchange for their
beneficial interests only if the Depositary notifies the Company that it is
unwilling or unable to continue as Depositary for the Global Notes or the
Depositary ceases to be a “clearing agency” registered under the Exchange Act
and a successor depositary is not appointed by the Company within ninety (90)
days of such notice.

 

(c)                                  In connection with the transfer of the
entire Global Note to owners of beneficial interests pursuant to clause (b) of
this Section 2.6, such Global Note shall be deemed to be surrendered to the
Trustee for cancellation, and the Company shall execute, and the Trustee shall
upon receipt of an Authentication Order authenticate and deliver, to each owner
of a beneficial interest identified in writing by the Depositary in exchange for
its beneficial interest in such Global Note an equal aggregate principal amount
of Certificated Notes of authorized denominations.

 

(d)                                 The registered holder of a Global Note may
grant proxies and otherwise authorize any Person, including Agent Members and
persons that may hold an interest through Agent Members, to take any action
which a Holder is entitled to take under this Indenture or any Note.

 

59

--------------------------------------------------------------------------------


 

(e)                                  Each Global Note shall bear the Global Note
Legend on the face thereof. Notes offered and sold in reliance on Regulation S
shall be issued initially in the form of one or more temporary Global Notes
bearing the Temporary Regulation S Notes Legend.

 

(f)                                   At such time as all beneficial interests
in Global Notes have been exchanged for Certificated Notes, redeemed,
repurchased or cancelled, all Global Notes shall be returned to or retained by
the Trustee and cancelled in accordance with Section 2.11. At any time prior to
such cancellation, if any beneficial interest in a Global Note is exchanged for
Certificated Notes, redeemed, repurchased or cancelled, the principal amount of
Notes represented by such Global Note shall be reduced accordingly and an
endorsement shall be made on such Global Note, by the Trustee or the Note
Custodian at the direction of the Trustee, to reflect such reduction.

 

(g)                                  General provisions relating to transfers
and exchanges, subject to Section 2.14:

 

(i)                                     To permit registrations of transfers and
exchanges, the Company shall execute and the Trustee shall authenticate Global
Notes and Certificated Notes at the Registrar’s request.

 

(ii)                                  No service charge shall be made to a
Holder for any registration of transfer or exchange, but the Company may require
payment of a sum sufficient to cover any stamp or transfer tax or similar
governmental charge payable in connection therewith (other than any such stamp
or transfer taxes or similar governmental charge payable upon exchange or
transfer pursuant to Sections 2.2, 2.10, 3.6, 4.10, 4.14 and 9.4 hereto).

 

(iii)                               All Global Notes and Certificated Notes
issued upon any registration of transfer or exchange of Global Notes or
Certificated Notes shall, upon execution by the Company and authentication by
the Trustee in accordance with the provisions hereof, be the valid obligations
of the Company, evidencing the same debt, and entitled to the same benefits
under this Indenture, as the Global Notes or Certificated Notes surrendered upon
such registration of transfer or exchange.

 

(iv)                              The Registrar shall not be required (A) to
issue, to register the transfer of or to exchange Notes during a period
beginning at the opening of fifteen (15) days before the day of any mailing of a
notice of Notes selected for redemption under Section 3.2 and ending at the
close of business on the day of mailing, (B) to register the transfer of or to
exchange any Note so selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part, or (C) to register the
transfer of or to exchange a Note between a record date and the next succeeding
interest payment date.

 

(v)                                 Prior to due presentment for the
registration of a transfer of any Note, the Trustee, any Agent and the Company
may deem and treat the Person in whose name any Note is registered as the
absolute owner of such Note for the purpose of receiving payment of principal of
and interest on such Note and for all other purposes, and neither the Trustee,
any Agent nor the Company shall be affected by notice to the contrary.

 

(vi)                              The Trustee shall authenticate Global Notes
and Certificated Notes in accordance with the provisions of Section 2.2. Except
as provided in Section 2.6(b),

 

60

--------------------------------------------------------------------------------


 

neither the Trustee nor the Registrar shall authenticate or deliver any
Certificated Note in exchange for a Global Note.

 

(vii)                           Each Holder agrees to provide indemnity
reasonably satisfactory to the Company and the Trustee against any liability
that may result from the transfer, exchange or assignment of such Holder’s Note
in violation of any provision of this Indenture and/or applicable United States
federal or state securities law.

 

(viii)                        The Trustee shall have no obligation or duty to
monitor, determine or inquire as to compliance with any restrictions on transfer
imposed under this Indenture or under applicable law with respect to any
transfer of any interest in any Note (including any transfers between or among
Agent Members or owners of beneficial interests in any Global Note) other than
to require delivery of such certificates and other documentation or evidence as
are expressly required by the terms of this Indenture, and to examine the same
to determine substantial compliance as to form with the express requirements
hereof.

 

SECTION 2.7 Replacement Notes.

 

If any mutilated Note is surrendered to the Trustee, or the Company and the
Trustee receive evidence to their satisfaction of the destruction, loss or theft
of any Note, the Company shall execute and the Trustee, upon receipt of an
Authentication Order, shall authenticate a replacement Note if the Trustee’s
requirements are met. If required by the Trustee or the Company, an indemnity
bond must be supplied by the Holder that is sufficient in the judgment of
(i) the Trustee to protect the Trustee and (ii) the Company to protect the
Company, the Trustee, any Agent and any authenticating agent from any loss that
any of them may suffer if a Note is replaced. The Company and the Trustee may
charge a Holder for their expenses in replacing a Note.

 

Every replacement Note shall be an obligation of the Company and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

 

SECTION 2.8 Outstanding Notes.

 

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those cancelled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section 2.8
as not outstanding. Except as set forth in Section 2.9, a Note does not cease to
be outstanding because the Company or a Subsidiary of the Company holds the
Note.

 

If a Note is replaced pursuant to Section 2.7, it ceases to be outstanding
except to the extent otherwise required by applicable law.

 

If the principal amount of any Note is considered paid under Section 4.1, it
ceases to be outstanding and interest on it ceases to accrue.

 

61

--------------------------------------------------------------------------------


 

If the Paying Agent (other than the Company or a Subsidiary thereof) holds, on a
redemption date or maturity date, money sufficient to pay Notes payable on that
date, then on and after that date such Notes shall be deemed to be no longer
outstanding and shall cease to accrue interest.

 

SECTION 2.9 Treasury Notes.

 

In determining whether the Holders of the required aggregate principal amount of
Notes have concurred in any direction, waiver or consent, Notes owned by the
Company or by any Affiliate of the Company shall be considered as though not
outstanding, except that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Notes shown on the Notes Register as being so owned shall be so disregarded.
Notwithstanding the foregoing, Notes that are to be acquired by the Company or
an Affiliate of the Company pursuant to an exchange offer, tender offer or other
agreement shall not be deemed to be owned by such entity until legal title to
such Notes passes to such entity.

 

SECTION 2.10 Temporary Notes.

 

Until Certificated Notes are ready for delivery, the Company may prepare and the
Trustee shall, upon receipt of an Authentication Order, authenticate temporary
Notes. Temporary Notes shall be substantially in the form of Certificated Notes
but may have variations that the Company considers appropriate for temporary
Notes. Without unreasonable delay, the Company shall execute and the Trustee
shall, upon receipt of an Authentication Order, authenticate Certificated Notes
in exchange for temporary Notes.

 

Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.

 

SECTION 2.11 Cancellation.

 

The Company at any time may deliver to the Trustee for cancellation any Notes
previously authenticated and delivered hereunder or which the Company may have
acquired in any manner whatsoever, and all Notes so delivered shall be promptly
cancelled by the Trustee upon the receipt of a cancellation request from the
Company signed by an Officer. All Notes surrendered for registration of
transfer, exchange, payment, replacement or cancellation if surrendered to any
Person other than the Trustee, shall be delivered to the Trustee. The Trustee
and no one else shall cancel all Notes surrendered for registration of transfer,
exchange, payment, replacement or cancellation. Subject to Section 2.7, the
Company may not issue new Notes to replace Notes that it has redeemed or paid or
that have been delivered to the Trustee for cancellation. All cancelled Notes
held by the Trustee shall be cancelled and disposed of in accordance with its
customary practice, and certification of their cancellation delivered to the
Company upon written request.

 

SECTION 2.12 [Reserved].

 

SECTION 2.13 CUSIP Number.

 

The Company in issuing or otherwise dealing with the Notes may use a “CUSIP”
and/or ISIN or other similar number, and if it does so, the Company may use the
CUSIP and/or ISIN or

 

62

--------------------------------------------------------------------------------


 

other similar number in notices of redemption or exchange as a convenience to
Holders; provided that any such notice may state that no representation is made
as to the correctness or accuracy of the CUSIP and/or ISIN or other similar
number printed in the notice or on the Notes and that reliance may be placed
only on the other identification numbers printed on the Notes. The Company shall
promptly notify the Trustee in writing of any change in the CUSIP and/or ISIN or
other similar number.

 

SECTION 2.14 Special Transfer Provisions.

 

Unless and until a Transfer Restricted Note is transferred or exchanged pursuant
to an exemption under the Securities Act or under an effective registration
statement under the Securities Act the following provisions shall apply:

 

(a)                                 Transfers to QIBs. The following provisions
shall apply with respect to the registration of any proposed transfer of a
Transfer Restricted Note (other than pursuant to Regulation S):

 

(i)                                     The Registrar shall register the
transfer of a Transfer Restricted Note by a Holder to a QIB if such transfer is
being made by a proposed transferor who has provided the Registrar with (a) an
appropriately completed certificate of transfer in the form attached to the Note
and (b) a letter substantially in the form set forth in Exhibit B hereto.

 

(ii)                                  If the proposed transferee is an Agent
Member and the Transfer Restricted Note to be transferred consists of an
interest in the Regulation S Global Note, upon receipt by the Registrar of
(x) the items required by paragraph (i) above and (y) instructions given in
accordance with the Depositary’s and the Registrar’s procedures therefor, the
Registrar shall reflect on its books and records the date and an increase in the
principal amount of the QIB Global Note in an amount equal to the principal
amount of the beneficial interest in the Regulation S Global Note to be so
transferred, and the Registrar shall reflect on its books and records the date
and an appropriate decrease in the principal amount of such Regulation S Global
Note.

 

(b)                                 Transfers Pursuant to Regulation S. On or
after the termination of the Restricted Period (as defined in United States
Treasury Regulations Section 1.163 -5(c)(2)(i)(D)(7)), interests in a Global
Note bearing the Temporary Regulation S Notes Legend shall be exchangeable for
corresponding interests in a Global Note. Prior to the expiration of the
Restricted Period, transfers of beneficial interests in a Global Note bearing
the Temporary Regulation S Notes Legend may not be made to a U.S. Person or for
the account or benefit of a U.S. Person (other than an Initial Purchaser).
Transfers of beneficial interests in a Global Note bearing the Temporary
Regulation S Notes Legend only may be transferred upon (A) delivery by a
beneficial owner of an interest therein to the Depositary or its nominee (as the
case may be) of a written certification in the form of Exhibit C, and
(b) delivery by the transferee of such interest to the Depositary or its nominee
(as the case may be) of a written certification in the form of Exhibit C. After
the expiration of the Restricted Period, the Registrar shall register the
transfer of any Regulation S Global Note without requiring any additional
certification. The following provisions shall apply with respect to registration
of any proposed transfer of a Transfer Restricted Note pursuant to Regulation S:

 

63

--------------------------------------------------------------------------------


 

(i)                                     The Registrar shall register any
proposed transfer of a Transfer Restricted Note pursuant to Regulation S by a
Holder if such transfer is being made by a proposed transferor who has provided
the Registrar with (a) an appropriately completed certificate of transfer in the
form attached to the Note and (b) a written certificate in the form of Exhibit C
hereto.

 

(ii)                                  If the proposed transferee is an Agent
Member and the Transfer Restricted Note to be transferred consists of an
interest in a QIB Global Note, upon receipt by the Registrar of (x) the items
required by paragraph (i) above and (y) instructions given in accordance with
the Depositary’s and the Registrar’s procedures therefor, the Registrar shall
reflect on its books and records the date and an increase in the principal
amount of the Regulation S Global Note in an amount equal to the principal
amount of the beneficial interest in the QIB Global Note to be transferred, and
the Registrar shall reflect on its books and records the date and an appropriate
decrease in the principal amount of the QIB Global Note.

 

(c)                                  [Reserved].

 

(d)                                 [Reserved].

 

(e)                                  Restricted Notes Legend. Upon the transfer,
exchange or replacement of Notes not bearing the Restricted Notes Legend, the
Registrar shall deliver Notes that do not bear the Restricted Notes Legend.
Until the Resale Restriction Termination Date, upon the transfer, exchange or
replacement of Notes bearing the Restricted Notes Legend, the Registrar shall
deliver only Notes that bear the Restricted Notes Legend unless there is
delivered to the Registrar an Opinion of Counsel reasonably satisfactory to the
Company to the effect that neither such legend nor the related restrictions on
transfer are required in order to maintain compliance with the provisions of the
Securities Act. On and after the Resale Restriction Termination Date, upon the
transfer, exchange or replacement of Notes bearing the Restricted Notes Legend,
which transfer, exchange or replacement may be initiated by the Company, the
Registrar shall deliver Notes that do not bear the Restricted Notes Legend. Upon
request by any Holder, the Company shall cooperate to have the Restricted Notes
Legend removed if the Company has determined such legend is no longer required.
At any time on or after the Resale Restriction Termination Date with respect to
a Note, if such Note is represented by one or more Global Notes that are
Restricted Notes, the Company shall remove the Restricted Notes Legend on such
Note by:

 

(1)                                 providing written notice to the Trustee and
the Registrar that the Resale Restriction Termination Date has occurred and
instructing the Trustee to remove the Restricted Notes Legend from such Global
Notes;

 

(2)                                 providing written notice to each Holder of
such Global Notes, which notice will state that the Restricted Notes Legend has
been removed from the applicable Global Note and include the unrestricted CUSIP
that will thereafter apply to such applicable Global Note;

 

64

--------------------------------------------------------------------------------


 

(3)                                 providing written notice to the Trustee and
the Depositary that the CUSIP number for each such Global Note will be changed
to an unrestricted CUSIP number, which unrestricted CUSIP number will be listed
in such notice; and

 

(4)                                 complying with any Applicable Procedures for
legend removal.

 

(f)                                   General. By its acceptance of any Note
bearing the Restricted Notes Legend, each Holder of such a Note acknowledges the
applicable restrictions on transfer of such Note set forth in this Indenture and
in the Restricted Notes Legend and agrees that it shall transfer such Note only
as provided herein and therein.

 

SECTION 2.15 Issuance of Additional Notes.

 

The Company shall be entitled to issue Additional Notes under this Indenture
that shall have identical terms as the Initial Notes, other than with respect to
the date of issuance, issue price, accreted value, CUSIP or ISIN numbers, first
interest payment date and amount of interest payable on the first interest
payment date applicable thereto, as applicable; provided that such issuance is
not otherwise prohibited by the terms of this Indenture, including Section 4.9
and Section 4.12. All Notes issued under this Indenture (including Additional
Notes) shall be treated as a single class for all purposes under this Indenture
including for purposes of any vote, consent, waiver or other act of Holders;
provided, however, that if any such Additional Notes are not fungible with other
Notes issued hereunder for federal income tax purposes, then such additional
Notes shall have a separate CUSIP number.

 

With respect to any Additional Notes, the Company shall set forth in an
Officer’s Certificate, a copy of which shall be delivered to the Trustee, the
following information:

 

(1)                                 the aggregate principal amount of such
Additional Notes to be authenticated and delivered pursuant to this Indenture;
and

 

(2)                                 the issue price, the issue date, the CUSIP
number of such Additional Notes, the first interest payment date and the amount
of interest payable on such first interest payment date applicable thereto and
the date from which interest shall accrue.

 

Article III

 

REDEMPTION AND PREPAYMENT

 

SECTION 3.1 Notices to Trustee.

 

If the Company elects to redeem Notes pursuant to Section 3.7, it shall furnish
to the Trustee, at least 30 days but not more than 60 days (or such shorter
period as is acceptable to the Trustee) before a date fixed for redemption (the
“redemption date”), an Officer’s Certificate setting forth (i) the Section of
this Indenture pursuant to which the redemption shall occur, (ii) the redemption
date, (iii) the principal amount of Notes to be redeemed and (iv) the Redemption
Price.

 

65

--------------------------------------------------------------------------------


 

SECTION 3.2 Selection of Notes to Be Redeemed.

 

If less than all of the Notes are to be redeemed at any time pursuant to
Section 3.7, the Trustee will select the Notes (or portions thereof) on a pro
rata basis, by lot or by such method as the Trustee shall deem fair and
appropriate (subject to the Depositary’s procedures as applicable); provided
that no Notes of $2,000 principal amount or less will be redeemed in part. The
Trustee shall make the selection from the Notes outstanding and not previously
called for redemption and shall promptly notify the Company in writing of the
Notes selected for redemption. The Trustee may select for redemption portions
(equal to $2,000 or integral multiples of $1,000 in excess thereof) of Notes
that have denominations larger than $2,000.

 

SECTION 3.3 Notice of Redemption.

 

At least 30 days but not more than 60 days before a redemption date, the Company
shall mail or cause to be mailed by first class mail (or, deliver electronically
if held by DTC or in accordance with DTC’s applicable procedures), a notice of
redemption to each Holder whose Notes are to be redeemed at its registered
address and for the Notes registered in the name of the Depositary, in
accordance with the Depositary’s applicable procedures.

 

The notice shall identify the Notes to be redeemed and shall state:

 

(1)                                 the redemption date;

 

(2)                                 the Redemption Price;

 

(3)                                 if any Note is being redeemed in part, the
portion of the principal amount of such Note to be redeemed and that, after the
redemption date, upon surrender of such Note, and in the case of physical Notes,
new Note or Notes in principal amount equal to the unredeemed portion shall be
issued upon cancellation of the original Note;

 

(4)                                 the name, telephone number and address of
the Paying Agent;

 

(5)                                 that Notes called for redemption must be
surrendered to the Paying Agent to collect the Redemption Price;

 

(6)                                 that, unless the Company defaults in making
such redemption payment, interest on Notes called for redemption ceases to
accrue on and after the redemption date;

 

(7)                                 the paragraph of the Notes and/or Section of
this Indenture pursuant to which the Notes called for redemption are being
redeemed; and

 

(8)                                 that no representation is made as to the
correctness or accuracy of the CUSIP and/or ISIN or other similar number, if
any, listed in such notice or printed on the Notes.

 

At the Company’s written request, the Trustee shall give the notice of
redemption in the Company’s name and at the Company’s expense; provided,
however, that the Company shall

 

66

--------------------------------------------------------------------------------


 

have delivered to the Trustee at least 35 days prior to the redemption date (or
such shorter period as is acceptable to the Trustee), an Officer’s Certificate
requesting that the Trustee give such notice and setting forth the information
to be stated in the notices as provided in the preceding paragraph. The notice
sent in the manner herein provided shall be conclusively presumed to have been
duly given whether or not a Holder receives such notice. In any case, failure to
give such notice by mail (or electronically if held by DTC) or any defect in the
notice to the Holder of any Note shall not affect the validity of the proceeding
for the redemption of any other Note.

 

Notwithstanding any of the foregoing, notices of redemption may be sent more
than 60 days prior to a redemption date if the notice is issued in connection
with a satisfaction and discharge of this Indenture.

 

SECTION 3.4 Effect of Notice of Redemption.

 

Once notice of redemption is mailed in accordance with Section 3.3, subject to
any conditions, Notes called for redemption become irrevocably due and payable
on the redemption date at the Redemption Price. On and after the redemption
date, interest shall cease to accrue on Notes or portions thereof called for
redemption, provided that the Company has delivered the requisite funds to the
Trustee or the Paying Agent.

 

SECTION 3.5 Deposit of Redemption Price.

 

On or before 11:00 a.m. (New York City time) on each redemption date the Company
shall deposit with the Trustee or with the Paying Agent (other than the Company
or a Subsidiary thereof) money sufficient to pay the Redemption Price (including
any applicable premium) of and accrued and unpaid interest, if any, for all
Notes to be redeemed on that date. The Trustee or the Paying Agent shall
promptly return to the Company any money deposited with the Trustee or the
Paying Agent by the Company in excess of the amounts necessary to pay the
Redemption Price (including any applicable premium) of, and accrued and unpaid
interest, if any, on, all Notes to be redeemed.

 

SECTION 3.6 Notes Redeemed in Part.

 

In the case of Certificated Notes, upon surrender and cancellation of a Note
that is redeemed in part, the Company shall execute and, upon receipt of an
Authentication Order, the Trustee shall authenticate for the Holder at the
expense of the Company a new Note equal in principal amount to the unredeemed
portion of the Note surrendered.

 

SECTION 3.7 Optional Redemption.

 

(a)                                 [Reserved].

 

(b)                                 Optional Redemption on or After December 15,
2019 . At any time and from time to time on and after December 15, 2019, the
Company, at its option, may redeem the Notes, in whole or in part, upon not less
than 30 nor more than 60 days’ prior written notice to Holders and not less than
35 days’ prior written notice to the Trustee (or such shorter timeline as the
Trustee may agree), at the redemption prices (expressed as percentages of the
principal amount of the Notes to be redeemed) set forth below, plus accrued and
unpaid interest to but not including the

 

67

--------------------------------------------------------------------------------


 

applicable redemption date (subject to the right of Holders on the relevant
record date to receive interest due on an interest payment date falling on or
prior to the redemption date), if redeemed during the 12-month period beginning
on December 15 of each of the years set forth below.

 

Year

 

Redemption Price

 

2019

 

103.938

%

2020

 

101.969

%

2021 and thereafter

 

100.000

%

 

(c)                                  Optional Redemption with Proceeds of
Qualified Equity Offerings. At any time and from time to time prior to
December 15, 2019, upon not less than 30 nor more than 60 days’ prior written
notice to Holders and not less than 35 days’ prior written notice to the Trustee
(or such shorter timeline as the Trustee may agree), the Company, at its option,
may redeem up to 40% of the aggregate principal amount of the outstanding Notes
(including any Additional Notes) at a redemption price equal to 107.875% of the
principal amount of the Notes redeemed, plus accrued and unpaid interest to but
not including the applicable redemption date (subject to the right of Holders on
the relevant record date to receive interest due on an interest payment date
falling on or prior to the redemption date) if:

 

(1)                                 such redemption is made with the net
proceeds of one or more Qualified Equity Offerings;

 

(2)                                 at least 60% of the aggregate principal
amount of the Notes (including any Additional Notes) issued under this Indenture
remains outstanding immediately after the occurrence of such redemption
(excluding Notes held by the Company or its Subsidiaries); and

 

(3)                                 the redemption occurs within 90 days
following the closing of such Qualified Equity Offering.

 

(d)                                 Optional Redemption at Make-Whole Price. At
any time and from time to time prior to December 15, 2019, upon not less than 30
nor more than 60 days’ prior written notice to Holders and not less than 35
days’ prior written notice to the Trustee (or such shorter timeline as the
Trustee may agree), the Company, at its option, may redeem the Notes, in whole
or in part, at a redemption price equal to 100% of the principal amount of the
Notes, plus the Applicable Premium as of, and accrued and unpaid interest to but
not including the redemption date (subject to the right of Holders on the
relevant record date to receive interest due on an interest payment date falling
on or prior to the redemption date).

 

(e)                                  Optional Redemption before December 15,
2019.  At any time and from time to time prior to December 15, 2019, upon not
less than 30 nor more than 60 days’ prior written notice to Holders and not less
than 35 days’ prior written notice to the Trustee (or such shorter timeline as
the Trustee may agree), the Company, at its option, may redeem up to 10% of the
aggregate principal amount of the outstanding Notes (including any Additional
Notes) during each twelve-month period commencing with the Issue Date, at a
redemption price equal to 103% of the principal amount of the Notes redeemed,
plus accrued and unpaid interest to but not including the applicable redemption
date (subject to the right of Holders on the relevant record

 

68

--------------------------------------------------------------------------------


 

date to receive interest due on an interest payment date falling on or prior to
the redemption date).

 

(f)                                   Notice of any redemption or any redemption
in respect of the Notes may, at the Company’s discretion, be subject to one or
more conditions precedent, including, but not limited to, completion of any
related Qualified Equity Offering. In addition, if such redemption is subject to
satisfaction of one or more conditions precedent, such notice of redemption
shall describe each such condition, and if applicable, shall state that, in the
Company’s discretion, the redemption date may be delayed until such time as any
or all such conditions shall be satisfied (or waived), or such redemption may
not occur and such notice, upon written notice to the Trustee, may be rescinded
in the event that any or all such conditions shall not have been satisfied
(waived) by the redemption date as stated in such notice, or by the redemption
date as so delayed; provided that in no event shall such redemption date be
delayed to a date later than 60 days after the date on which the original
redemption notice was sent. The Company shall provide notice to the Trustee at
least one Business Day prior to the then scheduled redemption date of the
delayed redemption date or the rescinding of the redemption notice. The Company
may provide in such notice that payment of the redemption price and performance
of the Company’s obligations with respect to such redemption may be performed by
another Person.

 

(g)                                  Unless the Company defaults in the payment
of the applicable redemption price, interest will cease to accrue on the Notes
or portions thereof called for redemption on the applicable redemption date.

 

SECTION 3.8 Offer to Purchase.

 

In the event that the Company shall be required to commence an Offer to Purchase
pursuant to an Asset Sale Offer or a Change of Control Offer, the Company shall
follow the procedures specified below.

 

On the Purchase Date, the Company shall, to the extent lawful, accept for
payment, on a pro rata basis to the extent necessary in the case of an Asset
Sale Offer, the Offer Amount of Notes or portions thereof validly tendered
pursuant to the Offer to Purchase and not withdrawn; provided, however, that the
authorized denominations of the Notes are maintained. All such Notes delivered
in response of an Offer to Purchase shall be in $2,000 principal amounts or an
integral multiple of $1,000 in excess thereof.

 

On the Purchase Date, the Company shall purchase the aggregate principal amount
of Notes so accepted for payment (the “Offer Amount”). If the Purchase Date is
on or after the interest record date and on or before the related interest
payment date, accrued and unpaid interest, if any, shall be paid to the Person
in whose name a Note is registered at the close of business on such record date,
and no additional interest shall be payable to the Holders who tender Notes
pursuant to the Offer to Purchase.

 

On or before 11:00 a.m. (New York City time) on each Purchase Date, the Company
shall deposit with the Trustee or Paying Agent (other than the Company or a
Subsidiary thereof) the aggregate purchase price equal to the Offer Amount,
together with accrued and unpaid interest, if any, for all the Notes accepted
for payment (taking into account the provisions of the

 

69

--------------------------------------------------------------------------------


 

immediately preceding paragraph). The Trustee or the Paying Agent shall
promptly, following such payment to Holders, return to the Company any money
deposited with the Trustee or Paying Agent by the Company in excess of the
amounts necessary to pay the Offer Amount together with accrued and unpaid
interest, if any, on the Notes accepted for payment and not withdrawn (taking
into account the provisions of the immediately preceding paragraph). The
Company, the Depositary or the Paying Agent, as the case may be, shall promptly
(but in any case not later than three (3) Business Days after the Purchase Date)
mail or deliver to each tendering Holder an amount equal to the purchase price
of the Notes tendered by such Holder and accepted by the Company for purchase,
plus any accrued and unpaid interest, if any, on the Notes accepted for payment
(taking into account the provisions of the immediately preceding paragraph), and
the Company shall promptly issue a new Note, and the Trustee, upon receipt of an
Authentication Order, shall authenticate and mail or deliver at the expense of
the Company such new Note to such Holder, equal in principal amount to any
unpurchased portion of such Holder’s Notes surrendered; provided that each such
new Note will be in a principal amount of $2,000 or an integral multiple of
$1,000 in excess thereof. Any Note not so accepted shall be promptly mailed or
delivered by the Company to the Holder thereof. The Company shall publicly
announce the results of the Offer to Purchase on or as soon as reasonably
practicable after the Purchase Date.

 

Other than as specifically provided in this Section 3.8, any purchase pursuant
to this Section 3.8 shall be made pursuant to the provisions of Sections 3.1
through 3.6 hereof.

 

SECTION 3.9 [Reserved]

 

SECTION 3.10 Mandatory Redemption.

 

The Company shall not be required to make mandatory redemption or sinking fund
payments with respect to the Notes; provided, however, that under certain
circumstances, the Company may be required to offer to purchase the Notes
described under Sections 4.10 and 4.14 hereof.  The Company may at any time and
from time to time purchase the Notes in the open market or otherwise.

 

Article IV

 

COVENANTS

 

SECTION 4.1 Payment of Notes.

 

The Company shall pay or cause to be paid through the Paying Agent the principal
of, premium, if any, and interest on the Notes on the dates and in the manner
provided in the Notes. Principal, premium, if any, and interest shall be
considered paid for all purposes hereunder on the date the Paying Agent, if
other than the Company or a Subsidiary thereof, holds, as of 11:00 a.m. (New
York City time), money deposited by the Company in immediately available funds
and designated for and sufficient to pay all such principal, premium, if any,
and interest then due.  All of the funds provided to the Paying Agent must be in
U.S. Dollars.

 

70

--------------------------------------------------------------------------------


 

SECTION 4.2 Maintenance of Office or Agency.

 

The Company shall maintain an office or agency where notices and demands to or
upon the Company in respect of the Notes and this Indenture may be served. The
Company shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency.

 

The Company may also from time to time designate one (1) or more other offices
or agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. The Company shall
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.

 

SECTION 4.3 Reports.

 

Notwithstanding that the Company may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, the Company will
provide the Trustee with such annual and quarterly reports and such information,
documents and other reports as are specified in Sections 13 and 15(d) of the
Exchange Act and applicable to a U.S. corporation subject to such Sections, such
information, documents and reports to be so provided at the times specified for
the filing of such information, documents and reports under such Sections.

 

Notwithstanding the foregoing, the Company will not be required to furnish any
information required by Rule 3-05, 3-09 or 3-10 of Regulation S-X.

 

The financial statements, information and other documents required to be
provided as described above may be those of (i) the Company or (ii) any direct
or indirect parent of the Company; provided that, if the financial information
so delivered relates to such direct or indirect parent of the Company, and such
parent conducts, transacts or engages in any material business or operations
other than its direct or indirect ownership of all of the Equity Interests in,
and its management, of the Company, the same is accompanied by a reasonably
detailed description of the quantitative differences between the information
relating to such parent, on the one hand, and the information relating to the
Company and its Restricted Subsidiaries on a standalone basis, on the other
hand.

 

The Company will not be required to provide the Trustee with any such
information, documents or reports that are filed with the SEC and the Trustee
shall have no responsibility whatsoever to determine if such reports and
information have been filed with the SEC or to monitor the Company’s filings.

 

Notwithstanding anything herein to the contrary, the Company will not be deemed
to have failed to comply with any of its obligations hereunder for purposes of
Section 6.1(5) until 120 days after the date any report hereunder is due.

 

Any such reports delivered or filed by the Company with the Trustee shall be
considered for informational purposes only and the Trustee’s receipt of such
reports shall not constitute notice or actual knowledge of any information
contained therein or determinable from

 

71

--------------------------------------------------------------------------------


 

information contained therein, including the Company’s compliance with any of
its covenants hereunder (as to which the Trustee is entitled to rely exclusively
on an Officer’s Certificate).

 

SECTION 4.4 Compliance Certificate.

 

The Company shall deliver to the Trustee, within 120 days after the end of each
fiscal year, an Officer’s Certificate stating, as to each such Officer signing
such certificate, that, to his or her knowledge, each of the Company and the
Guarantors is not in default as of the end of such fiscal year in the
performance or observance of any of the terms, provisions and conditions of this
Indenture (or, if a Default or Event of Default shall have occurred, describing
all such Defaults or Events of Default of which he or she may have knowledge and
what action the Company is taking or proposes to take with respect thereto) and
that, to his or her knowledge, no event has occurred and remains in existence by
reason of which payments on account of the principal of, premium, if any, or
interest on the Notes is prohibited or if such event has occurred, a description
of the event and what action the Company is taking or proposes to take with
respect thereto.

 

The Company shall, so long as any of the Notes are outstanding, deliver to the
Trustee, forthwith upon any Officer of the Company becoming aware of any Default
or Event of Default, an Officer’s Certificate specifying such Default or Event
of Default and what action the Company is taking or proposes to take with
respect thereto.

 

SECTION 4.5 Taxes.

 

The Company shall pay, and shall cause each of its Subsidiaries to pay, prior to
delinquency all material taxes, assessments and governmental levies, except such
as are contested in good faith and by appropriate negotiations and proceedings
and with respect to which appropriate reserves have been taken in accordance
with GAAP or where the failure to effect such payment is not adverse in any
material respect to the Holders.

 

SECTION 4.6 Stay, Extension and Usury Laws.

 

The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Company and each of the Guarantors (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it shall not, by resort to any
such law, hinder, delay or impede the execution of any power herein granted to
the Trustee, but shall suffer and permit the execution of every such power as
though no such law has been enacted.

 

SECTION 4.7 Limitation on Restricted Payments.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, make any Restricted Payment unless, at the time of
such Restricted Payment:

 

(a)                                 no Event of Default shall have occurred and
be continuing or would occur as a consequence thereof;

 

72

--------------------------------------------------------------------------------


 

(b)                                 after giving effect to such Restricted
Payment on a Pro Forma Basis, the Company could Incur at least $1.00 of
additional Debt (other than Permitted Debt) pursuant to the provisions described
in the first paragraph under Section 4.9; and

 

(c)                                  such Restricted Payment, together with the
aggregate amount of all other Restricted Payments made by the Company and its
Restricted Subsidiaries after the Issue Date (excluding Restricted Payments
permitted by clauses (ii) through (xii) and (xiv) through (xvi) of the next
succeeding paragraph), shall not exceed the sum (without duplication) of:

 

(1)                                 50% of the Consolidated Net Income (or, if
Consolidated Net Income shall be a deficit, minus 100% of such deficit) of the
Company accrued on a cumulative basis during the period (taken as one accounting
period) from and including the first day of the fiscal quarter during which the
Issue Date occurred and ending on the last day of the Company’s most recently
ended fiscal quarter for which internal financial statements are available at
the time of such Restricted Payment, plus

 

(2)                                 100% of the aggregate net proceeds
(including the Fair Market Value of property other than cash) received by the
Company subsequent to the Issue Date either (i) as a contribution to its common
equity capital or (ii) from the issuance or sale (other than to a Restricted
Subsidiary) of its Equity Interests (other than Disqualified Stock); provided
that (x) this shall apply only to the extent such net proceeds have not been
used to make any Restricted Payments pursuant to clauses (ii) and (iii)(y) of
the next succeeding paragraph and (y) such proceeds shall not include any
Available Excluded Contribution Amount that has been used to make a Restricted
Payment, plus

 

(3)                                 the amount equal to the sum of (x) the net
reduction in Investments (other than Permitted Investments) made by the Company
or any Restricted Subsidiary, subsequent to the Issue Date, in any Person,
resulting from payments of interest on Debt, dividends, repayments of loans or
advances, repurchases, repayments or redemptions of such Investments by such
Person; proceeds (including the Fair Market Value of property other than cash)
representing the return of capital; and proceeds (including the Fair Market
Value of property other than cash) received upon the sale or other disposition
of such Investments and (y) in the event that any Unrestricted Subsidiary is
redesignated as a Restricted Subsidiary, the portion (proportionate to the
Company’s or any Restricted Subsidiary’s equity interest in such Subsidiary) of
the Fair Market Value of the net assets of such Unrestricted Subsidiary at the
time such Unrestricted Subsidiary is re-designated as a Restricted Subsidiary;
provided, however, that the foregoing sum will not exceed, in the case of any
such Person, the amount of Investments (other than Permitted Investments)
previously made (and treated as a Restricted Payment) by the Company or any
Restricted Subsidiary in such Person or Unrestricted Subsidiary, plus

 

(4)                                 the amount by which Debt of the Company and
its Restricted Subsidiaries is reduced on the Company’s balance sheet upon the
conversion into or exchange (other than by a Restricted Subsidiary of the
Company) subsequent to the Issue Date for Equity Interests (other than
Disqualified Stock) of the Company or any of its Restricted Subsidiaries (less
the amount of any cash, or the Fair Market Value of any other property,

 

73

--------------------------------------------------------------------------------


 

distributed by the Company or any of its Restricted Subsidiaries (other than to
the Company or any of its Restricted Subsidiaries) upon such conversion or
exchange).

 

Notwithstanding the foregoing provisions, the Company and its Restricted
Subsidiaries may take the following actions:

 

(i)                                     the payment of any dividend or
distribution or the consummation of any redemption within 60 days after the date
of declaration of the dividend or distribution or giving of the redemption
notice, as the case may be, if at the date of declaration or notice, the
dividend, distribution or redemption payment would have complied with the
provisions of this Indenture;

 

(ii)                                  any Restricted Payment made in exchange
for, or with the net proceeds from, the substantially concurrent issuance or
sale (other than to a Restricted Subsidiary of the Company) of Equity Interests
(other than Disqualified Stock) of the Company or a substantially concurrent
equity contribution received by the Company or such Restricted Subsidiary;

 

(iii)                               the making of any payment (including a
sinking fund payment) on or with respect to, or the purchase, repurchase,
redemption, defeasance, acquisition or retirement for value of any Debt or
Disqualified Stock of the Company or any of its Restricted Subsidiaries that is
subordinate in right of payment to the Notes or to any Note Guarantee (A) with,
in exchange for, or with the net proceeds from (x) an Incurrence of new Debt of
the Company or any of its Restricted Subsidiaries, as the case may be, Incurred
in accordance with this Indenture or (y) an issuance or sale of Equity Interests
(other than Disqualified Stock) of the Company (or any direct or indirect parent
of the Company), and/or any capital contribution in respect of such Equity
Interests (other than any amount that has been added to the Available Excluded
Contribution Amount), and (B) as a result of the conversion of all or any
portion of such Debt or Disqualified Stock into Equity Interests of the Company
(or any direct or indirect parent of the Company) (other than Disqualified Stock
of the Company);

 

(iv)                              the purchase, repurchase, redemption,
retirement or other acquisition for value of Equity Interests in the Company or
any direct or indirect parent of the Company held by current or former officers,
directors, employees or consultants (or their respective permitted transferees,
estates or beneficiaries under their estates) of any such parent, the Company or
any of its Restricted Subsidiaries; provided that the aggregate consideration
paid for such purchase, repurchase, redemption, retirement or other acquisition
for value of such Equity Interests does not exceed in any calendar year $10.0
million (plus the amount of net cash proceeds received by the Company and its
Restricted Subsidiaries (a) in respect of “key-man” life insurance, (b) from the
issuance of Equity Interests by the Company to members of management of the
Company and its Subsidiaries, to the extent that those amounts did not provide
the basis for any previous Restricted Payment and (c) amounts obtained by any
direct or indirect parent of the Company (to the extent contributed to the
Company or a Restricted Subsidiary) during the applicable calendar year from the
sale of Equity Interests to other officers, directors, employees or consultants
of such parent and its Subsidiaries in connection with any permitted

 

74

--------------------------------------------------------------------------------


 

compensation or incentive arrangements) in any calendar year; provided that any
unused amounts in any fiscal year may be carried forward to one or more future
periods; provided, further, that the aggregate amount of repurchases made
pursuant to this clause (iv) may not exceed $20.0 million (plus the amount of
net cash proceeds received by the Company and its Restricted Subsidiaries (a) in
respect of “key-man” life insurance, (b) from the issuance of Equity Interests
by the Company to members of management of the Company and its Subsidiaries, to
the extent that those amounts did not provide the basis for any previous
Restricted Payment, and (c) amounts obtained by any direct or indirect parent of
the Company (to the extent contributed to the Company or a Restricted
Subsidiary) during the applicable calendar year from the sale of Equity
Interests to other officers, directors, employees or consultants of such parent
and its Subsidiaries in connection with any permitted compensation or incentive
arrangements) in any calendar year;

 

(v)                                 repurchases of Equity Interests deemed to
occur upon the exercise of stock options, warrants or other convertible or
exchangeable securities to the extent such Equity Interests represent all or a
portion of the exercise price of those stock options, warrants or other
convertible or exchangeable securities or all or a portion of any taxes required
to be withheld in connection with such exercise;

 

(vi)                              the prepayment of Debt owed by the Company or
any of its Restricted Subsidiaries to the Company or any of its Restricted
Subsidiaries, the Incurrence of which was permitted pursuant to Section 4.9;

 

(vii)                           the declaration and payment of dividends to
holders of any class or series of Disqualified Stock of the Company or any of
its Restricted Subsidiaries issued or Incurred in compliance with Section 4.9 to
the extent such dividends are included in the definition of “Consolidated Fixed
Charges”;

 

(viii)                        the declaration of any dividend or distribution by
any of the Company’s Restricted Subsidiaries to the holders of its Equity
Interests on a pro rata basis;

 

(ix)                              upon the occurrence of (i) a Change of Control
and after the completion of the Offer to Purchase pursuant to Section 4.14 or
(ii) an Asset Sale to the extent that an Offer to Purchase is required to be
made in accordance with this Indenture and after the completion of the Offer to
Purchase pursuant to Section 4.10 (including, in each case, the purchase of all
Notes validly tendered (and not withdrawn), any purchase, defeasance,
retirement, redemption or other acquisition of Debt that is contractually
subordinated in right of payment to the Notes or any Note Guarantee required
under the terms of such Debt as a result of such Change of Control or Asset
Sale, as applicable;

 

(x)                                 payments or distributions of Equity
Interests or Debt or other securities of an Unrestricted Subsidiary;

 

(xi)                              Restricted Payments to a direct or indirect
parent of the Company in amounts sufficient to permit such parent to pay (or to
make a dividend to permit any direct or indirect parent to pay):

 

75

--------------------------------------------------------------------------------


 

(A)                               income tax obligations in each relevant
jurisdiction, for so long as the Company or such Restricted Subsidiary is a
member of the group filing a consolidated, combined, unitary, affiliated or
other similar tax return with such parent, and only to the extent that such tax
liability is directly attributable to the taxable income of the Company or such
Restricted Subsidiary (that are included in such consolidated, combined,
unitary, affiliated or other similar tax return), determined as if the Company
or such Restricted Subsidiary filed a separate consolidated, combined, unitary,
affiliated or other similar tax return as a stand-alone group and will be used
to pay (or to make distributions to allow any direct or indirect parent to pay),
promptly, and in any event within forty-five (45) days of the receipt thereof,
the tax liability in each relevant jurisdiction in respect of such consolidated,
combined, unitary, affiliated or other similar returns;

 

(B)                               franchise taxes and other fees, taxes and
expenses required to maintain such parent’s corporate existence; and

 

(C)                               (i) operating expenses incurred in the
ordinary course of business and other corporate overhead costs and expenses
(including administrative, legal, accounting and similar expenses provided by
third parties), plus any reasonable and customary indemnification claims made by
directors or officers of the Company (or any parent thereof) attributable to the
ownership or operations of the Company and its Subsidiaries or (ii) fees and
expenses otherwise (1) due and payable by the Company or any of its Subsidiaries
and (2) permitted to be paid by the Company or such Subsidiary under this
Indenture;

 

(xii)                           Restricted Payments in an amount not to exceed
the portion, if any of the Available Excluded Contribution Amount on such date
that the Company elects to apply to this clause (xii);

 

(xiii)                        so long as no Event of Default shall have occurred
and be continuing or would occur as a consequence thereof, dividends and other
distributions from the Company to any direct or indirect parent of the Company
in an aggregate amount per annum not to exceed 6% of the net cash proceeds
received by or contributed to the Company from a capital contribution or the
issuance or offering of its Equity Interests after the Issue Date, other than
(x) with respect to Disqualified Stock or (y) to the extent such proceeds
constitute Available Excluded Contribution Amounts the Company has elected to
apply to clause (xiv) above;

 

(xiv)                       Restricted Payments, the proceeds of which are
applied on the Issue Date solely to effect the consummation of the Transactions;

 

(xv)                          additional Restricted Payments so long as the
Consolidated Total Net Leverage Ratio for the Company’s most recently ended
Four-Quarter Period for which internal financial statements are available
immediately preceding the date on which any

 

76

--------------------------------------------------------------------------------


 

such Restricted Payment is made would have been no greater than 3.00 to 1.00,
determined on a Pro Forma Basis; and

 

(xvi)                       other Restricted Payments not in excess of $50.0
million in the aggregate.

 

For purposes of this Section 4.7, if any Investment or Restricted Payment would
be permitted pursuant to one or more provisions described above and/or one or
more of the exceptions contained in the definition of “Permitted Investments,”
the Company may classify all or any portion of such Investment or Restricted
Payment in any manner that complies with this Section 4.7 and may later
reclassify from time to time all or any portion of such Investment or Restricted
Payment so long as the Investment or Restricted Payment (as so reclassified)
would be permitted to be made in reliance on the applicable exception as of the
date of such reclassification.

 

If any Person in which an Investment is made, which Investment constitutes a
Restricted Payment when made, thereafter becomes a Restricted Subsidiary in
accordance with this Indenture, all such Investments previously made in such
Person shall no longer be counted as Restricted Payments for purposes of
calculating the aggregate amount of Restricted Payments pursuant to clause
(c) of the first paragraph under this Section 4.7, in each case to the extent
such Investments would otherwise be so counted.

 

For purposes of this Section 4.7, if a particular Restricted Payment involves a
non-cash payment, including a distribution of assets or securities, then such
Restricted Payment shall be deemed to be an amount equal to the cash portion of
such Restricted Payment, if any, plus an amount equal to the Fair Market Value
of the non-cash portion of such Restricted Payment, and the Fair Market Value of
any such non-cash portion shall be determined conclusively by the Board of
Directors of the Company acting in good faith.

 

SECTION 4.8 Limitation on Dividends and Other Payment Restrictions Affecting
Restricted Subsidiaries.

 

The Company shall not permit any Restricted Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any
Restricted Subsidiary to:

 

(i)                                     pay dividends or make any other
distributions to the Company or any Restricted Subsidiary with respect to its
Capital Stock or any other interest or participation in, or measured by, its
profits or pay any Debt owed to the Company or any Restricted Subsidiary (it
being understood that the priority of any preferred stock in receiving dividends
or liquidating distributions prior to dividends or liquidating distributions
being paid on Common Stock shall not be deemed a restriction on the ability to
make distributions on Capital Stock and the subordination of loans or advances
made to the Company or any of its Restricted Subsidiaries to other Debt Incurred
by the Company or any of its Restricted Subsidiaries shall not be deemed a
restriction on the ability to pay any Debt or other Obligations);

 

(ii)                                  make any loans or advances to the Company
or any Restricted Subsidiary (it being understood that the subordination of
loans or advances made to the Company or

 

77

--------------------------------------------------------------------------------


 

any of its Restricted Subsidiaries to other Debt Incurred by the Company or any
of its Restricted Subsidiaries shall not be deemed a restriction on the ability
to make loans or advances); or

 

(iii)                               sell, lease or transfer any of its property
or assets to the Company or any Restricted Subsidiary (it being understood that
such transfers shall not include any type of transfer described in clause (i) or
(ii) above).

 

However, the preceding restrictions will not apply to encumbrances or
restrictions existing under or by reason of:

 

(a)                                 agreements or instruments in effect or
entered into on the Issue Date, including agreements or instruments governing
Debt outstanding on the Issue Date, and any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements,
refinancings or extensions thereof; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements, refinancings or extensions are not materially more restrictive,
taken as a whole, as determined in good faith by the Company, with respect to
such dividend and other payment restrictions than those contained in the
agreements or instruments governing such Debt on the Issue Date;

 

(b)                                 an agreement relating to an acquisition of
property, so long as the encumbrances or restrictions in any such agreement
relate solely to the property so acquired (and are not or were not created
solely in contemplation of or in connection with the acquisition thereof) and
any amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements, refinancings or extensions thereof; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements, refinancings or extensions are not materially more
restrictive, taken as a whole, as determined in good faith by the Company, with
respect to such dividend and other payment restrictions than those contained in
the agreement prior to such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements, refinancings or extensions;

 

(c)                                  any agreement or other instrument of a
Person acquired by the Company or any of its Restricted Subsidiaries in
existence at the time of such acquisition (but not created in contemplation
thereof), which encumbrance or restriction is not applicable to any Person, or
the properties or assets of any Person, other than the Person and its
Subsidiaries, or the property or assets of the Person and its Subsidiaries, so
acquired, and any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements, refinancings or extensions thereof;
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements, refinancings or extensions are not
materially more restrictive, taken as a whole, as determined in good faith by
the Company, with respect to such dividend and other payment restrictions than
those contained in such agreements or other instruments prior to such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements, refinancings or extensions;

 

(d)                                 customary provisions restricting subletting
or assignment of any property or asset that is subject to any lease, contract,
or license of the Company or any of its Restricted

 

78

--------------------------------------------------------------------------------


 

Subsidiaries or provisions in agreements that restrict the assignment or
transfer of such agreement or any rights thereunder;

 

(e)                                  applicable law, rule, regulation, order,
approval, license, permit or similar restriction;

 

(f)                                   any restriction on the sale or other
disposition of assets or property securing Debt as a result of a Permitted Lien
on such assets or property;

 

(g)                                  the Note Documents, the ABL Credit Facility
and the other Loan Documents (as defined in the ABL Credit Facility, as in
effect on the Issue Date), and in each case any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements,
refinancings or extensions thereof; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements, refinancings or extensions are not materially more restrictive,
taken as a whole, as determined in good faith by the Company, with respect to
such dividend and other payment restrictions than those contained in the Note
Documents, the ABL Credit Facility and the other Loan Documents (as defined in
the ABL Credit Facility), as the case may be, on the Issue Date;

 

(h)                                 restrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in the ordinary
course of business;

 

(i)                                     customary provisions limiting the
disposition or distribution of assets or property in partnership agreements,
limited liability company organizational materials, stockholder agreements,
joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements, which limitation is
applicable only to the assets (including Equity Interests of Subsidiaries) that
are the subject of such agreements;

 

(j)                                    Liens permitted to be incurred under this
Indenture, including under Section 4.12, that limit the right of the Company or
any of its Restricted Subsidiaries to sell or dispose of the property or assets
subject to such Liens;

 

(k)                                 any agreement for the sale or other
disposition of a Restricted Subsidiary that restricts distributions by that
Restricted Subsidiary pending its sale or other disposition;

 

(l)                                     customary arrangements entered into or
incurred by and relating exclusively to a Receivables Subsidiary in connection
with a Qualified Receivables Transaction that, in the good faith determination
of the Company is reasonably necessary to effect such Qualified Receivables
Transaction;

 

(m)                             (i) purchase money obligations for property
acquired in the ordinary course of business and (ii) Capital Lease Obligations
permitted under this Indenture that impose restrictions on the property
purchased or leased of the nature described in clause (iii) of the preceding
paragraph of this Section 4.8;

 

(n)                                 restrictions or conditions contained in any
trading, netting, operating, construction, service, supply, purchase, sale or
other agreement to which the Company or any Restricted Subsidiary a party
entered into in the ordinary course of business;

 

79

--------------------------------------------------------------------------------


 

(o)                                 those arising in connection with any Hedging
Obligations and/or Bank Product Obligations; and

 

(p)                                 other Debt of the Company or any of its
Restricted Subsidiaries permitted to be Incurred subsequent to the Issue Date
pursuant to Section 4.9; provided that the restrictions contained therein are
not materially more restrictive, taken as a whole, with respect to such dividend
and other payment restrictions than those contained in this Indenture or would
not materially adversely affect the Company’s ability to make anticipated
principal and interest payments on the Notes, in each case, as determined in
good faith by the Company.

 

Nothing contained in this Section 4.8 shall prevent the Company or any of its
Restricted Subsidiaries from creating, incurring or suffering to exist any
Permitted Lien or Permitted Collateral Lien.

 

SECTION 4.9 Limitation on Incurrence of Debt.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, Incur any Debt (including Acquired Debt); provided, however, that the
Company and any Guarantor may Incur Debt (including Acquired Debt) if, the
Company’s Consolidated Fixed Charge Coverage Ratio most recently ended
Four-Quarter Period for which internal financial statements are available on or
immediately preceding the date on which such additional Debt is Incurred, would
have been at least 2.00 to 1.00, calculated on a Pro Forma Basis (including a
pro forma application of the net proceeds therefrom).

 

Notwithstanding the first paragraph of this Section 4.9, the Company and its
Restricted Subsidiaries may Incur Permitted Debt.

 

For purposes of determining compliance with this Section 4.9, (x) Guarantees or
obligations with respect to letters of credit supporting Debt otherwise included
in the determination of the amount of Debt shall not be included and (y) in the
event that an item of Debt meets the criteria of more than one of the categories
of Permitted Debt and/or would have been permitted to have been Incurred
pursuant to the first paragraph of this Section 4.9, the Company, in its sole
discretion, may classify, and from time to time may reclassify, all or any
portion of such item of Debt as being within one or more of such categories or
as being Debt permitted to be Incurred pursuant to the first paragraph of this
Section 4.9; provided that all Indebtedness outstanding under the ABL Credit
Facility on the Issue Date shall be treated as incurred on the Issue Date under
clause (i) of the definition of “Permitted Debt”.  Debt permitted by this
Section 4.9 need not be permitted solely by reference to one provision
permitting such Debt but may be permitted in part by one such provision and in
part by one or more other provisions of this Section 4.9 permitting such Debt.

 

The accrual of interest and dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, the payment of interest on
any Debt in the form of additional Debt, the payment of dividends on Equity
Interests in the forms of additional shares of Equity Interests with the same
terms, and changes to amounts outstanding in respect of Hedging Obligations
solely as a result of fluctuations in foreign currency exchange rates or
interest rates

 

80

--------------------------------------------------------------------------------


 

or by reason of fees, indemnities and compensation payable thereunder will not
be deemed to be an Incurrence of Debt.

 

For purposes of determining compliance with any U.S. Dollar-denominated
restriction on the Incurrence of Debt, the U.S. Dollar-equivalent principal
amount of Debt denominated in a foreign currency shall be calculated based on
the relevant currency exchange rate in effect on the date such Debt was
Incurred, in the case of term Debt, or first committed, in the case of revolving
credit Debt ;provided that if such Debt is Incurred to refinance other Debt
denominated in a foreign currency, and such refinancing would cause the
applicable U.S. Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such U.S. Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such Refinancing Debt does not
exceed the principal amount of such Debt being refinanced (plus interest or
premiums, defeasance costs, underwriting discounts and fees and expenses
incurred in connection therewith). Notwithstanding any other provision of this
Section 4.9, any increase in the U.S. Dollar equivalent of outstanding Debt of
the Company or any of its Restricted Subsidiaries denominated in a currency
other than U.S. Dollars resulting from fluctuations in the exchange values of
currencies will not be considered to be an Incurrence of Debt for purposes of
this Section 4.9; provided that the amount of Debt of the Company and its
Restricted Subsidiaries outstanding at any time for purposes of covenant
compliance will be the U.S. Dollar equivalent of all such Debt of the Company
and its Restricted Subsidiaries outstanding at such time.

 

In the event an item of Debt (or any portion thereof) is Incurred as Permitted
Debt on the same date that an item of Debt is Incurred under the first paragraph
of this Section 4.9, then the Consolidated Fixed Charge Coverage Ratio will be
calculated with respect to such Incurrence under the first paragraph of this
Section 4.9 without regard to any Incurrence of such Permitted Debt. Unless the
Company elects otherwise, the Incurrence of Debt will be deemed Incurred first
under the first paragraph of this Section 4.9 to the extent permitted, with the
balance Incurred as Permitted Debt.

 

The Company will not, and will not permit any Guarantor to Incur, any Debt that
pursuant to its terms is subordinate or junior in right of payment to any other
Debt of the Company or such Guarantor, unless such Debt is also subordinated in
right of payment to the Notes or the Note Guarantee of such Guarantor, as the
case may be, on substantially identical terms; provided that Debt will not be
considered subordinate or junior in right of payment to any other Debt solely by
virtue of being unsecured or by virtue of being secured on a junior lien or
priority basis.

 

SECTION 4.10 Limitation on Asset Sales.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale unless:

 

(1)                                 The Company or the Restricted Subsidiary, as
the case may be, receives consideration at the time of the Asset Sale at least
equal to the Fair Market Value of the assets or Equity Interests issued or sold
or otherwise disposed of; and

 

81

--------------------------------------------------------------------------------


 

(2)                                 at least 75% of the consideration received
by the Company or such Restricted Subsidiary, as the case may be, in such Asset
Sale is in the form of cash, Cash Equivalents or Replacement Assets; provided
that to the extent the assets disposed of constituted Collateral, any
Replacement Assets received constitute Collateral.

 

For purposes of this provision, each of the following will be deemed to be cash:

 

(a)                                 any liabilities (as shown on the most recent
consolidated balance sheet of the Company (or any direct or indirect parent of
the Company) or in the notes thereto or, if incurred, increased, or decreased
subsequent to the date of such balance sheet, such liabilities that would have
been reflected on such balance sheet or in the notes thereto if such incurrence,
increase or decrease had taken place on the date of such balance sheet, as
reasonably determined in good faith by the Company) of the Company or a
Restricted Subsidiary (other than contingent liabilities and liabilities that
are by their terms subordinated to the Notes or any Note Guarantee) that are
assumed by the transferee (or a third party on behalf of the transferee) of any
such assets pursuant to an agreement that releases or indemnifies the Company or
such Restricted Subsidiary (or a third party on behalf of the transferee), as
the case may be, from further liability;

 

(b)                                 any Designated Non-cash Consideration
received by the Company or any of its Restricted Subsidiaries in such Asset Sale
having an aggregate Fair Market Value, taken together with all other Designated
Non-cash Consideration received pursuant to this clause (b), less the amount of
cash or Cash Equivalents received in connection with a subsequent sale,
redemption or payment of, or collected on or with respect to any such Designated
Non-cash Consideration, not to exceed 5.0% of Consolidated Total Assets at the
time of receipt of such Designated Non-cash Consideration (with the Fair Market
Value of each item of Designated Non-cash Consideration being measured at the
time received and without giving effect to subsequent changes in value); and

 

(c)                                  any securities, notes or other obligations
or assets received by the Company or any such Restricted Subsidiary from such
transferee that are converted by the Company or such Restricted Subsidiary into
cash or Cash Equivalents within 180 days of their receipt to the extent of the
cash or Cash Equivalents received in that conversion;

 

Within 365 days after the receipt of any Net Cash Proceeds from an Asset Sale,
the Company or the applicable Restricted Subsidiary, as the case may be, may
apply (or cause to be applied) such Net Cash Proceeds at its option:

 

(1)                                 (x) to the extent such Net Cash Proceeds
constitute proceeds from the sale of Collateral, to repay First Lien
Obligations, or (y) to the extent such Net Cash Proceeds constitute proceeds
from the sale of assets not constituting Collateral, to repay any Debt of a
Restricted Subsidiary that is not a Guarantor;

 

(2)                                 to prepay, repay or purchase (or offer to
prepay, repay or purchase, as applicable) the Notes and any other Additional
Second Lien Obligations on a pro rata basis; provided that any repayment,
prepayment or purchase of (or offer to repay, prepay or purchase) obligations
under the Notes shall be made (x) as provided in Section 3.7, (y) through
open-market purchases (to the extent such purchases are at or above 100% of the

 

82

--------------------------------------------------------------------------------


 

principal amount of the Notes purchased, plus accrued and unpaid interest to but
excluding the date of purchase) or (z) by making an Offer to Purchase (in
accordance with the procedures set forth below with respect to Excess Proceeds)
to all holders of Notes to purchase their Notes (at a purchase price of 100% of
the principal amount of the Notes purchased, plus accrued and unpaid interest to
but excluding the date of purchase);

 

(3)                                 to make capital expenditures or expenditures
for maintenance, repair or improvement of existing properties and assets;
provided that to the extent such Net Cash Proceeds constitute proceeds from the
disposition of Collateral, such properties and assets constitute Collateral;

 

(4)                                 to acquire Replacement Assets; provided that
to the extent such Net Cash Proceeds constitute proceeds from the disposition of
Collateral, such Replacement Assets also constitute Collateral; or

 

(5)                                 any combination of the foregoing;

 

or enter into a binding commitment regarding clauses (3) or (4) above; provided
that such binding commitment shall be treated as a permitted application of Net
Cash Proceeds from the date of such commitment until the earlier of (x) the date
on which such acquisition or expenditure is consummated and (y) the 180th day
following the expiration of the aforementioned 365 day period. If such
acquisition or expenditure is not consummated on or before such 180th day and
the Company or such Restricted Subsidiary shall not have applied such Net Cash
Proceeds pursuant to clauses (1) through (5) of this paragraph on or before such
180th day, such commitment shall be deemed not to have been a permitted
application of Net Cash Proceeds on such 180th day.

 

Pending the final application of any such Net Cash Proceeds, the Company or a
Restricted Subsidiary may temporarily reduce Debt under Credit Facilities or
otherwise invest such Net Cash Proceeds in any manner that is not prohibited by
this Indenture.

 

Any Net Cash Proceeds from Asset Sales that are not applied or invested as
provided in the third paragraph of this Section 4.10 will constitute “Excess
Proceeds.” When the aggregate amount of Excess Proceeds exceeds $25.0 million,
within thirty days thereof, the Company will make an Offer to Purchase to all
Holders and all holders of Pari Passu Debt containing provisions similar to
those set forth in this Indenture with respect to offers to purchase or redeem
with the proceeds of sales of assets, in each case, equal to the maximum
principal amount of Notes and such other Pari Passu Debt that may be purchased
out of the Excess Proceeds. The offer price in any such Offer to Purchase will
be equal to 100% of the principal amount of the Notes purchased, plus accrued
and unpaid interest to but excluding the date of purchase, and will be payable
in cash. If any Excess Proceeds remain after consummation of such an Offer to
Purchase, the Company may use those Excess Proceeds for any purpose not
otherwise prohibited by this Indenture and such remaining amount shall not be
added to any subsequent Excess Proceeds for any purpose under this Indenture. If
the aggregate principal amount of Notes and such other Pari Passu Debt tendered
into such Offer to Purchase exceeds the amount of Excess Proceeds, the Trustee
will select the Notes and the Company will select such other Pari Passu Debt to
be purchased on a pro rata basis as between the Notes and Pari Passu Debt. Upon

 

83

--------------------------------------------------------------------------------


 

completion of each Offer to Purchase, the amount of Excess Proceeds will be
reset at zero. Any such Offer to Purchase will be conducted in accordance with
the procedures specified in Section 3.8.

 

To the extent that any portion of Net Cash Proceeds payable in respect of the
Notes is denominated in a currency other than U.S. Dollars, the amount thereof
payable in respect of the Notes shall not exceed the net amount of funds in U.S.
Dollars that is actually received by the Issuer upon converting such portion
into U.S. Dollars.

 

The Company will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws and regulations are applicable in connection with each repurchase of Notes
pursuant to an Offer to Purchase. To the extent that the provisions of any
securities laws or regulations conflict with Section 3.8 or this Section 4.10,
the Company will comply with the applicable securities laws and regulations and
will not be deemed to have breached its obligations under Section 3.8 or this
Section 4.10 by virtue of such compliance.

 

SECTION 4.11 Limitation on Transactions with Affiliates.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, make any payment to, or sell, lease, transfer or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from in any transaction or series of related transactions, or
enter into or make or amend, any contract, agreement, loan, advance or guarantee
with, or for the benefit of, any Affiliate of the Company (each of the
foregoing, an “Affiliate Transaction”) involving aggregate consideration in
excess of $10.0 million, unless:

 

(i)                                     such Affiliate Transaction is on terms
that are not materially less favorable to the Company or the relevant Restricted
Subsidiary than those that could reasonably have been obtained in a comparable
arm’s-length transaction by the Company or such Restricted Subsidiary with an
unaffiliated third party; and

 

(ii)                                  with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate consideration in
excess of $25.0 million, the Company delivers to the Trustee a resolution
adopted by the Board of Directors of the Company approving such Affiliate
Transaction and an Officer’s Certificate certifying that such Affiliate
Transaction complies with clause (i) above.

 

The foregoing limitation does not limit, and shall not apply to:

 

(i)                                     Permitted Investments and/or other
Restricted Payments that are permitted by Section 4.7;

 

(ii)                                  the payment of any fees or expenses
incurred or paid by the Company and any Restricted Subsidiary in connection with
the Transactions;

 

(iii)                               any employment or consulting agreement,
director’s engagement agreement, employee benefit plan, officer or director
indemnification agreement, severance arrangement, compensation or any similar
arrangement entered into by the

 

84

--------------------------------------------------------------------------------


 

Company (or any direct or indirect parent thereof) or any of its Restricted
Subsidiaries in the ordinary course of business or approved in good faith by the
relevant Board of Directors and payments pursuant thereto;

 

(iv)                              the payment of reasonable fees, reasonable out
of pocket costs, compensation and other benefits (including retirement, health,
stock, option, deferred compensation and other benefit plans), reimbursements
and indemnities paid to, or provided on behalf of, or for the benefit of,
former, current or future directors, officers, employees, managers and
consultants of any direct or indirect parent of the Company, the Company or any
of its Restricted Subsidiaries to the extent attributable to the ownership or
operation of the Company and its Restricted Subsidiaries;

 

(v)                                 payments to any future, current or former
employee, director, officer or consultant of Company (any direct or indirect
parent thereof) or any of its Subsidiaries pursuant to a management equity plan
or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement and any employment
agreements, stock option plans and other compensatory arrangements (and any
successor plans thereto) and any health, disability and similar insurance or
benefit plans or supplemental executive retirement benefit plans or arrangements
with any such employees, directors, officers or consultants that are, in each
case, approved by the Company in good faith;

 

(vi)                              transactions between or among the Company and
one or more of its Restricted Subsidiaries (including any Person that becomes a
Restricted Subsidiary in connection with such transaction) or between or among
one or more Restricted Subsidiaries (including any Person that becomes a
Restricted Subsidiary in connection with such transaction);

 

(vii)                           any transaction with a Person which would
constitute an Affiliate Transaction solely because the Company or a Restricted
Subsidiary owns, directly or indirectly, Equity Interests of or otherwise
controls such Person

 

(viii)                        the issuance or sale of Capital Stock or other
Equity Interests of any direct or indirect parent of the Company to the
management of the Company, any of its Restricted Subsidiaries (or any direct or
indirect parent thereof), or any of their respective subsidiaries pursuant to
employee and severance arrangements in the ordinary course of business, or to
any director, officer, employee or consultant (or their respective estates,
investment funds, investment vehicles, spouses or former spouses) of the
Company, any of the Company’s subsidiaries or any direct or indirect parent of
the Company and the granting and performing of reasonable and customary
registration rights;

 

(ix)                              any agreement, instrument or arrangement as in
effect on the Issue Date (including agreement, instrument or arrangement
underlying affiliate transactions described in this offering memorandum), and
any transactions contemplated thereby and amendments or modifications thereto or
replacements thereof, so long as any such amendment, modification or replacement
is not disadvantageous in any material respect

 

85

--------------------------------------------------------------------------------


 

to the Holders, taken as a whole, as compared to the original agreement,
instrument or arrangement in effect on the Issue Date;

 

(x)                                 transactions as to which the Company or any
Restricted Subsidiary delivers to the Trustee a written opinion of an investment
banking, accounting, consulting or appraisal firm of national standing in the
United States to the effect that the transaction complies with clause (i) above
or is fair, from a financial point of view or otherwise, to the Company or the
Restricted Subsidiary that is a party thereto, as the case may be;

 

(xi)                              any contribution of capital to the Company or
any Restricted Subsidiary otherwise permitted hereunder;

 

(xii)                           transactions with customers, clients, suppliers,
joint venture partners or purchasers or sellers of goods or services, in each
case, in the ordinary course of business or consistent in all material respects
with past practice and which are (x) in the good faith determination of the
Company (including by senior management or the board thereof), fair to the
Company and its Restricted Subsidiaries or (y) on terms that are not less
favorable, taken as a whole, to the Company or such Restricted Subsidiary, than
those that might reasonably have been obtained in a comparable arm’s-length
transaction with an unaffiliated third party;

 

(xiii)                        sales or other dispositions of accounts receivable
and related assets and interests therein of the type specified in the definition
of “Qualified Receivables Transaction” to a Receivables Subsidiary in a
Qualified Receivables Transaction and Permitted Investments and other
transactions in connection with a Qualified Receivables Transaction and any
other Standard Securitization Undertakings in connection with a Qualified
Receivables Transaction;

 

(xiv)                       the entering into of a tax sharing agreement, or
payments pursuant thereto, between the Company and one or more Restricted
Subsidiaries, on the one hand, and any other Person (including any direct or
indirect parent of the Company) with which the Company and/or such Restricted
Subsidiaries files a consolidated tax return; provided that any such tax sharing
agreement, or payment pursuant thereto, shall be on customary terms to the
extent attributable to the ownership or operation of the Company and the
relevant Restricted Subsidiaries;

 

(xv)                          any merger, amalgamation, arrangement,
consolidation or other reorganization of the Company with an Affiliate solely
for the purpose and with the sole effect of forming a holding company or
reincorporating the Company in a new jurisdiction;

 

(xvi)                       transactions between the Company or any of its
Restricted Subsidiaries and any Person that is an Affiliate solely because one
or more of its directors is also a director of the Company or any of its
Restricted Subsidiaries; provided that such director abstains from voting as a
director of the Company or such Restricted Subsidiary, as the case may be, on
any matter involving such other Person;

 

86

--------------------------------------------------------------------------------


 

(xvii)                    any issuance or sale of Capital Stock (other than
Disqualified Stock) to Affiliates of the Company and any agreement that grants
registration and other customary rights in connection therewith or otherwise to
the direct or indirect securityholders of the Company (and the performance of
such agreements);

 

(xviii)                 (A) investments by Affiliates (other than any direct or
indirect parent of the Company or any such parent’s subsidiaries) in securities
of the Company or any of the Restricted Subsidiaries (and payment of reasonable
out-of-pocket expenses incurred in connection therewith) so long as (x) the
investment is being offered generally to investors on the same or more favorable
terms and (y) the investment constitutes less than 10.0% of the proposed issue
amount of such class of securities, and (B) transactions with Affiliates solely
in their capacity as holders of Debt or Equity Interests of the Company or any
of the Restricted Subsidiaries, so long as such transaction is with all holders
of such class (and there are such non-Affiliate holders) and such Affiliates are
treated no more favorably than all other holders of such class generally;

 

(xix)                       any agreement between any Person and an Affiliate of
such Person existing at the time such Person is acquired by, merged into or
amalgamated, arranged or consolidated with the Company or any of its Restricted
Subsidiaries; provided that such agreement was not entered into in contemplation
of such acquisition, merger, amalgamation, arrangement or consolidation and any
amendment thereto (so long as any such amendment is not materially more
disadvantageous to the Company or such Restricted Subsidiary in the good faith
judgment of Senior Management or the Board of Directors of the Company, when
taken as a whole, as compared to the applicable agreement as in effect on the
date of such acquisition, merger, amalgamation, arrangement or consolidation);

 

(xx)                          any lease entered into between the Company or any
Restricted Subsidiary, as lessee, and any Affiliate of the Company, as lessor,
in the ordinary course of business, and any lease, sublease, license or
sublicense of intellectual property in the ordinary course of business;

 

(xxi)                       pledges of Equity Interests of Unrestricted
Subsidiaries to support the Debt of any such Unrestricted Subsidiary; and

 

(xxii)                    payments to and from and transactions with any joint
venture in the ordinary course of business; provided that such joint venture is
not controlled by an Affiliate (other than a Restricted Subsidiary) of the
Company.

 

SECTION 4.12 Limitation on Liens.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur or assume any Lien of any kind
securing Debt on the Collateral, except Permitted Collateral Liens.

 

For purposes of determining compliance with this Section 4.12, in the event that
a proposed Lien (or a portion thereof) meets the criteria of more than one of
the categories described in one or more of the clauses contained in the
definition of “Permitted Liens,” the

 

87

--------------------------------------------------------------------------------


 

Company will be entitled to divide or classify (or later divide, classify or
reclassify in whole or in part in its sole discretion) such Lien (or any portion
thereof) among one or more clauses contained in the definition of “Permitted
Liens” in a manner that otherwise complies with this Section 4.12.

 

SECTION 4.13 Limitation on Sale and Leaseback Transactions.

 

The Company shall not permit any Restricted Subsidiary to, enter into any Sale
and Leaseback Transaction unless:

 

(i)                                     the consideration received in such Sale
and Leaseback Transaction is at least equal to the Fair Market Value of the
property that is the subject of such Sale and Leaseback Transaction, and in the
case of any Sale and Leaseback Transaction with a Fair Market Value equal to or
greater than $10.0 million, such Fair Market Value is certified to the Trustee
in an Officer’s Certificate;

 

(ii)                                  the Company or the Restricted Subsidiary
could have incurred an aggregate amount of such Debt in an amount equal to the
Attributable Debt relating to such Sale and Leaseback Transaction under
Section 4.9; and

 

(iii)                               if such Sale and Leaseback Transaction
constitutes an Asset Sale, the transfer of assets in such Sale and Leaseback
Transaction is permitted by, and the Company or such Restricted Subsidiary, as
the case may be, applies the Net Cash Proceeds of such transaction in compliance
with Section 4.10.

 

SECTION 4.14 Offer to Purchase upon a Change of Control.

 

Upon the occurrence of a Change of Control, the Company will be required to make
an Offer to Purchase (a “Change of Control Offer”) all or any part (equal to
$2,000 or an integral multiple of $1,000 in excess thereof) of each Holder’s
Notes at a purchase price (the “Purchase Price”) in cash equal to 101% of the
principal amount of the Notes tendered, plus accrued and unpaid interest to but
not including the Purchase Date (subject to the right of Holders on the relevant
record date to receive interest due on an interest payment date falling on or
prior to the Purchase Date). For purposes of the foregoing, a Change of Control
Offer shall be deemed to have been made if (i) within 30 days following a Change
of Control, the Company commences an Offer to Purchase all outstanding Notes at
the Purchase Price and (ii) all Notes validly tendered (and not withdrawn)
pursuant to the Offer to Purchase are purchased in accordance with the terms of
such Offer to Purchase. Any Change of Control Offer will be conducted in
accordance with the procedures specified in Section 3.8.

 

The Company will not be required to make a Change of Control Offer if (i) a
third party makes such Offer to Purchase in the manner, at the times and
otherwise in compliance with the requirements set forth in this Section 4.14
applicable to a Change of Control Offer made by the Company and purchases all
Notes validly tendered (and not withdrawn) under such Change of Control Offer or
(ii) a notice of redemption for all of the outstanding Notes has been given
pursuant to Section 3.7. An Offer to Purchase may be made in advance of a Change
of Control(an “Advanced Offer to Purchase”), conditional upon such Change of
Control, if a definitive agreement is in place for the Change of Control at the
time such Advanced Offer to

 

88

--------------------------------------------------------------------------------


 

Purchase is made. The Company will not be required to make another Change of
Control Offer if an Advanced Offer to Purchase has already been made.

 

The Company will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent those
laws and regulations are applicable in connection with any Offer to Purchase
described above. To the extent that the provisions of any securities laws or
regulations conflict with Section 3.8 or this Section 4.14, the Company will
comply with the applicable securities laws and regulations and will not be
deemed to have breached its obligations under Section 3.8 or this Section 4.14
by virtue of such compliance.

 

In the event that Holders of not less than 90% of the aggregate principal amount
of the outstanding Notes accept a Change of Control Offer (or Advanced Offer to
Purchase) and the Company purchases all of the Notes held by such Holders,
within 90 days of such purchase, the Company will have the right, upon not less
than 30 days’ nor more than 60 days’ prior notice, to redeem all of the Notes
that remain outstanding following such purchase at the Purchase Price plus, to
the extent not included in the Purchase Price, accrued and unpaid interest on
the Notes to the date of redemption (subject to the right of Holders of record
on the relevant record date to receive interest due on an interest payment date
that is on or prior to the redemption date).

 

SECTION 4.15 Maintenance of Properties, Corporate Existence and Insurance.

 

Subject to and in compliance with the provisions of Article X and the provisions
of the applicable Security Documents, all property (including equipment)
material to, and used or useful in the conduct of the business of, the Company
and its Restricted Subsidiaries, taken as whole, shall be maintained and kept in
good operating condition and working order (ordinary wear and tear and casualty
loss excepted), and the Company and its Restricted Subsidiaries shall make any
repairs, replacements and improvements thereto as they determine to be
reasonable and prudent; provided that the Company. and its Restricted
Subsidiaries shall not be obligated to comply with the foregoing provisions of
this Section 4.15 to the extent that the failure to do so would not result in a
material adverse effect on the ability of the Company and its Restricted
Subsidiaries to satisfy their obligations under the Notes, the Guarantees, this
Indenture and the Security Documents.

 

The Company shall do or cause to be done all things necessary to preserve and
keep in full force and effect its corporate existence and the corporate,
partnership, limited liability company or other existence of each of its
Restricted Subsidiaries in accordance with the respective organizational
documents (as the same may be amended from time to time) of the Company or any
such Subsidiary and the rights (charter and statutory), licenses and franchises
of the Company and its Restricted Subsidiaries; provided that (a) this
Section 4.15 shall not apply to any transaction or series of transactions to
which Article V is applicable and (b) the Company shall not be required to
preserve any such right, license or franchise, or the corporate, partnership or
other existence of any of its Subsidiaries, if the Board of Directors of the
Company shall determine, in its discretion, that the preservation thereof is no
longer desirable in the conduct of the business of the Company and its
Restricted Subsidiaries and that the loss thereof would not result in a material
adverse effect on the ability of the Company and its Restricted Subsidiaries to

 

89

--------------------------------------------------------------------------------


 

satisfy their obligations under the Notes, the Guarantees, this Indenture and
the Security Documents.

 

The Company will provide or cause to be provided, for itself and its Restricted
Subsidiaries, insurance (including appropriate self-insurance) on its and its
Subsidiaries business and the Collateral, with recognized, financially sound
insurers or with the government of the United States of America, or an agency or
instrumentality thereof, in such amounts, with such deductibles and by such
methods as are determined by the Company in good faith to be reasonable and
prudent, taking into account the risks that are usually insured against in the
same general area by companies engaged in the same business or a business that
the Company deems reasonably similar (in each case, after giving effect to any
self-insurance determined by the Company to be reasonable and prudent).

 

SECTION 4.16 Limited Condition Transactions.

 

When calculating the availability under any basket or ratio under this Indenture
or compliance with any provision of this Indenture in connection with any
Limited Condition Transaction, any actions or transactions related thereto
(including, without limitation, acquisitions, Investments, the Incurrence of
Debt and the use of proceeds therefrom, the incurrence of Liens and Restricted
Payments), and determining compliance with Defaults and Events of Default, in
each case, at the option of the Company (the Company’s election to exercise such
option, an “LCT Election”), the date of determination for availability under any
such basket or ratio and whether any such action or transaction is permitted (or
any requirement or condition therefor is complied with or satisfied (including,
without limitation, as to the absence of any continuing Default or Event of
Default)) under this Indenture shall be deemed to be the date the definitive
agreements for such Limited Condition Transaction are entered into (or, if
applicable, the date of delivery of an irrevocable notice or similar event) (the
“LCT Test Date”), and if, after giving effect to the Limited Condition
Transaction and any actions or transactions related thereto (including, without
limitation, acquisitions, Investments, the Incurrence of Debt and the use of
proceeds therefrom, the incurrence of Liens and Restricted Payments) on a Pro
Forma Basis, the Company or any of its Restricted Subsidiaries would have been
permitted to take such actions or consummate such transactions on the relevant
LCT Test Date in compliance with such ratio, test or basket (and any related
requirements and conditions), such ratio, test or basket (and any related
requirements and conditions) shall be deemed to have been complied with (or
satisfied) for all purposes under this Indenture (in the case of Debt, for
example, whether such Debt is committed, issued or otherwise Incurred at the LCT
Test Date or at any time thereafter); provided, that compliance with such
ratios, tests or baskets (and any related requirements and conditions) shall not
be determined or tested at any time after the applicable LCT Test Date for such
Limited Condition Transaction or any actions or transactions related thereto
(including, without limitation, acquisitions, Investments, the Incurrence of
Debt and the use of proceeds therefrom, the incurrence of Liens and Restricted
Payments).

 

For the avoidance of doubt, if the Company has made an LCT Election, (1) if any
of the ratios, tests or baskets for which compliance was determined or tested as
of the LCT Test Date would at any time after the LCT Test Date have been
exceeded or otherwise failed to have been complied with as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
Consolidated EBITDA or Consolidated Total Assets of the Company or the

 

90

--------------------------------------------------------------------------------


 

Person subject to such Limited Condition Transaction, such baskets, tests or
ratios will not be deemed to have been exceeded or failed to have been complied
with as a result of such fluctuations; (2) if any related requirements and
conditions (including as to the absence of any continuing Default or Event of
Default) for which compliance or satisfaction was determined or tested as of the
LCT Test Date would at any time after the LCT Test Date not have been complied
with or satisfied (including due to the occurrence or continuation of an Default
or Event of Default), such requirements and conditions will not be deemed to
have been failed to be complied with or satisfied (and such Default or Event of
Default shall be deemed not to have occurred or be continuing); and (3) in
calculating the availability under any ratio, test or basket in connection with
any action or transaction unrelated to such Limited Condition Transaction
following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the date that the
definitive agreement or date for redemption, purchase or repayment specified in
an irrevocable notice for such Limited Condition Transaction is terminated,
expires or passes, as applicable, without consummation of such Limited Condition
Transaction, any such ratio, test or basket shall be determined or tested giving
pro forma effect to such Limited Condition Transaction.

 

SECTION 4.17 Additional Note Guarantees.

 

After the Issue Date, the Company will cause each existing and subsequently
acquired or organized direct or indirect wholly-owned U.S. organized Restricted
Subsidiary that guarantees the Debt under the ABL Credit Facility or any other
Debt for borrowed money in a principal amount in excess of $30.0 million to
Guarantee the Notes (collectively, the “Guarantors”).

 

Any Restricted Subsidiary that becomes a Guarantor after the Issue Date shall
execute (i) a supplemental indenture, in accordance with the terms of this
Indenture, pursuant to which such Restricted Subsidiary shall unconditionally
Guarantee, on a senior secured basis, all of the Company’s Obligations under the
Notes upon the terms set forth in this Indenture and (ii) a joinder agreement to
the applicable Security Documents defining the terms of the security interests
that secure payment and performance when due of the Notes, and take all actions
required by the Security Documents to cause the Note Liens created thereunder to
be duly perfected in accordance with applicable law, including the execution and
delivery of other applicable Security Documents and the filing of financing
statements in the jurisdictions of incorporation or formation of the Company and
the Guarantors.

 

SECTION 4.18 Limitation on Creation of Unrestricted Subsidiaries.

 

The Company may designate any of its Subsidiaries to be an “Unrestricted
Subsidiary” as provided below, in which event such Subsidiary and each other
Person that is a Subsidiary of such Subsidiary will be deemed to be an
Unrestricted Subsidiary.

 

“Unrestricted Subsidiary” means:

 

(i)                                     any Subsidiary of the Company designated
as such by the Board of Directors of the Company after the Issue Date as set
forth below; and

 

(ii)                                  any Subsidiary of an Unrestricted
Subsidiary.

 

91

--------------------------------------------------------------------------------


 

After the Issue Date, the Company may designate any Subsidiary of the Company to
be an Unrestricted Subsidiary unless after giving effect to such designation,
such Subsidiary would own any Equity Interests of, or would own or hold any Lien
on any property of, any other Restricted Subsidiary of the Company; provided
that either:

 

(x)                                 the Subsidiary to be so designated has total
assets (determined on a consolidated basis in accordance with GAAP) of $100,000
or less; or

 

(y)                                 the Company could make a Restricted Payment
or Permitted Investment in an amount equal to the greater of the Fair Market
Value or book value of such Subsidiary pursuant to Section 4.7 and such amount
is thereafter treated as a Restricted Payment or Permitted Investment, as
applicable, for the purpose of calculating the amount available for Restricted
Payments or Permitted Investments thereunder.

 

An Unrestricted Subsidiary may be designated as a Restricted Subsidiary if
(i) all the Debt of such Unrestricted Subsidiary could be Incurred under
Section 4.9 and (ii) all the Liens on the property and assets of such
Unrestricted Subsidiary could be incurred under Section 4.12.

 

SECTION 4.19 Creation and Perfection of Certain Security Interests After the
Issue Date.

 

The Company and the Guarantors shall use their respective commercially
reasonable efforts to do or cause to be done all acts and things that would be
required, including obtaining any required consents from third parties, to have
all security interests in the Collateral duly created and enforceable and
perfected, to the extent required by the Security Documents, in each case,
promptly following the Issue Date, but in no event later than 120 days
thereafter. Failure to obtain such consents and create and perfect a security
interest in such Collateral within such period constitutes an Event of Default
if and to the extent provided under clause (9) under Section 6.1.
Notwithstanding the foregoing, if after using commercially reasonable efforts
such a security interest in an asset could not be created or perfected because a
third party consent had not been obtained or local law did not permit a security
interest to more than one secured party, the Company will not be required to
create or perfect such security interest. For the avoidance of doubt, references
in this paragraph to Collateral do not include Excluded Assets. Neither the
Trustee nor the Collateral Agent on behalf of the holders of the Notes has any
duty or responsibility to see to or monitor the performance of the Company and
the Guarantors with regard to these matters.

 

SECTION 4.20 Further Assurances.

 

The Company and each of the Guarantors shall execute and deliver such additional
instruments, certificates or documents, and take all such further actions as may
be reasonably required from time to time in order to:

 

(1)                                 carry out more effectively the purposes of
the Security Documents;

 

(2)                                 create, grant, perfect and maintain the
validity, effectiveness and priority (subject to Permitted Collateral Liens) of
any of the Security Documents and the Liens created, or intended to be created,
by the Security Documents; and

 

92

--------------------------------------------------------------------------------


 

(3)                                 ensure the protection and enforcement of any
of the rights granted or intended to be granted to the Collateral Agent or
Trustee under any other instrument executed in connection therewith

 

SECTION 4.21 Suspension of Covenants.

 

(a)                                 The covenants contained in Section 4.7;
Section 4.8; Section 4.9; Section 4.10; Section 4.11; clauses (ii) and (iii) of
Section 4.13 and clause (vii) of Section 5.1 (collectively, the “Suspended
Covenants”) will not apply during any period during which the Notes have an
Investment Grade Status (a “Suspension Period”).

 

(b)                                 Additionally, during any Suspension Period,
the Company will no longer be permitted to designate any Restricted Subsidiary
as an Unrestricted Subsidiary.

 

(c)                                  In the event that the Company and its
Restricted Subsidiaries are not subject to the Suspended Covenants for any
period of time as a result of the foregoing, and on any subsequent date (the “
Reversion Date”) the Notes cease to have Investment Grade Status, then the
Suspended Covenants will apply with respect to events occurring following the
Reversion Date (unless and until the Notes subsequently attain an Investment
Grade Status, in which case the Suspended Covenants will again be suspended for
such time that the Notes maintain an Investment Grade Status); provided,
however, that no Default, Event of Default or breach of any kind will be deemed
to exist under any of the Note Documents with respect to the Suspended
Covenants, and none of the Company or any of its Subsidiaries will bear any
liability for any actions taken or events occurring during a Suspension Period
and before any related Reversion Date, or any actions taken at any time pursuant
to any contractual obligation or binding commitment arising prior to such
Reversion Date, regardless of whether those actions or events would have been
permitted if the applicable Suspended Covenant had remained in effect during
such period.

 

On each Reversion Date, all Debt Incurred during the Suspension Period prior to
such Reversion Date will be deemed to be Debt existing on the Issue Date. For
purposes of calculating the amount available to be made as Restricted Payments
under clause (c) of the first paragraph of Section 4.7 on or after the Reversion
Date, such calculations shall be made as though such covenant had been in effect
during the entire period of time after the Issue Date (including the Suspension
Period).

 

Restricted Payments made during the Suspension Period not otherwise permitted
pursuant to any of clauses (ii) through (xvi) under the second paragraph of
Section 4.7 will reduce the amount available to be made as Restricted Payments
under clause (c) of the first paragraph of Section 4.7; provided that the amount
available to be made as Restricted Payments on the Reversion Date shall not be
reduced to below zero solely as a result of such Restricted Payments. In
addition, for purposes of the other Suspended Covenants all agreements entered
into and all actions taken during the Suspension Period, including the
Incurrence of Debt shall be deemed to have been taken or to have existed prior
to the Issue Date.

 

The Company, in an Officer’s Certificate, shall provide the Trustee notice of
any Suspension Period or Reversion Date. The Trustee will have no obligation to
(i) independently

 

93

--------------------------------------------------------------------------------


 

determine or verify if such events have occurred, (ii) make any determination
regarding the impact of actions taken during the Suspension Period on the
Company’s future compliance with its covenants or (iii) notify the Holders of a
Suspension Period or Reversion Date.

 

Article V

 

SUCCESSORS

 

SECTION 5.1 Consolidation, Amalgamation, Merger, Conveyance, Transfer or Lease.

 

The Company shall not, in any transaction or series of related transactions
(i) consolidate or amalgamate with or merge with or into any other Person (other
than a consolidation, or merger or amalgamation, of a Restricted Subsidiary into
the Company in which the Company is the continuing or surviving Person, or the
consolidation, or merger or amalgamation, of a Restricted Subsidiary into or
with another Restricted Subsidiary or another Person that as a result of such
transaction or series of transactions becomes, consolidates with, or amalgamates
or merges into a Restricted Subsidiary) or (ii) sell, assign, convey, transfer,
lease or otherwise dispose of all or substantially all of the property and
assets of, the Company and its Restricted Subsidiaries, taken as a whole, to any
other Person, unless:

 

(i)                                     either:

 

(a)                                 if the transaction or series of transactions
is a consolidation or amalgamation of the Company with, or a merger of the
Company with or into, any other Person, the Company shall be the surviving
Person of such consolidation, amalgamation or merger; or

 

(b)                                 if the transaction or series of transactions
is a consolidation or amalgamation of the Company with, or a merger of the
Company with or into, any other Person, or involves the sale, assignment,
conveyance, lease, disposal or other transfer of all or substantially all of the
assets or properties of the Company, the Person formed by such consolidation or
amalgamation or into which the Company is merged, or to which all or
substantially all of such properties and assets are sold, assigned, conveyed,
transferred, leased or otherwise disposed of (such Person, the “Surviving
Entity”) shall be a corporation, partnership, limited liability company or
similar entity organized and existing under the laws of the United States, any
political subdivision thereof or any state thereof or the District of Columbia,
and such Person shall expressly assume by (i) supplemental indenture, all of the
Obligations of the Company under this Indenture and (ii) amendment, supplement
or other instrument, all of the Obligations of the Company under the Security
Documents, and in connection therewith shall cause such instruments to be filed
and recorded in such jurisdictions and take such other actions as may be
required by applicable law to perfect or continue the perfection of the Note
Lien created under the Security Documents on the Collateral owned by or
transferred to the Surviving Entity;

 

94

--------------------------------------------------------------------------------


 

(ii)                                  immediately after giving effect to such
transaction or series of related transactions on a Pro Forma Basis (including
any Debt Incurred in connection with or in respect of such transaction or series
of transactions), no Default or Event of Default shall have occurred and be
continuing and have resulted therefrom;

 

(iii)                               the Company or the Surviving Entity, as
applicable, causes such amendments, supplements or other instruments to be
executed, delivered, filed and recorded, as applicable, in such jurisdictions as
may be required by applicable law to preserve and protect the Note Lien of the
Security Documents on the Collateral owned by or transferred to the Company or
the Surviving Entity, as applicable;

 

(iv)                              the Collateral owned by or transferred to the
Company or the Surviving Entity, as applicable, shall (a) continue to constitute
Collateral under this Indenture and the Security Documents, (b) be subject to
the Note Lien in favor of the Collateral Agent for the benefit of the Trustee
and the Holders of the Notes, and (c) not be subject to any Lien other than such
Liens as are permitted pursuant to the terms of this Indenture;

 

(v)                                 after giving effect to any such transaction
or series of transactions on a Pro Forma Basis (including any Debt Incurred or
anticipated to be Incurred in connection with or in respect of such transaction
or series of transactions) as if such transaction or series of transactions had
occurred on the first day of the applicable determination period, the Surviving
Entity (a) would be permitted to Incur at least $1.00 of additional Debt (other
than Permitted Debt) pursuant to the Consolidated Fixed Charge Coverage Ratio
test set forth under the first paragraph of Section 4.9 or (b) the Consolidated
Fixed Charge Coverage Ratio for the Surviving Entity and its Restricted
Subsidiaries would not be less than such ratio for the Company and its
Restricted Subsidiaries immediately prior to such transaction;

 

(vi)                              each Guarantor, unless it is the Surviving
Entity, shall have by supplemental indenture confirmed that its Note Guarantee
shall apply to the Successor Entity’s obligations under this Indenture and the
Notes; and

 

(vii)                           the property and assets of each Person which is
merged, consolidated or amalgamated with or into the Company to the extent that
they are property or assets of the types which would constitute Collateral of
the Company under the Security Documents, shall be treated as after-acquired
property and the Company, the Surviving Entity shall take such action as may be
reasonably necessary to cause such property and assets to be made subject to the
Note Lien of the Security Documents in the manner and to the extent required in
this Indenture.

 

The foregoing requirements shall not apply to any transaction or series of
transactions involving the sale, assignment, conveyance, transfer, lease or
other disposition of any properties or assets by any Restricted Subsidiary of
the Company to the Company or any Guarantor or by any Subsidiary of the Company
that is not a Material Subsidiary to another Subsidiary of the Company that is
not a Material Subsidiary, or the consolidation, amalgamation or merger of any
Restricted Subsidiary of the Company with or into the Company or any Guarantor
or of any Subsidiary that is not a Material Subsidiary with or into another
Subsidiary of the Company that

 

95

--------------------------------------------------------------------------------


 

is not a Material Subsidiary.  Clauses (ii) through (vii) of the preceding
paragraph shall not apply to (a) a merger of the Company with an Affiliate
solely for the purpose of reincorporating the Company in another jurisdiction,
(b) a merger transaction among the Company or any direct or indirect parent of
the Company or (c) a merger, consolidation or amalgamation of a Foreign
Subsidiary with another Foreign Subsidiary or the sale, assignment, conveyance,
transfer, lease or other disposition of any properties or assets of a Foreign
Subsidiary to another Foreign Subsidiary.

 

In connection with any consolidation, amalgamation, merger, sale, assignment,
conveyance, transfer, lease or other disposition contemplated by the foregoing
provisions, the Company shall deliver, or cause to be delivered, to the Trustee,
an Officer’s Certificate and an Opinion of Counsel, each to the effect that such
consolidation, amalgamation, merger, sale, assignment, conveyance, transfer,
lease or other disposition complies with the requirements of this Indenture.

 

SECTION 5.2 Successor Person Substituted.

 

Upon the consummation of any transaction or series of related transactions that
are of the type, and are effected in accordance with the conditions, described
in Section 5.1 and for which there is a Surviving Entity (other than the
Company) (i) the Surviving Entity shall succeed to, and be substituted for, and
may exercise every right and power of, the Company under the Note Documents with
the same effect as if such Surviving Entity had originally been named as the
Company therein; and (ii) when a Surviving Entity duly assumes all of the
obligations and covenants of the Company pursuant to this Indenture, the Notes
and the Note Guarantees, as applicable, the predecessor Person shall be released
from of all of its Obligations and covenants under the Note Documents, except in
the case of a lease.

 

Article VI

 

DEFAULTS AND REMEDIES

 

SECTION 6.1 Events of Default.

 

Each of the following constitutes an “Event of Default”:

 

(1)         default in the payment when due of the principal of (or premium, if
any, on) any Note (whether at Stated Maturity, upon redemption or otherwise);

 

(2)         default in the payment of any interest upon any Note when it becomes
due and payable, and continuance of such default for a period of 30 days;

 

(3)         failure to perform or comply with Section 5.1;

 

(4)         except as permitted by this Indenture, the Note Guarantee of any
Subsidiary of the Company that is a Significant Subsidiary (or any group of
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary), shall be held in a judicial proceeding to be unenforceable or
invalid, or any Person acting on behalf of any

 

96

--------------------------------------------------------------------------------


 

Guarantor, shall deny or disaffirm its obligations under its Note Guarantee
(other than by reason of a release of such Guarantor in accordance with this
Indenture, as applicable);

 

(5)         default in the performance, or breach, of (i) any covenant or
agreement of the Company or any Guarantor in this Indenture (other than (x) a
covenant or agreement a default in whose performance or whose breach is
specifically dealt with in clause (1), (2), (3) or (4) above or
(y) Section 4.3), and continuance of such default or breach for a period of 60
days after written notice thereof has been given to the Company by the Trustee
or to the Company and the Trustee by the Holders of at least 25% in aggregate
principal amount of the outstanding Notes or (ii) Section 4.3 and continuance of
such default or breach for a period of 120 days after written notice thereof has
been given to the Company by the Trustee or to the Company and the Trustee by
the Holders of at least 25% in aggregate principal amount of the outstanding
Notes;

 

(6)         default under any bonds, debentures, notes or other evidences of
Debt for money borrowed (other than the Notes) by the Company or any of its
Restricted Subsidiaries whether such Debt exists on the Issue Date or shall
thereafter be created, which default (A) is caused by a failure to pay the
principal of such Debt when due and payable after the expiration of any
applicable grace period provided in such Debt (a “Payment Default”) or
(B) results in the acceleration of such Debt prior to its Stated Maturity and,
in each case, the principal amount of any such Debt, together with the principal
amount of any other such Debt under which there has been a Payment Default or
the maturity of which has been so accelerated and remains unpaid, aggregates in
excess of $40.0 million;

 

(7)         failure by the Company or any Restricted Subsidiary that is a
Significant Subsidiary (or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary) to pay final and
non-appealable judgments aggregating in excess of $40.0 million, which are not
covered by indemnities or third-party insurance, which judgments are not paid,
discharged, vacated or stayed for a period of 60 consecutive days;

 

(8)         the Company or any Restricted Subsidiary that is a Significant
Subsidiary (or any group of Restricted Subsidiaries that, taken as a whole,
would constitute a Significant Subsidiary), pursuant to or under or within the
meaning of any Bankruptcy Law:

 

(a)         commences a voluntary case or proceeding;

 

(b)         consents to the entry of an order for relief against it in an
involuntary case or proceeding;

 

(c)          consents to the appointment of a Custodian of it or for all or
substantially all of its property;

 

(d)         makes a general assignment for the benefit of its creditors;

 

(e)          admits, in writing, its inability generally to pay its debts as
they become due; or

 

(f)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:

 

97

--------------------------------------------------------------------------------


 

(i)                       is for relief against the Company or any Restricted
Subsidiary that is a Significant Subsidiary (or any group of Restricted
Subsidiaries that, taken as a whole, would constitute a Significant Subsidiary),
in an involuntary case or proceeding;

 

(ii)                    appoints a Custodian of the Company or any Restricted
Subsidiary that is a Significant Subsidiary (or any group of Restricted
Subsidiaries that, taken as a whole, would constitute a Significant Subsidiary)
or for all or substantially all of the property of the Company or any Restricted
Subsidiary that is a Significant Subsidiary (or any group of Restricted
Subsidiaries that, taken as a whole, would constitute a Significant Subsidiary);
or

 

(iii)                 orders the liquidation of the Company or any Restricted
Subsidiary that is a Significant Subsidiary (or any group of Restricted
Subsidiaries that, taken as a whole, would constitute a Significant Subsidiary);

 

and the order or decree remains unstayed and in effect for 60 consecutive days;
or

 

(9)         unless all of the Collateral has been released from the Note Liens
in accordance with the provisions of the Security Documents, the default,
repudiation or disaffirmation by the Company or any of its Restricted
Subsidiaries of any of their obligations under the Security Documents (other
than by reason of a release of such obligation or Lien related thereto in
accordance with this Indenture or the Security Documents), which default,
repudiation or disaffirmation results in Collateral having an aggregate Fair
Market Value in excess of $15.0 million not being subject to a valid, perfected
security interest in favor of the Collateral Agent under any applicable law
(other than the law of any foreign jurisdiction) (to the extent required under
the Collateral Documents), or a determination in a judicial proceeding that the
Security Documents are unenforceable or invalid against the Company or any of
its Restricted Subsidiaries for any reason with respect to Collateral having an
aggregate Fair Market Value of $15.0 million or more; provided that such
default, repudiation, disaffirmation or determination is not rescinded, stayed,
or waived by the Persons having such authority pursuant to the Security
Documents or otherwise cured within 60 days after the Company receives written
notice thereof specifying such occurrence from the Trustee or the Holders of at
least 25% of the outstanding principal amount of the Notes demanding that such
default be remedied.

 

SECTION 6.2 Acceleration.

 

If an Event of Default (other than an Event of Default specified in clause
(8) of Section 6.1 with respect to the Company) occurs and is continuing, then
and in every such case, the Trustee or the Holders of not less than 25% in
aggregate principal amount of the outstanding Notes may declare the principal
amount of the Notes and any accrued and unpaid interest on the Notes to be due
and payable immediately by a notice in writing to the Company (and to the
Trustee if given by Holders); provided, however, that after such acceleration,
but before a judgment or decree based on acceleration, the Holders of a majority
in aggregate principal amount of the outstanding Notes may rescind and annul
such acceleration if (i) all Events of

 

98

--------------------------------------------------------------------------------


 

Default, other than the nonpayment of accelerated principal of or interest on
the Notes, have been cured or waived as provided herein and (ii) such rescission
or annulment would not conflict with any decree of judgment of a court of
competent jurisdiction.

 

In the event of a declaration of acceleration of the Notes because an Event of
Default described in clause (6) of Section 6.1 has occurred and is continuing,
the declaration of acceleration of the Notes shall be automatically rescinded
and annulled if the event of default or payment default triggering such Event of
Default pursuant to clause (6) of Section 6.1 shall be remedied or cured by the
Company or such Restricted Subsidiary or waived by the holders of the relevant
Debt within 30 Business Days after the declaration of acceleration with respect
thereto and if the rescission and annulment of the acceleration of the Notes
would not conflict with any judgment or decree of a court of competent
jurisdiction obtained by the Trustee for the payment of amounts due on the
Notes.

 

If an Event of Default specified in clause (8) of Section 6.1 occurs with
respect to the Company, the principal amount of and any accrued and unpaid
interest on the Notes then outstanding shall ipso facto become immediately due
and payable without any declaration or other act on the part of the Trustee or
any Holder. The Trustee may withhold from Holders notice of any Default (except
Default in payment of principal of, premium, if any, and interest on, any Note)
if the Trustee determines that withholding notice is in the interests of the
Holders.

 

SECTION 6.3 Other Remedies.

 

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, or
interest on the Notes or to enforce the performance of any provision of the
Notes, this Indenture or any Security Document, subject, in each case, to the
Intercreditor Agreement.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default. All remedies are cumulative to the
extent permitted by law.

 

SECTION 6.4 Waiver of Past Defaults.

 

The Holders of a majority in aggregate principal amount of the Notes then
outstanding by written notice to the Trustee may on behalf of the Holders of all
of the Notes waive any existing Default or Event of Default and its consequences
under this Indenture except a continuing Default or Event of Default in the
payment of interest on, or the principal of, the Notes (other than as a result
of an acceleration), which shall require the written consent of all of the
Holders of the Notes then outstanding.

 

SECTION 6.5 Control by Majority.

 

Subject to the provisions of the Security Documents, the Holders of a majority
in aggregate principal amount of the then outstanding Notes may direct the time,
method and place of conducting any proceeding for exercising any remedy
available to the Trustee or exercising

 

99

--------------------------------------------------------------------------------


 

any trust or power conferred on it. However, (i) the Trustee may refuse to
follow any direction that conflicts with law or this Indenture, that the Trustee
determines may be unduly prejudicial to the rights of other Holders or that may
involve the Trustee in personal liability, and (ii) the Trustee may take any
other action deemed proper by the Trustee which is not inconsistent with such
direction.

 

SECTION 6.6 Limitation on Suits.

 

No Holder of any Note will have any right to institute any proceeding with
respect to this Indenture or for any remedy hereunder, unless:

 

(a)                                 such Holder shall have previously given the
Trustee written notice of a continuing Event of Default;

 

(b)                                 the Holders of at least 25% in aggregate
principal amount of the outstanding Notes shall have in writing requested the
Trustee to institute such proceeding;

 

(c)                                  such Holders shall have offered the Trustee
indemnity reasonably satisfactory to the Trustee; and

 

(d)                                 the Trustee shall not have received from the
Holders of a majority in aggregate principal amount of the outstanding Notes a
written direction inconsistent with such request and shall have failed to
institute such proceeding within 60 days.

 

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder.

 

SECTION 6.7 Rights of Holders of Notes to Receive Payment.

 

Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of principal, premium, if any, and interest on or after the
respective due dates expressed in the Note (including in connection with an
Offer to Purchase), or to bring suit for the enforcement of any such payment on
or after such respective dates, shall not be impaired or affected without the
consent of such Holder.

 

SECTION 6.8 Collection Suit by Trustee.

 

If an Event of Default specified in Section 6.1(1) or (2) occurs and is
continuing, without the possession of any of the Notes or the production thereof
in any proceeding related thereto, the Trustee is authorized to recover judgment
in its own name and as trustee of an express trust against the Company for the
whole amount of principal of, premium, if any, and interest remaining unpaid on
the Notes and interest on overdue principal and, to the extent lawful, interest
and such further amount as shall be sufficient to cover the reasonable costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee (including without limitation any
amounts due to the Trustee pursuant to Section 7.7), its agents and counsel.

 

100

--------------------------------------------------------------------------------


 

SECTION 6.9 Trustee May File Proofs of Claim.

 

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders allowed in any judicial proceedings relative to the Company (or any
other obligor upon the Notes), its creditors or its property and shall be
entitled and empowered to collect, receive and distribute any money or other
securities or property payable or deliverable upon the conversion or exchange of
the Notes or on any such claims and any Custodian in any such judicial
proceeding is hereby authorized by each Holder to make such payments to the
Trustee, and in the event that the Trustee shall consent to the making of such
payments directly to the Holders, to pay to the Trustee any amount due to it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.7. To the extent that the payment of any such compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 7.7 out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Holders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.

 

SECTION 6.10 Priorities

 

Subject to the provisions of the Security Documents, any money or property
collected by the Trustee (or received by the Trustee from the Collateral Agent
under any Security Documents) pursuant to this Article VI and any money or other
property distributable in respect of the Company’s obligations under this
Indenture after an Event of Default shall be applied in the following order, at
the date or dates fixed by the Trustee and, in case of the distribution of such
money or property on account of principal (or premium, if any) or interest, if
any, upon presentation of the Notes and the notation thereon of the payment if
only partially paid and upon surrender thereof if fully paid:

 

First: to the Trustee and Collateral Agent (including any predecessor Trustee),
its agents and attorneys for amounts due under Section 7.7, including payment of
all reasonable compensation, fees, expenses and liabilities incurred, and all
advances made, by the Trustee and the costs and expenses of collection;

 

Second: to Holders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes for principal,
premium, if any, and interest respectively;

 

101

--------------------------------------------------------------------------------


 

Third: without duplication, to the Holders for any other Obligations owing to
the Holders under this Indenture and the Notes; and Fourth: to the Company or to
such party as a court of competent jurisdiction shall direct.

 

The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.10.

 

SECTION 6.11 Undertaking for Costs

 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
does not apply to a suit by the Trustee, a suit by a Holder pursuant to
Section 6.7, or a suit by Holders of more than 10% in principal amount of the
then outstanding Notes.

 

Article VII

 

TRUSTEE

 

SECTION 7.1 Duties of Trustee.

 

(a)                                 If an Event of Default has occurred and is
continuing and is actually known to a Responsible Officer of the Trustee, the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture and the Security Documents, and use the same degree of care and skill
in its exercise, as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs.

 

(b)                                 Except during the continuance of an Event of
Default:

 

(i)                                     the duties of the Trustee shall be
determined solely by the express provisions of this Indenture and the Trustee
need perform only those duties that are specifically set forth in this Indenture
and no others, and no implied covenants or obligations shall be read into this
Indenture against the Trustee; and

 

(ii)                                  in the absence of bad faith on its part,
the Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture.
However, the Trustee shall be under a duty to examine the certificates and
opinions specifically required to be furnished to it to determine whether or not
they conform on their face to the requirements of this Indenture (but need not
confirm or investigate the accuracy of mathematical calculations or other facts
or conclusions stated therein).

 

(c)                                  The Trustee may not be relieved from
liability for its own negligent action, its own negligent failure to act, or its
own willful misconduct, except that:

 

102

--------------------------------------------------------------------------------


 

(i)                                     this paragraph does not limit the effect
of paragraphs (b) or (e) of this Section 7.1;

 

(ii)                                  the Trustee shall not be liable for any
error of judgment made in good faith by a Responsible Officer of the Trustee,
unless it is proved that the Trustee was negligent in ascertaining the pertinent
facts; and

 

(iii)                               the Trustee shall not be liable with respect
to any action it takes or omits to take in good faith in accordance with a
direction received by it in accordance with the terms hereof.

 

(d)                                 Whether or not therein expressly so
provided, every provision of this Indenture, the Intercreditor Agreement or any
provision of any Security Document that in any way relates to the Trustee or the
Collateral Agent is subject to Sections 7.1 and 7.2.

 

(e)                                  No provision of this Indenture or the
Security Documents shall require the Trustee or the Collateral Agent to expend
or risk its own funds or incur any liability. The Trustee and the Collateral
Agent shall be under no obligation to exercise any of their rights and powers
under this Indenture or the Security Documents at the request of any Holder,
unless such Holder shall have offered to the Trustee and/or the Collateral
Agent, as applicable, security and indemnity satisfactory to it against any
loss, liability or expense.

 

(f)                                   The Trustee shall not be liable for
interest on any money received by it except as the Trustee may agree in writing
with the Company. Money held in trust by the Trustee need not be segregated from
other funds except to the extent required by law.

 

(g)                                  The Trustee will be permitted to engage in
other transactions; provided, however, that if it acquires any conflicting
interest it must eliminate such conflict within 90 days or resign.

 

(h)                                 The Trustee and the Collateral Agent agree
to accept and act upon facsimile or electronic transmission of manually-signed
documents (including portable document format) hereunder.

 

SECTION 7.2 Rights of Trustee

 

(a)                                 The Trustee may conclusively rely and shall
be fully protected in acting or refraining from acting on any document believed
by it to be genuine and to have been signed or presented by the proper Person.
The Trustee need not investigate any fact or matter stated in any such document.

 

(b)                                 Before the Trustee acts or refrains from
acting, it may require an Officer’s Certificate or an Opinion of Counsel or
both. The Trustee shall not be liable for any action it takes or omits to take
in good faith in reliance on such Officer’s Certificate or Opinion of Counsel.
The Trustee may consult with counsel of the Trustee’s own choosing and the
Trustee shall be fully protected from liability in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance on the advice
or opinion of such counsel or on any Opinion of Counsel.

 

103

--------------------------------------------------------------------------------


 

(c)                                  The Trustee may act through its attorneys
and agents and shall not be responsible for the misconduct or negligence of any
attorney or agent appointed with due care.

 

(d)                                 The Trustee shall not be liable for any
action it takes or omits to take in good faith that it believes to be authorized
or within the rights or powers conferred upon it by this Indenture. Any request
or direction of the Company mentioned herein shall be sufficiently evidenced by
an Officer’s Certificate and a Board Resolution delivered to the Trustee.
Whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of negligence or willful misconduct
on its part, conclusively rely upon an Officer’s Certificate.

 

(e)                                  Unless otherwise specifically provided in
this Indenture, any demand, request, direction or notice from the Company or a
Guarantor shall be sufficient if signed by an Officer of the Company or such
Guarantor.

 

(f)                                   The Trustee shall be under no obligation
to exercise any of the rights or powers vested in it by this Indenture at the
request or direction of any of the Holders unless such Holders shall have
offered to the Trustee security and indemnity reasonably satisfactory to the
Trustee against the costs, expenses and liabilities that might be incurred by it
in compliance with such request or direction.

 

(g)                                  The Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, other evidence of indebtedness or other paper or
documents, but the Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit, and, if the Trustee
shall determine to make such further inquiry or investigation, it shall have
reasonable access after reasonable notice during normal business hours to the
books, records and premises of the Company or any Guarantor, personally or by
agent or attorney and shall incur no liability or additional liability of any
kind by reason of such inquiry or investigation.

 

(h)                                 The rights, privileges, protections and
benefits given to the Trustee, including its rights to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Persons employed to act
hereunder or under any Security Document (including the Collateral Agent).

 

(i)                                     The permissive right of the Trustee to
take or refrain from taking any actions enumerated in this Indenture or any
Security Document shall not be construed as a duty.

 

(j)                                    In the event that the Trustee (in such
capacity or in any other capacity hereunder or under any Security Document) is
unable to decide between alternative courses of action permitted or required by
the terms of this Indenture or any Security Document, or in the event that the
Trustee is unsure as to the application of any provision of this Indenture or
any Security Document, or believes any such provision is ambiguous as to its
application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Indenture or any Security Document permits
any determination by or the exercise of discretion on the part of the

 

104

--------------------------------------------------------------------------------


 

Trustee or is silent or is incomplete as to the course of action that the
Trustee is required to take with respect to a particular set of facts, the
Trustee may give notice (in such form as shall be appropriate under the
circumstances) to the Holders requesting instruction as to the course of action
to be adopted, and to the extent the Trustee acts in good faith in accordance
with any written instructions received from a majority in aggregate principal
amount of the then outstanding Notes, the Trustee shall not be liable on account
of such action to any Person. If the Trustee shall not have received appropriate
instruction within 10 days of such notice (or such shorter period as reasonably
may be specified in such notice or as may be necessary under the circumstances)
it may, but shall be under no duty to, take or refrain from taking such action
as it shall deem to be in the interests of the Holders and the Trustee shall
have no liability to any Person for such action or inaction.

 

SECTION 7.3 Individual Rights of Trustee.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Company or any Affiliate of the
Company with the same rights it would have if it were not Trustee. Any Agent may
do the same with like rights and duties. The Trustee is also subject to Sections
7.10 and 7.11.

 

SECTION 7.4 Trustee’s Disclaimer

 

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, or the existence,
genuineness, value, filing or protection of any Collateral (except for the safe
custody of Collateral in its possession in accordance with the terms hereof),
for the legality, effectiveness or sufficiency of any Security Document, or for
the creation, perfection, priority, sufficiency or protection of any Note Lien,
and it shall not be accountable for the Company’s use of the proceeds from the
Notes or any money paid to the Company or upon the Company’s direction under any
provision of this Indenture, it shall not be responsible for the use or
application of any money received by any Paying Agent other than the Trustee,
and it shall not be responsible for any statement or recital herein, any
statement in the Notes, or any statement or recital in any document in
connection with the sale of the Notes or pursuant to this Indenture other than
its certificate of authentication on the Notes. The Trustee shall not be
responsible for calculating the Applicable Premium, or determining whether such
amounts are due.

 

SECTION 7.5 Notice of Defaults

 

If a Default occurs and is continuing and if it is actually known to a
Responsible Officer of the Trustee, the Trustee shall mail to Holders a notice
of the Default within 90 days after it occurs, or if discovered after such 90
day period, promptly after the Trustee learns of such Default (unless such
Default shall have been cured or waived). Except in the case of a Default in
payment of principal of, premium, if any, or interest on any Note, the Trustee
may withhold the notice if and so long as the Trustee in good faith determines
that withholding the notice is in the interests of the Holders.

 

The Trustee shall not be deemed to have notice or be charged with knowledge of
any Default or Event of Default (other than a Default or Event of Default in the
payment of interest

 

105

--------------------------------------------------------------------------------


 

or premium, if any, on, or the principal of, the Notes)unless a Responsible
Officer of the Trustee has actual knowledge thereof or shall have received
written notice thereof at its address set forth in Section 12.2 from the
Company, any Guarantor or Holders of 25% in aggregate principal amount of the
then outstanding Notes specifying the occurrence and nature thereof and stating
that such notice is a notice of default.

 

SECTION 7.6 [Reserved]

 

SECTION 7.7 Compensation and Indemnity

 

The Company shall pay to the Trustee from time to time compensation as shall be
agreed to in writing by the Company and the Trustee for its acceptance of this
Indenture and services hereunder (it being hereby agreed that the compensation
set forth in any fee letter between the Company and the Trustee shall be deemed
to be reasonable). The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Company shall reimburse the
Trustee promptly upon request for all reasonable disbursements, advances and
expenses incurred or made by it in addition to the compensation for its
services. Such expenses shall include the reasonable compensation,
disbursements, fees and expenses of the Trustee’s agents and counsel.

 

The Company and the Guarantors, jointly and severally, shall indemnify the
Trustee (which for purposes of this Section 7.7 shall include its officers,
directors, agents and employees) against any and all claims, damages, losses,
liabilities or expenses incurred by it arising out of or in connection with the
acceptance or administration of its duties under this Indenture, including the
costs and expenses of enforcing this Indenture against the Company (including
this Section 7.7) and defending itself against any claim (whether asserted by
the Company or any Holder or any other Person) or liability in connection with
the exercise or performance of any of its powers or duties hereunder, except to
the extent any such loss, claim, damage, liability or expense may be
attributable to its negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction. The Trustee shall
notify the Company promptly of any claim for which it may seek indemnity.
Failure by the Trustee to so notify the Company shall not relieve the Company of
its obligations hereunder. The Company shall defend the claim and the Trustee
shall cooperate in the defense. The Trustee may have separate counsel and the
Company shall pay the reasonable fees and expenses of one such counsel. The
Company and the Guarantors need not pay for any settlement made without their
consent, which consent shall not be unreasonably withheld.

 

The obligations of the Company and the Guarantors under this Section 7.7 shall
survive the satisfaction and discharge or termination for any reason of this
Indenture, including any termination or rejection hereof under any Bankruptcy
Law, or the resignation or removal of the Trustee.

 

To secure the Company’s and the Guarantors’ obligations in this Section 7.7, the
Trustee shall have a Lien prior to the Notes on all money or property held or
collected by the Trustee, except that held in trust to pay principal, premium,
if any, or interest, if any, on particular Notes. Such Lien shall survive the
satisfaction and discharge or termination for any reason of this Indenture and
the resignation or removal of the Trustee.

 

106

--------------------------------------------------------------------------------


 

In addition, and without prejudice to the rights provided to the Trustee under
any of the provisions of this Indenture, when the Trustee incurs expenses or
renders services after an Event of Default specified in clause (8) of the first
paragraph of Section 6.1 occurs, the expenses and the compensation for the
services (including the fees and expenses of its agents and counsel) are
intended to constitute expenses of administration under any Bankruptcy Law.

 

“Trustee” for the purposes of this Section 7.7 shall include any predecessor
Trustee and the Trustee in each of its capacities hereunder and each agent,
custodian and other person employed to act hereunder or under any Security
Document; provided, however, that the negligence or willful misconduct of any
Trustee hereunder shall not affect the rights of any other Trustee hereunder.

 

The Trustee shall comply with the provisions of TIA § 313(b)(2) to the extent
applicable.

 

SECTION 7.8 Replacement of Trustee

 

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.8.

 

The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Company. The Holders of a majority in
aggregate principal amount of the then outstanding Notes may remove the Trustee
by so notifying the Trustee and the Company in writing. The Company may remove
the Trustee if:

 

(a)                                 the Trustee fails to comply with
Section 7.10;

 

(b)                                 the Trustee is adjudged a bankrupt or an
insolvent or an order for relief is entered with respect to the Trustee under
any Bankruptcy Law;

 

(c)                                  a Custodian or public officer takes charge
of the Trustee or its property; or

 

(d)                                 the Trustee becomes incapable of acting.

 

If the Trustee resigns, is removed or becomes incapable of acting, or if a
vacancy exists in the office of Trustee for any reason, the Company shall
promptly appoint a successor Trustee.

 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee (at the Company’s expense),
the Company or the Holders of at least 10% in aggregate principal amount of the
then outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

 

If the Trustee, after written request by any Holder who has been a Holder for at
least six (6) months, fails to comply with Section 7.10, such Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon, the resignation or removal of
the retiring Trustee shall

 

107

--------------------------------------------------------------------------------


 

become effective, and the successor Trustee shall have all the rights, powers
and the duties of the Trustee under this Indenture. The successor Trustee shall
mail a notice of its succession to the Holders. The retiring Trustee shall
promptly transfer all property held by it as Trustee to the successor Trustee;
provided that all sums owing to the Trustee hereunder have been paid and subject
to the Lien provided for in Section 7.7. Notwithstanding replacement of the
Trustee pursuant to this Section 7.8, the Company’s obligations under and the
Lien provided for in Section 7.7 shall continue for the benefit of the retiring
Trustee.

 

SECTION 7.9 Successor Trustee by Merger, Etc.

 

Any entity into which the Trustee or any Agent may be merged or converted or
with which the Trustee or any Agent may be consolidated, or any entity resulting
from any merger, conversion or consolidation to which the Trustee or any Agent
shall be a party, or any entity succeeding to all or substantially all of the
corporate trust business of the Trustee or any Agent, shall be the successor of
the Trustee or any Agent hereunder, as applicable, provided such entity shall be
otherwise qualified and eligible under this Article VII, to the extent
operative, without the execution or filing of any document or further act on the
part of any of the parties hereto. In the case any Notes shall have been
authenticated, but not delivered, by the Trustee then in office, any successor
by merger, conversion or consolidation to such authenticating Trustee may adopt
such authentication and deliver the Notes so authenticated with the same effect
as if such successor Trustee had itself authenticated such Notes.

 

SECTION 7.10 Eligibility; Disqualification

 

There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trust
power and that is subject to supervision or examination by federal or state
authorities. The Trustee shall at all times have a combined capital surplus of
at least $50.0 million as set forth in its most recent annual report of
condition. If at any time the Trustee ceases to be eligible in accordance with
the provisions of this Section 7.10, it shall resign immediately in the manner
and with the effect specified in this Article VII.

 

This Indenture shall always have a Trustee who satisfies the requirements of TIA
§§ 310(a)(1), (2) and (5). The Trustee is subject to TIA § 310(b) including the
provision in § 310(b)(1); provided that there shall be excluded from the
operation of TIA § 310(b)(1) any indenture or indentures under which other
securities, or certificates of interest or participation in other securities, of
the Company or the Guarantors are outstanding if the requirements for exclusion
set forth in TIA § 310(b)(1) are met.

 

SECTION 7.11 Preferential Collection of Claims Against the Company

 

The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.

 

108

--------------------------------------------------------------------------------


 

SECTION 7.12 Trustee’s Application for Instructions from the Company

 

Any application by the Trustee for written instructions from the Company may, at
the option of the Trustee, set forth in writing any action proposed to be taken
or omitted by the Trustee under this Indenture and the date on and/or after
which such action shall be taken or such omission shall be effective. The
Trustee shall not be liable for any action taken by, or omission of, the Trustee
in accordance with a proposal included in such application on or after the date
specified in such application (which date shall not be less than twenty (20)
Business Days after the date any Officer of the Company actually receives such
application, unless any such Officer shall have consented in writing to any
earlier date) unless prior to taking any such action (or the effective date in
the case of an omission), the Trustee shall have received written instructions
in response to such application specifying the action to be taken or omitted.

 

SECTION 7.13 Limitation of Liability

 

In no event shall the Trustee or the Collateral Agent, Paying Agent or Registrar
or in any other capacity hereunder, be liable under or in connection with this
Indenture or under any Security Documents for indirect, special, incidental,
punitive or consequential losses or damages of any kind whatsoever, including
but not limited to lost profits, whether or not foreseeable, even if the Trustee
or the Collateral Agent, Paying Agent or Registrar or in any other capacity
hereunder, has been advised of the possibility thereof and regardless of the
form of action in which such damages are sought. The Trustee, the Collateral
Agent and/or the Agent shall not be responsible or liable for any failure or
delay in the performance of its obligations under this Indenture arising out of
or caused, directly or indirectly, by circumstances beyond its reasonable
control, including, without limitation, acts of God; earthquakes; fire; flood;
terrorism; wars and other military disturbances; sabotage; epidemics; riots;
interruptions; loss or malfunctions of utilities, computer (hardware or
software) or communication services; accidents; labor disputes; and acts of
civil or military authority and governmental action. The provisions of this
Section 7.13 shall survive satisfaction and discharge or the termination for any
reason of this Indenture and the resignation or removal of the Trustee, the
Collateral Agent or the Agent.

 

SECTION 7.14 Collateral Agent

 

The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Collateral Agent.

 

SECTION 7.15 Co-Trustees; Separate Trustee; Collateral Agent.

 

At any time or times, for the purpose of meeting the legal requirements of any
jurisdiction in which any of the Collateral may at the time be located, the
Company, the Collateral Agent and the Trustee shall have power to appoint, and,
upon the written request of (i) the Trustee or the Collateral Agent or (ii) the
Holders of at least a majority of the outstanding principal amount at maturity
of the Notes, the Company shall for such purpose join with the Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to appoint, one (1) or more Persons approved by the Trustee either to
act as co-trustee, jointly with the Trustee, or to act as separate trustee,
co-collateral agent, sub-collateral agent or

 

109

--------------------------------------------------------------------------------


 

separate collateral agent of any such property, in either case with such powers
as may be provided in the instrument of appointment, and to vest in such Person
or Persons in the capacity aforesaid, any property, title, right or power deemed
necessary or desirable, subject to the other provisions of this Section 7.15. If
the Company does not join in such appointment within 15 days after the receipt
by it of a request in accordance with this Section 7.15 so to do, or in case an
Event of Default has occurred and is continuing, the Trustee or the Collateral
Agent alone shall have power to make such appointment.

 

Should any written instrument from the Company be requested by any co-trustee or
separate trustee or co-collateral agent, sub-collateral agent or separate
collateral agent so appointed for more fully confirming to such co-trustee or
separate trustee such property, title, right or power, any and all such
instruments shall, on request of such co-trustee or separate trustee or separate
collateral agent, be executed, acknowledged and delivered by the Company.

 

Any co-trustee, separate trustee or co-collateral agent, sub-collateral agent or
separate collateral agent shall agree in writing to be and shall be subject to
the provisions of the applicable Security Documents as if it were the Trustee
thereunder (and the Trustee shall continue to be so subject).

 

Every co-trustee or separate trustee or co-collateral agent, sub-collateral
agent or separate collateral agent shall, to the extent permitted by law, but to
such extent only, be appointed subject to the following terms and subject in all
cases to the provisions of the Security Documents, namely:

 

The Notes shall be authenticated and delivered, and all rights, powers, duties
and obligations hereunder in respect of the custody of securities, cash and
other personal property held by, or required to be deposited or pledged with,
the Trustee hereunder, shall be exercised solely, by the Trustee.

 

The rights, powers, duties and obligations hereby conferred or imposed upon the
Trustee in respect of any property covered by such appointment shall be
conferred or imposed upon and exercised or performed by the Trustee or by the
Trustee and such co-trustee or separate trustee jointly, or by the Trustee and
such co-collateral agent, sub-collateral agent or separate collateral agent
jointly as shall be provided in the instrument appointing such co-trustee,
separate trustee or separate collateral agent, except to the extent that under
any law of any jurisdiction in which any particular act is to be performed, the
Trustee shall be incompetent or unqualified to perform such act, in which event
such rights, powers, duties and obligations shall be exercised and performed by
such co-trustee, separate trustee or co-collateral agent, sub-collateral agent
or separate collateral agent.

 

The Trustee at any time, by an instrument in writing executed by it, with the
concurrence of the Company evidenced by a Board Resolution, may accept the
resignation of or remove any co-trustee, separate trustee or co-collateral
agent, sub-collateral agent or separate collateral agent appointed under this
Section 7.15, and, in case an Event of Default has occurred and is continuing,
the Trustee shall have power to accept the resignation of, or remove, any such
co-trustee, separate trustee or co-collateral agent, sub-collateral agent or
separate collateral agent without the concurrence of the Company. Upon the
written request of the Trustee, the Company

 

110

--------------------------------------------------------------------------------


 

shall join with the Trustee in the execution, delivery and performance of all
instruments and agreements necessary or proper to effectuate such resignation or
removal. A successor to any co-trustee, separate trustee or co-collateral agent,
sub-collateral agent or separate collateral agent so resigned or removed may be
appointed in the manner provided in this Section 7.15.

 

No co-trustee, separate trustee or co-collateral agent, sub-collateral agent or
separate collateral agent hereunder shall be liable by reason of any act or
omission of the Trustee, or any other such trustee, co-trustee, separate
trustee, co-collateral agent, sub-collateral agent or separate collateral agent
hereunder.

 

The Trustee shall not be liable by reason of any act or omission of any
co-trustee, separate trustee, co-collateral agent, sub-collateral agent or
separate collateral agent.

 

Any Act of Holders delivered to the Trustee shall be deemed to have been
delivered to each such co-trustee, separate trustee or co-collateral agent,
sub-collateral agent or separate collateral agent, as the case may be.

 

Article VIII

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

SECTION 8.1 Option to Effect Legal Defeasance or Covenant Defeasance.

 

The Company may, at its option and at any time evidenced by a Board Resolution
set forth in an Officer’s Certificate, elect to have either Section 8.2 or 8.3
applied to all outstanding Notes upon compliance with the conditions set forth
below in this Article VIII.

 

SECTION 8.2 Legal Defeasance.

 

Upon the Company’s exercise under Section 8.1 of the option applicable to this
Section 8.2, the Company shall, subject to the satisfaction of the conditions
set forth in Section 8.4, be deemed to have been discharged from its obligations
with respect to all outstanding Notes, and all obligations of the Guarantors
shall be deemed to have been discharged with respect to their Note Guarantees,
on the date the conditions set forth below are satisfied (hereinafter, “legal
defeasance”). For this purpose, legal defeasance means that the Company shall be
deemed to have paid and discharged the entire Debt represented by the
outstanding Notes, which shall thereafter be deemed to be “outstanding” only for
the purposes of Section 8.5 and the other Sections of this Indenture referred to
in (a) and (b) below, and to have satisfied all of its other obligations under
such Notes and this Indenture (and the Trustee, on written demand of and at the
expense of the Company, shall execute proper instruments acknowledging the
same), except for the following provisions which shall survive until otherwise
terminated or discharged hereunder:

 

(a)                                 the rights of Holders of outstanding Notes
to receive payments in respect of the principal of, premium, if any, and
interest on such Notes when such payments are due from the trust referred to in
Section 8.4(l);

 

(b)                                 the Company’s obligations with respect to
the Notes under Sections 2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.10 and 4.2;

 

111

--------------------------------------------------------------------------------


 

(c)                                  the rights, powers, trusts, duties and
immunities of the Trustee and the Company’s and the Guarantors’ obligations in
connection therewith; and

 

(d)                                 the provisions of this Article VIII.

 

Subject to compliance with this Article VIII, the Company may exercise its
option under this Section 8.2 notwithstanding the prior exercise of its option
under Section 8.3.

 

SECTION 8.3 Covenant Defeasance.

 

Upon the Company’s exercise under Section 8.1 of the option applicable to this
Section 8.3, the Company and the Guarantors shall, subject to the satisfaction
of the conditions set forth in Section 8.4, be released from their obligations
under the covenants contained in Sections 4.3, 4.4, 4.7, 4.8, 4.9, 4.10, 4.11,
4.12, 4.13, 4.14, 4.15, 4.17, 4.18, 4.19, 4.20 and 5.1 with respect to the
outstanding Notes and Note Guarantees on and after the date the conditions set
forth below are satisfied (hereinafter, “covenant defeasance” and, together with
legal defeasance, “defeasance”), and the Notes shall thereafter be deemed not
“outstanding” for the purposes of any direction, waiver, consent or declaration
or act of Holders (and the consequences of any thereof) in connection with such
covenants, but shall continue to be deemed “outstanding” for all other purposes
hereunder (it being understood that such Notes shall not be deemed outstanding
for accounting purposes). For this purpose, covenant defeasance means that, with
respect to the outstanding Notes, the Company or any of its Subsidiaries may
omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant, whether directly or
indirectly, by reason of any reference elsewhere herein to any such covenant or
by reason of any reference in any such covenant to any other provision herein or
in any other document and such omission to comply shall not constitute a Default
or an Event of Default under Section 6.1, but, except as specified above, the
remainder of this Indenture and such Notes shall be unaffected thereby. In
addition, upon the Company’s exercise under Section 8.1 of the option applicable
to this Section 8.3, subject to the satisfaction of the conditions set forth in
Section 8.4, clauses (3), (4), (5), (6), (7) and (9) of the first paragraph of
Section 6.1 shall not constitute Events of Default.

 

SECTION 8.4 Conditions to Legal Defeasance or Covenant Defeasance.

 

The following shall be the conditions to the application of either Section 8.2
or 8.3 to the outstanding Notes:

 

(1)                                 the Company must irrevocably deposit or
cause to be irrevocably deposited with the Trustee, in trust, for the benefit of
the Holders, cash in U.S. Dollars, non-callable U.S. Government Obligations, or
a combination thereof, in such amounts as will be sufficient, in the opinion of
a nationally recognized investment bank, appraisal firm or firm of independent
chartered public accountants, expressed in a written opinion thereof delivered
to the Trustee, to pay and discharge, and which shall be applied by the Trustee
to pay the principal of, premium, if any, and interest on the outstanding Notes
on the Stated Maturity or on the applicable redemption date, as the case may be,
and the Company must specify whether the Notes are being defeased to Stated
Maturity or to a particular redemption date;

 

112

--------------------------------------------------------------------------------


 

(2)                                 in the case of legal defeasance, the Company
shall have delivered to the Trustee an Opinion of Counsel stating that (A) the
Company has received from, or there has been published by, the Internal Revenue
Service a ruling or (B) since the Issue Date, there has been a change in the
applicable U.S. federal income tax law, in either case to the effect that, and
based thereon such Opinion of Counsel shall confirm that, the Holders and
beneficial owners of the outstanding Notes will not recognize gain or loss for
U.S. federal income tax purposes as a result of such legal defeasance and will
be subject to U.S. federal income tax on the same amounts, in the same manner
and at the same times as would have been the case if such legal defeasance had
not occurred;

 

(3)                                 in the case of covenant defeasance, the
Company shall have delivered to the Trustee an Opinion of Counsel to the effect
that the Holders and beneficial owners of the outstanding Notes will not
recognize gain or loss for U.S. federal income tax purposes as a result of such
covenant defeasance and will be subject to U.S. federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such covenant defeasance had not occurred;

 

(4)                                 no Default or Event of Default shall have
occurred and be continuing on the date of such deposit (other than a Default or
Event of Default resulting from the borrowing of funds to be applied to such
deposit or the granting of any Lien to secure such borrowing);

 

(5)                                 such legal defeasance or covenant defeasance
shall not result in a breach or violation of, or constitute a default under, any
material agreement or instrument (other than this Indenture) to which the
Company is a party or by which the Company is bound; and

 

(6)                                 the Company shall have delivered to the
Trustee an Officer’s Certificate and an Opinion of Counsel, each to the effect
that all conditions precedent relating to such legal defeasance or covenant
defeasance have been satisfied.

 

Notwithstanding the foregoing, the Opinion of Counsel required by clause
(2) above with respect to a legal defeasance need not to be delivered if all
Notes not theretofore delivered to the Trustee for cancellation (x) have become
due and payable by reason of the mailing of a notice of redemption or otherwise,
(y) will become due and payable within one year or (z) are to be called for
redemption within one year under arrangements reasonably satisfactory to the
Trustee for the giving of notice of redemption by the Trustee.

 

SECTION 8.5 Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions.

 

Subject to Section 8.6, all money and non-callable U.S. Government Obligations
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.5, the “Trustee”) pursuant
to Section 8.4 in respect of the outstanding Notes shall be held in trust and
applied by the Trustee, in accordance with the provisions of such Notes and this
Indenture, to the payment, either directly or through any

 

113

--------------------------------------------------------------------------------


 

Paying Agent (including the Company or any Subsidiary thereof acting as Paying
Agent) as the Trustee may determine, to the Holders of such Notes of all sums
due and to become due thereon in respect of principal, premium, if any, and
interest, but such money need not be segregated from other funds except to the
extent required by law.

 

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable U.S. Government
Obligations deposited pursuant to Section 8.4 or the principal and interest
received in respect thereof other than any such tax, fee or other charge which
by law is for the account of the Holders of the outstanding Notes.

 

Anything in this Article VIII to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon the written request of the
Company and be relieved of all liability with respect to any money or
non-callable U.S. Government Obligations held by it as provided in Section 8.4
which, in the opinion of a nationally recognized firm of independent chartered
public accountants expressed in a written certification thereof delivered to the
Trustee (which may be the opinion delivered under Section 8.4(1)), are in excess
of the amount thereof that would then be required to be deposited to effect an
equivalent legal defeasance or covenant defeasance.

 

SECTION 8.6 Repayment to Company.

 

Subject to applicable law, any money or property deposited with the Trustee or
any Paying Agent, or then held by the Company, in trust for the payment of the
principal of, premium, if any, or interest, if any, on any Note and remaining
unclaimed for one (1) year after such principal and premium, if any, or interest
has become due and payable shall be paid to the Company on its written request
or (if then held by the Company) shall be discharged from such trust; and the
Holder of such Note shall thereafter, as an unsecured general creditor, look
only to the Company for payment thereof, and all liability of the Trustee or
such Paying Agent with respect to such trust money, and all liability of the
Company as trustee thereof, shall thereupon cease; provided, however, that the
Trustee or such Paying Agent, before being required to make any such repayment,
may at the expense of the Company cause to be published once, in the New York
Times and The Wall Street Journal (national edition), notice that such money
remains unclaimed and that, after a date specified therein, which shall not be
less than 30 days from the date of such notification or publication, any
unclaimed balance of such money or property then remaining shall be repaid to
the Company.

 

SECTION 8.7 Reinstatement.

 

If the Trustee or Paying Agent is unable to apply any U.S. Dollars or
non-callable U.S. Government Obligations in accordance with Section 8.2 or 8.3,
as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the obligations of the Company under this Indenture and the
Notes shall be revived and reinstated as though no deposit had occurred pursuant
to Section 8.2 or 8.3 until such time as the Trustee or Paying Agent is
permitted to apply all such money in accordance with Section 8.2 or 8.3, as the
case may be; provided, however, that, if the Company makes any payment of
principal of, premium, if any, or interest on any Note following the

 

114

--------------------------------------------------------------------------------


 

reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money or property
held by the Trustee or Paying Agent.

 

SECTION 8.8 Discharge.

 

This Indenture will be discharged and will cease to be of further effect as to
all Notes issued hereunder (subject to those provisions that by their express
terms shall survive) (a “Discharge”), when:

 

(1)                                 either

 

(A)                               all Notes theretofore authenticated and
delivered (except lost, stolen or destroyed Notes which have been replaced or
paid and Notes for whose payment money has been deposited in trust and
thereafter repaid to the Company) have been delivered to the Trustee for
cancellation, or

 

(B)                               all Notes not theretofore delivered to the
Trustee for cancellation (i) have become due and payable by reason of the
mailing of a notice of redemption or otherwise, (ii) will become due and payable
within one year or (iii) are to be called for redemption within one year under
arrangements reasonably satisfactory to the Trustee for the giving of notice of
redemption and, in each case, the Company has irrevocably deposited or caused to
be deposited with the Trustee funds in trust of cash in U.S. Dollars,
non-callable U.S. Government Obligations, or a combination thereof in an amount
sufficient to pay and discharge the principal, premium, if any, and interest on,
the Notes to the Stated Maturity thereof or the date of redemption, as the case
may be; provided, that upon any redemption that requires the payment of the
Applicable Premium, the amount deposited shall be sufficient for purposes of
this Indenture to the extent that an amount is deposited with the Trustee equal
to the Applicable Premium calculated as of the date of the notice of redemption,
with any deficit as of the date of redemption (any such amount, the “Applicable
Premium Deficit”) only required to be deposited with the Trustee by 11:00 am NY
time on or prior to the date of redemption. Any Applicable Premium Deficit shall
be set forth in an Officer’s Certificate delivered to the Trustee simultaneously
with the deposit of such Applicable Premium Deficit that confirms that such
Applicable Premium Deficit shall be applied toward such redemption);

 

(2)                                 the Company has paid or caused to be paid
all other sums then due and payable under this Indenture by the Company;

 

(3)                                 the deposit will not result in a breach or
violation of, or constitute a default under, any other material instrument to
which the Company or any Guarantor is a party or by which the Company or any
Guarantor is bound;

 

115

--------------------------------------------------------------------------------


 

(4)                                 the Company has delivered irrevocable
instructions to the Trustee to apply the deposited money toward the payment of
the Notes at maturity or on the redemption date, as the case may be; and

 

(5)                                 the Company has delivered to the Trustee an
Officer’s Certificate and an Opinion of Counsel to the Trustee, each stating
that all conditions precedent under this Indenture relating to the Discharge
have been satisfied.

 

The Collateral will be released from the Note Lien securing the Notes, as
provided under Section 10.4 hereof, upon a Discharge in accordance with the
provisions of this Section 8.8.

 

Article IX

 

AMENDMENT, SUPPLEMENT AND WAIVER

 

SECTION 9.1 Without Consent of Holders.

 

Notwithstanding Section 9.2 of this Indenture, without the consent of any
Holders, the Company, the Guarantors, the Trustee and/or the Collateral Agent,
as applicable, may amend or supplement the Notes Documents to:

 

(1)                                 cure any ambiguity, defect, omission,
mistake, or inconsistency or to make any modification of a formal, minor or
technical nature;

 

(2)                                 evidence the succession of another Person to
the Company or any Guarantor and the assumption by any such successor of the
covenants and other obligations of the Company or such Guarantor under this
Indenture, the Notes, the Note Guarantees or the Security Documents;

 

(3)                                 comply with the covenant relating to
consolidations, amalgamations, mergers, conveyances, transfers and leases;

 

(4)                                 add to the covenants of the Company or any
Guarantor for the benefit of the Holders, or to surrender any right or power
herein conferred upon the Company or any Restricted Subsidiary;

 

(5)                                 add additional Events of Default;

 

(6)                                 provide for uncertificated Notes in addition
to or in place of certificated Notes;

 

(7)                                 evidence and provide for the acceptance and
appointment under this Indenture or the Security Documents of a successor
Trustee or Collateral Agent;

 

(8)                                 provide for or confirm the issuance of
Additional Notes and all related obligations in accordance with the terms of
this Indenture and the Security Documents;

 

(9)                                 add Guarantors with respect to the Notes or
to release a Guarantor from its Note Guarantee in accordance with this
Indenture;

 

116

--------------------------------------------------------------------------------


 

(10)                          make any change that would provide any additional
rights or benefits to the Holders or that does not adversely affect the legal
rights of the Holders in any material respect, as determined by the Company in
good faith;

 

(11)                          make any amendment to the provisions of this
Indenture relating to the transfer and legending of Notes as permitted by this
Indenture, including to facilitate the issuance and administration of the Notes
or to comply with the rules of any applicable securities depository; provided,
however, that (i) compliance with this Indenture as so amended would not result
in Notes being transferred in violation of the Securities Act or any applicable
securities law and (ii) such amendment does not materially and adversely affect
the rights of Holders to transfer Notes;

 

(12)                          conform the text of this Indenture or any other
Notes Document to any provision of the “Description of Notes” in the Offering
Memorandum to the extent that such was intended to be a verbatim recitation of a
provision of this Indenture or any other Notes Documents, as certified in an
Officer’s Certificate;

 

(13)                          provide for the release, addition, completion,
confirmation or grant of Collateral or Note Guarantees permitted or required by
this Indenture or the Security Documents, including the entering into or
execution of additional or supplemental Collateral Documents, supplemental
indentures and/or Note Guarantees or to subordinate such Lien when permitted or
required by this Indenture or the Security Documents, including the
Intercreditor Agreement;

 

(14)                          mortgage, pledge, hypothecate or grant any other
Lien in favor of the Collateral Agent for the benefit of the Trustee and the
Holders, as additional security for the payment and performance of all or any
portion of the Notes Obligations under this Indenture and the Notes, in any
property or assets, including any which are required to be mortgaged, pledged or
hypothecated, or in which a Lien is required to be granted to the Collateral
Agent for the benefit of the Holders of the Notes pursuant to this Indenture,
any of the Security Documents or otherwise;

 

(15)                          (i) enter into additional, amended or supplemental
Security Documents (including an amended Intercreditor Agreement to provide for
additional First Lien Obligations incurred pursuant to this Indenture) or
(ii) provide for the release of Collateral from the Lien of this Indenture and
the Security Documents when permitted or required by the Security Documents, the
Intercreditor Agreement or this Indenture; or

 

(16)                          secure any Additional Second Lien Obligations
under the Security Documents.

 

SECTION 9.2 With Consent of Holders.

 

Except as provided below in this Section 9.2, the Notes Documents may be amended
or supplemented with the consent of the Holders of at least a majority in
aggregate principal amount of the Notes then outstanding (including consents
obtained in connection with a purchase of, or tender offer or exchange offer
for, the Notes), and any existing Default or Event of Default or compliance with
any provision of the Notes Documents may be waived with the consent of

 

117

--------------------------------------------------------------------------------


 

the Holders of at least a majority in aggregate principal amount of the then
outstanding Notes (including consents obtained in connection with purchase of,
or tender offer or exchange offer for, the Notes); provided, however, that
without the consent of each Holder of Notes affected, an amendment, supplement
or waiver may not (with respect to any Notes held by a non-consenting Holder):

 

(1)                                 change the Stated Maturity of the principal
of, or any installment of interest on, any Note;

 

(2)                                 reduce the principal of, or rate of interest
on, or premium payable on, any Note;

 

(3)                                 change the place of payment where, or the
currency in which, the principal of, or interest or premium, if any, on any Note
is payable or impair the right to institute suit for the enforcement of any such
payment on or after the Stated Maturity thereof;

 

(4)                                 change the date on which any Notes may be
subject to redemption or reduce the redemption price therefor (it being
understood that a change to any advance notice requirement with respect to such
date shall not be deemed to be a change of such date);

 

(5)                                 reduce the percentage in aggregate principal
amount of Notes whose Holders must consent to an amendment, supplement or
waiver;

 

(6)                                 subordinate, in right of payment, the Notes
to any other Debt of the Company;

 

(7)                                 waive a Default or Event of Default in the
payment of principal of, premium, if any, or interest on the Notes (except a
rescission of acceleration of the Notes and the consequences thereof by the
Holders of at least a majority in aggregate principal amount of the then
outstanding Notes and a waiver of the payment default that resulted from such
acceleration);

 

(8)                                 waive a redemption payment with respect to
any Note (other than a payment required by Section 4.10 or Section 4.14);

 

(9)                                 make any change in the provisions of this
Indenture relating to waivers of past Defaults or the rights of holders of Notes
to receive payments of principal of, premium, if any, and interest on the Notes
when due and payable; or

 

(10)                          make any change in the preceding amendment and
waiver provisions.

 

In addition, any amendment or supplement to, or waiver of, the provisions of the
Notes Documents that has the effect of releasing (x) all or substantially all of
the Collateral from the Note Liens securing the Notes or (y) any Guarantor from
any of its obligations under its Note Guarantee or this Indenture, except in
accordance with the terms of this Indenture, will, in each case, require the
consent of the Holders of at least 66 2/3% in aggregate principal amount of the
outstanding Notes.

 

118

--------------------------------------------------------------------------------


 

The consent of the Holders is not necessary under this Section 9.2 to approve
the particular form of any proposed amendment of any Notes Document. It is
sufficient if such consent approves the substance of the proposed amendment. A
consent to any amendment or waiver under this Indenture by any Holder of Notes
given in connection with a tender of such Holder’s Notes will not be rendered
invalid by such tender.

 

For the avoidance of doubt, no amendment to, or deletion of any of the covenants
described in Article IV or action taken in compliance with the covenants in
effect at the time of such action, shall be deemed to impair or affect any
rights of any Holder of Notes to receive payment of principal of, or premium, if
any, or interest on, the Notes or to institute suit for the enforcement of any
payment on or with respect to such Holder’s Notes.

 

SECTION 9.3 Revocation and Effect of Consents.

 

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder and every subsequent
Holder of that Note or portion of the Note that evidences the same debt as the
consenting Holder’s Note, even if notation of the consent is not made on the
Note. However, any such Holder or subsequent Holder may revoke the consent as to
its Note if the Trustee receives written notice of revocation before the date
the waiver, supplement or amendment becomes effective. When an amendment,
supplement or waiver becomes effective in accordance with its terms, it
thereafter binds every Holder.

 

The Company may, but shall not be obligated to, fix a record date for
determining which Holders consent to such amendment, supplement or waiver. If
the Company fixes a record date, the record date shall be fixed at (i) the later
of 30 days prior to the first solicitation of such consent or the date of the
most recent list of Holders furnished for the Trustee prior to such solicitation
pursuant to Section 2.5 or (ii) such other date as the Company shall designate.

 

SECTION 9.4 Notation on or Exchange of Notes.

 

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Company in exchange for all
Notes may issue and the Trustee shall authenticate new Notes that reflect the
amendment, supplement or waiver.

 

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

 

After any amendment, supplement or waiver becomes effective, the Company shall
mail to Holders a notice briefly describing such amendment, supplement or
waiver. The failure to give such notice shall not affect the validity and effect
of such amendment, supplement or waiver.

 

SECTION 9.5 Trustee to Sign Amendments, Etc.

 

The Trustee shall sign any amended or supplemental indenture authorized pursuant
to this Article IX if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. The Company and the
Guarantors may not sign an amendment or supplemental indenture until their
respective Boards of Directors approve it. In signing or

 

119

--------------------------------------------------------------------------------


 

refusing to sign any amendment or supplemental indenture the Trustee shall be
entitled to receive and shall be fully protected in relying upon an Officer’s
Certificate and an Opinion of Counsel stating that the execution of such
amendment or supplemental indenture is authorized or permitted by this
Indenture, that all conditions precedent thereto have been satisfied or waived,
that such amendment or supplemental indenture is not inconsistent herewith, and
that it will be valid and binding upon the Company in accordance with its terms.
The Trustee may but need not sign any such amendment or supplemental indenture. 
In signing such amendment or supplemental indenture, the Trustee shall receive
indemnity reasonably satisfactory to it.

 

Article X

 

SECURITY

 

SECTION 10.1 Appointment and Authorization of the Collateral Agent.

 

(a)                                 The Collateral Agent is hereby designated
and appointed as the Collateral Agent of the Trustee and the Holders under the
Security Documents, and is authorized as the Collateral Agent for the Trustee
and such Holders to execute and enter into each of the Security Documents and
the Intercreditor Agreement and all other instruments relating to the Security
Documents and (i) to take action and exercise such powers as are expressly
required or permitted hereunder and under the Security Documents and the
Intercreditor Agreement and all instruments relating hereto and thereto and
(ii) to exercise such powers and perform such duties as are in each case,
expressly delegated to the Collateral Agent by the terms hereof and thereof
together with such other powers as are reasonably incidental hereto and thereto.

 

(b)                                 The Collateral Agent is hereby authorized to
execute and enter into any other Intercreditor Agreement that may be entered
into after the Issue Date by the Company, any Guarantor and the Collateral Agent
in connection with Credit Facilities not otherwise prohibited by this Indenture
(which is not materially less favorable to the Collateral Agent and the Holders
(taken as a whole) than the Intercreditor Agreement referred to in clause (i) of
the definition of “Intercreditor Agreement” set forth in Section 1.1) (as
certified to by the Company in an Officer’s Certificate delivered to the Trustee
and the Collateral Agent).

 

(c)                                  Notwithstanding any provision to the
contrary elsewhere in this Indenture, the Intercreditor Agreement or the
Security Documents, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein or therein or any
fiduciary relationship with any Holder or the Trustee, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Indenture, the Intercreditor Agreement or any Security Document or
otherwise exist against the Collateral Agent.

 

(d)                                 Before the Collateral Agent acts or refrains
from acting, it may require an Officer’s Certificate or Opinion of Counsel or
both. The Collateral Agent shall not be liable for any action it takes or omits
to take in good faith in reliance on any such Officer’s Certificate or Opinion
of Counsel. The Collateral Agent may consult with counsel of the Collateral
Agent’s own choosing and the Collateral Agent shall be fully protected from
liability in respect of any action taken, suffered or omitted by it hereunder or
under the Security Documents in good faith and in reliance on the advice or
opinion of such counsel or on any Opinion of Counsel.

 

120

--------------------------------------------------------------------------------


 

SECTION 10.2 Security Documents; Additional Collateral.

 

(a)                                 Security Documents. In order to secure the
due and punctual payment of the Note Obligations, the Company, the Guarantors,
the Collateral Agent and the other parties thereto have simultaneously with the
execution of this Indenture entered or, in accordance with the provisions of
Section 4.19, Section 4.20 and this Article X and Sections 5.1 and 12.1 of the
security agreement referred to in clause (i) of the definition of “Security
Agreement” set forth in Section 1.1, will enter into the Security Documents,
including any security agreement entered into after the Issue Date by the
Company, the Collateral Agent and any Guarantors, identical in form and
substance to the abovementioned Security Agreement, except with such changes as
are necessary for such document to be governed by U.S. law and to perfect the
Note Liens in the Collateral owned by such Guarantors.

 

(b)                                 Additional Collateral. With respect to
assets acquired after the Issue Date, the Company or applicable Guarantor will
take the applicable actions required by the Security Documents.

 

SECTION 10.3 Recording, Registration and Opinions.

 

The Company shall furnish to the Collateral Agent (with a copy to the Trustee)
on or within one month after November 29 of each year, commencing November 29,
2018, an Opinion of Counsel either (A) stating that, in the opinion of such
counsel, all financing statements, financing statement amendments and
continuation statements have been or will be executed (if required) and filed
that are necessary, as of such date or promptly thereafter and during the
succeeding 12 months, to maintain the perfection of Note Liens under the
Security Documents on the Collateral, and reciting the details of such action or
(B) stating that, in the opinion of such counsel, no such action is necessary to
maintain the perfection of such Note Liens. Such Opinion of Counsel may refer to
prior Opinions of Counsel and contain customary assumptions, qualifications and
exceptions and may rely on an Officer’s Certificate of the Company.

 

SECTION 10.4 Releases of Collateral.

 

The Company and the Guarantors will be entitled to releases of assets included
in the Collateral from the Note Liens securing the Obligations under the Notes
and the Note Guarantees under any one or more of the following circumstances:

 

(1)                                 in whole or in part, as applicable, as to
all or any portion of property subject to such Note Liens which has been taken
by eminent domain, condemnation or other similar circumstances;

 

(2)                                 in connection with asset dispositions
permitted or not prohibited under Section 4.10 (provided that, for the avoidance
of doubt, if any assets included in the Collateral are released to a Restricted
Subsidiary that is a Guarantor, the assets will not be released from the Note
Liens securing the Obligations under the Notes and the Note Guarantees);

 

(3)                                 if any Guarantor is released from its Note
Guarantee in accordance with the terms of this Indenture (including by virtue of
such Guarantor ceasing to be a Restricted

 

121

--------------------------------------------------------------------------------


 

Subsidiary), that Guarantor’s assets will also be released from the Note Liens
securing the Obligations under the Notes and the Note Guarantees; or

 

(4)                                 if required in accordance with the terms of
the Intercreditor Agreement, including in connection with any Enforcement Action
by any First Lien Representative or any First Lien Collateral Agent or any other
exercise of any First Lien Representative’s or any First Lien Collateral Agent’s
remedies in respect of the Collateral.

 

The Note Liens securing the Obligations under the Notes and the Note Guarantees
also will be released:

 

(1)                                 upon legal defeasance or covenant defeasance
or discharge of this Indenture as described in Article VIII; or

 

(2)                                 with the consent of the holders of the
requisite percentage of Notes in accordance with Article IX.

 

SECTION 10.5 Form and Sufficiency of Release.

 

In the event that either Company or any Guarantor has sold, exchanged, or
otherwise disposed of or proposes to sell, exchange or otherwise dispose of any
portion of the Collateral that, under the terms of this Indenture may be sold,
exchanged or otherwise disposed of by the Company or any Guarantor, and the
Company or such Guarantor requests the Trustee to furnish a written disclaimer,
release or quitclaim of any interest in such property under this Indenture, the
applicable Guarantee and the Security Documents, upon receipt of an Officer’s
Certificate and Opinion of Counsel to the effect that such release complies with
Section 10.4 and specifying the provision in Section 10.4 pursuant to which such
release is being made (upon which the Trustee may exclusively and conclusively
rely), the Trustee shall execute, acknowledge and deliver to the Company or such
Guarantor (or instruct the Collateral Agent to do the same) such an instrument
in the form provided by the Company, and providing for release without recourse
and shall take such other action as the Company or such Guarantor may reasonably
request and as necessary to effect such release. Before executing, acknowledging
or delivering any such instrument, the Trustee shall be furnished with an
Officer’s Certificate and an Opinion of Counsel (on which the Trustee shall be
entitled to conclusively and exclusively rely) each to the effect that such
release is authorized and permitted by the terms hereof and the Security
Documents and that all conditions precedent with respect to such release have
been satisfied.

 

SECTION 10.6 Possession and Use of Collateral.

 

Subject to the provisions of the Security Documents and the Intercreditor
Agreement, the Company and the Guarantors shall have the right to remain in
possession and retain exclusive control of and to exercise all rights with
respect to the Collateral (other than monies or U.S. Government Obligations
deposited pursuant to Article VIII, and other than as set forth in the Security
Documents, the Intercreditor Agreement and this Indenture), to operate, manage,
develop, lease, use, consume and enjoy the Collateral (other than monies and
U.S. Government Obligations deposited pursuant to Article VIII and other than as
set forth in the Security Documents, the Intercreditor Agreement and this
Indenture), to alter or repair any Collateral so

 

122

--------------------------------------------------------------------------------


 

long as such alterations and repairs do not impair the Lien of the Security
Documents hereon, and to collect, receive, use, invest and dispose of the
reversions, remainders, interest, rents, lease payments, issues, profits,
revenues, proceeds and other income thereof.

 

SECTION 10.7 Purchaser Protected.

 

No purchaser or grantee of any property or rights purporting to be released
shall be bound to ascertain the authority of the Trustee or Collateral Agent to
execute the release or to inquire as to the existence of any conditions herein
prescribed for the exercise of such authority so long as the conditions set
forth in Section 10.5 have been satisfied.

 

SECTION 10.8 Authorization of Actions to Be Taken by the Collateral Agent Under
the Security Documents and the Intercreditor Agreement.

 

The Holders agree that the Collateral Agent shall be entitled to the rights,
privileges, protections, immunities, indemnities and benefits provided to the
Collateral Agent by the Security Documents and the Intercreditor Agreement.
Furthermore, each Holder of a Note, by accepting such Note, consents to the
terms of and authorizes and directs the Trustee and the Collateral Agent to
enter into and perform the Security Documents and the Intercreditor Agreement in
each of its capacities thereunder.

 

SECTION 10.9 Authorization of Receipt of Funds by the Trustee Under the Security
Agreement.

 

The Trustee is authorized to receive any funds for the benefit of Holders
distributed under the Security Documents to the Trustee, and to apply such funds
as provided in Section 6.10.

 

SECTION 10.10 Powers Exercisable by Receiver or Collateral Agent.

 

In case the Collateral shall be in the possession of a receiver or trustee,
lawfully appointed, the powers conferred in this Article X upon the Company or
any Guarantor, as applicable, with respect to the release, sale or other
disposition of such Collateral may be exercised by such receiver or trustee, and
an instrument signed by such receiver or trustee shall be deemed the equivalent
of any similar instrument of the Company or any Guarantor, as applicable, or of
any Officer or Officers thereof required by the provisions of this Article X.

 

For the avoidance of doubt, nothing herein shall require the Collateral Agent to
file financing statements or continuation statements, or to be responsible for
maintaining the security interests purported to be created as described herein
(except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder or under any other
Security Documents) and such responsibility shall be solely that of the Company.

 

123

--------------------------------------------------------------------------------


 

Article XI

 

NOTE GUARANTEES

 

SECTION 11.1 Note Guarantees.

 

(a)                                 Each Guarantor hereby jointly and severally,
unconditionally and irrevocably guarantees the Notes and obligations of the
Company hereunder and thereunder, and guarantees to each Holder of a Note
authenticated and delivered by the Trustee and to the Trustee on behalf of such
Holder, that: (i) the principal of and premium, if any, and interest on the
Notes shall be paid in full when due, whether at Stated Maturity, by
acceleration, call for redemption or otherwise (including, without limitation,
the amount that would become due but for the operation of the automatic stay
under Section 362(a) of the Bankruptcy Code), and all other obligations of the
Company to the Holders or the Trustee hereunder or thereunder shall be paid in
full or performed, all in accordance with the terms hereof and thereof; and
(ii) in case of any extension of time of payment or renewal of any Notes or of
any such other obligations, the same shall be paid in full when due or performed
in accordance with the terms of the extension or renewal, whether at Stated
Maturity, by acceleration or otherwise. Each of the Note Guarantees of the
Guarantors shall be a guarantee of payment and not of collection.

 

(b)                                 Each Guarantor hereby agrees that its
obligations hereunder shall be unconditional, irrespective of the validity,
regularity or enforceability of the Notes or this Indenture, the absence of any
action to enforce the same, any waiver or consent by any Holder with respect to
any provisions hereof or thereof, the recovery of any judgment against the
Company, any action to enforce the same or any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of a Guarantor.

 

(c)                                  Each Guarantor hereby waives the benefits
of diligence, presentment, demand for payment, filing of claims with a court in
the event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company or any other Person, protest, notice and
all demands whatsoever and covenants that the Note Guarantee of such Guarantor
shall not be discharged as to any Note except by complete performance of the
obligations contained in such Note and such Note Guarantee or as provided for in
this Indenture. Each of the Guarantors hereby agrees that, in the event of a
default in payment of principal or premium, if any, or interest on such Note,
whether at its Stated Maturity, by acceleration, call for redemption, purchase
or otherwise, legal proceedings may be instituted by the Trustee on behalf of,
or by, the Holder of such Note, subject to the terms and conditions set forth in
this Indenture, directly against each of the Guarantors to enforce such
Guarantor’s Note Guarantee without first proceeding against the Company or any
other Guarantor. Each Guarantor agrees that if, after the occurrence and during
the continuance of an Event of Default, the Trustee or any of the Holders are
prevented by applicable law from exercising their respective rights to
accelerate the maturity of the Notes, to collect interest on the Notes, or to
enforce or exercise any other right or remedy with respect to the Notes, such
Guarantor shall pay to the Trustee for the account of the Holders, upon demand
therefor, the amount that would otherwise have been due and payable had such
rights and remedies been permitted to be exercised by the Trustee or any of the
Holders.

 

124

--------------------------------------------------------------------------------


 

(d)                                 If any Holder or the Trustee is required by
any court or otherwise to return to the Company or any Guarantor, or any
custodian, trustee, liquidator or other similar official acting in relation to
the Company or any Guarantor, any amount paid by any of them to the Trustee or
such Holder, the Note Guarantee of each of the Guarantors, to the extent
theretofore discharged, shall be reinstated in full force and effect. This
paragraph (d) shall remain effective notwithstanding any contrary action which
may be taken by the Trustee or any Holder in reliance upon such amount required
to be returned. This paragraph (d) shall survive the termination of this
Indenture.

 

(e)                                  Each Guarantor further agrees that, as
between each Guarantor, on the one hand, and the Holders and the Trustee, on the
other hand, (x) the maturity of the Obligations guaranteed hereby may be
accelerated as provided in Article VI for the purposes of the Note Guarantee of
such Guarantor, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the Obligations guaranteed hereby,
and (y) in the event of any acceleration of such Obligations as provided in
Article VI, such Obligations (whether or not due and payable) shall forthwith
become due and payable by each Guarantor for the purpose of the Note Guarantee
of such Guarantor.

 

SECTION 11.2 [Reserved].

 

SECTION 11.3 Severability.

 

In case any provision of any Note Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

SECTION 11.4 Limitation of Guarantors’ Liability.

 

Each Guarantor and by its acceptance hereof each Holder confirms that it is the
intention of all such parties that the Note Guarantee of such Guarantor not
constitute a fraudulent transfer or fraudulent conveyance for purposes of the
Bankruptcy Law. To effectuate the foregoing intention, the Trustee, the Holders
and the Guarantors hereby irrevocably agree that the Obligations of such
Guarantor under its Note Guarantee shall be limited to the maximum amount that
will, after giving effect to all other contingent and fixed liabilities of such
Guarantor and after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of any other Guarantor in
respect of the Obligations of such other Guarantor under its Note Guarantee,
result in the Obligations of such Guarantor under its Note Guarantee not
becoming voidable under applicable Bankruptcy Law relating to fraudulent
transfer or fraudulent conveyance.

 

SECTION 11.5 Guarantors May Consolidate, Etc., on Certain Terms.

 

Subject to Section 11.6, a Guarantor (other than the Company) may not sell or
otherwise dispose of all or substantially all of its assets, or consolidate with
or merge with or into (whether or not such Guarantor is the surviving Person)
another Person unless:

 

(1)                                 immediately after giving effect to such
transactions, no Default or Event of Default exists;

 

125

--------------------------------------------------------------------------------


 

(2)                                 either:

 

(A)                               the Person acquiring the property in any such
sale or disposition or the Person formed by or surviving any such consolidation
or merger (if other than such Guarantor) (the “Successor Guarantor”) assumes all
the obligations of that Guarantor under this Indenture pursuant to a
supplemental indenture in substantially the form attached as Exhibit D; or

 

(B)                               the Net Cash Proceeds of any such sale or
other disposition are applied in accordance with the provisions of Section 4.10;
and

 

(3)                                 in the case of any transaction pursuant to
subclause (2)(A) above,

 

(A)                               such Guarantor or the Successor Guarantor, as
applicable, causes such amendments, supplements or other instruments to be
executed, delivered, filed and recorded, as applicable, in such jurisdictions as
may be required by applicable law to preserve and protect the Lien of the
Security Documents on the Collateral owned by or transferred to the Successor
Guarantor;

 

(B)                               the Collateral owned by or transferred to such
Guarantor or the Successor Guarantor, as applicable, shall (a) continue to
constitute Collateral under this Indenture and the Security Documents, (b) be
subject to the Note Lien in favor of the Collateral Agent for the benefit of the
Trustee and the Holders of the Notes, and (c) not be subject to any Lien other
than Permitted Collateral Liens;

 

(C)                               the property and assets of the Person which is
merged or consolidated with or into such Guarantor or the Successor Guarantor,
as applicable, to the extent that they are property or assets of the types which
would constitute Collateral under the Security Documents, shall be treated as
after-acquired property and such Guarantor or the Successor Guarantor shall take
such action as may be reasonably necessary to cause such property and assets to
be made subject to the Note Lien of the Security Documents in the manner and to
the extent required in this Indenture; and

 

(4)                                 the Company delivers, or causes to be
delivered, to the Trustee an Officer’s Certificate and an Opinion of Counsel
(upon which the Trustee shall be entitled to conclusively and exclusively rely),
each stating that such sale, other disposition, consolidation or merger complies
with the requirements of this Indenture.

 

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the Successor Guarantor, by supplemental indenture, executed and
delivered to the Trustee, of the Note Guarantee and the due and punctual
performance of all of the covenants and conditions of this Indenture to be
performed by the Guarantor, such Successor Guarantor shall succeed to and be
substituted for the Guarantor with the same effect as if it had been named
herein as a Guarantor. All the Note Guarantees so issued shall in all respects
have the same legal rank and benefit under this Indenture as the Note Guarantees
theretofore and thereafter issued in

 

126

--------------------------------------------------------------------------------


 

accordance with the terms of this Indenture as though all such Note Guarantees
had been issued at the date of the execution hereof.

 

Except as set forth in Articles IV and V, and notwithstanding clauses (1) and
(2)above, nothing contained in this Indenture or in any of the Notes shall
prevent any consolidation or merger of a Guarantor with or into the Company or
another Guarantor, or shall prevent any sale or conveyance of the property of a
Guarantor as an entirety or substantially as an entirety to the Company or
another Guarantor.

 

SECTION 11.6 Release of a Guarantor.

 

The Note Guarantee of a Guarantor and its obligations under the Note Documents
will be automatically and unconditionally released:

 

(a)                                 in connection with any sale or other
disposition of all or substantially all of the assets of that Guarantor
(including by way of merger, consolidation, amalgamation or otherwise) to a
Person that is not (either before or after giving effect to such transaction)
the Company or a Restricted Subsidiary of the Company, if the sale or other
disposition does not violate Section 4.10 or Section 5.1;

 

(b)                                 in connection with any sale, issuance or
other disposition of Equity Interests of that Guarantor to a Person that is not
(either before or after giving effect to such transaction) the Company or a
Restricted Subsidiary of the Company, if the sale, issuance or other disposition
does not violate Section 4.10 and the Guarantor ceases to be a Restricted
Subsidiary of the Company as a result of such sale, issuance or other
disposition;

 

(c)                                  if the Company designates that Guarantor to
be an Unrestricted Subsidiary in accordance with the applicable provisions of
this Indenture;

 

(d)                                 upon receipt by the Trustee of an Officer’s
Certificate certifying that such Guarantor has met the definition of an Excluded
Subsidiary;

 

(e)                                  upon the release, discharge or termination
of the guarantee by, or direct obligations of, such Guarantor under the ABL
Credit Facility and all First Lien Obligations, other than a release, discharge
or termination by or as a result of payment in connection with the enforcement
of remedies under such guarantee or direct obligations;

 

(f)                                   upon the release of such Guarantor from
its Note Guarantee with the consent of the Holders of the requisite percentage
of Notes in accordance with Article IX; or

 

(g)                                  upon legal defeasance, covenant defeasance
or Discharge of this Indenture under Article VIII.

 

Upon any release of a Guarantor from its Note Guarantee, such Guarantor shall
also be automatically and unconditionally released from its obligations under
the Security Documents. At the Company’s request and expense, the Trustee will
execute and deliver any instrument evidencing the release of any Guarantor from
its obligations under its Note Guarantee pursuant to this Section 11.6.

 

127

--------------------------------------------------------------------------------


 

SECTION 11.7 Benefits Acknowledged.

 

Each Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated by this Indenture and that its
Guarantee and waivers pursuant to its Note Guarantee are knowingly made in
contemplation of such benefits.

 

SECTION 11.8 Future Guarantors.

 

Each Restricted Subsidiary of the Company organized under the laws of the United
States, any political subdivision thereof, any state thereof or the District of
Columbia that is required to Guarantee the Notes (and thereby become a
Guarantor) after the Issue Date pursuant to Section 4.17 shall promptly
(i) execute and deliver to the Trustee a supplemental indenture, in
substantially the form attached hereto as Exhibit D, pursuant to which such
Restricted Subsidiary shall unconditionally Guarantee, on a senior secured
basis, all of the Company’s Obligations under the Notes upon the terms set forth
in this Indenture and (ii) execute and deliver to the Collateral Agent a joinder
agreement to each of the applicable Security Documents defining the terms of the
security interests that secure payment and performance when due of the Notes,
and take all actions required by the Security Documents to cause the Note Liens
created thereunder to be duly perfected in accordance with applicable law,
including the execution and delivery of other applicable Security Documents and
the filing of financing statements in the jurisdictions of incorporation or
formation of such Guarantor and where such Guarantor’s assets are located.
Concurrently with the execution and delivery of such supplemental indenture, the
Company shall deliver to the Trustee an Opinion of Counsel and an Officer’s
Certificate (upon which the Trustee shall be entitled to conclusively and
exclusively rely) to the effect that such supplemental indenture has been duly
authorized, executed and delivered by such Guarantor and that such supplemental
indenture is a legally valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms and/or to such
other matters as the Trustee may reasonably request (subject to customary
exceptions, assumptions and qualifications).

 

Article XII

 

MISCELLANEOUS

 

SECTION 12.1 [Reserved].

 

SECTION 12.2 Notices.

 

Any notice or communication by the Company, any Guarantor, the Collateral Agent
or the Trustee to the others is duly given if in writing and delivered in person
or mailed by first class mail (registered or certified, return receipt
requested) or sent by electronic transmission (including facsimile transmission
or e- mail) or overnight air courier guaranteeing next day delivery, to the
others address:

 

If to the Company or any Guarantor:

 

Williams Scotsman International, Inc.
901 S. Bond Street, #600
Baltimore, Maryland 21231

 

128

--------------------------------------------------------------------------------


 

Facsimile: (410) 933-5940
Attention: General Counsel

 

With a copy to:

 

Allen & Overy LLP
1221 Avenue of the Americas
21st Floor
New York, New York 10020
Facsimile: (212) 610-6399
Attention: William F. Schwitter

 

If to the Trustee or to the Collateral Agent:

 

Deutsche Bank Trust Company Americas
Trust & Agency Services

60 Wall Street, 16th Floor

Mail Stop: NYC60-1630
New York, New York 10005

Facsimile: (732) 578-4635
Attention:  Corporates Team Deal Manager — Williams Scotsman International, Inc.

 

with a copy to:

 

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

Trust & Agency Services

100 Plaza One, 8th Floor

Mailstop JCY03-0801

Jersey City, New Jersey 07311

Facsimile: (732) 578-4635
Attention: Corporates Team Deal Manager — Williams Scotsman International, Inc.

 

The Company, the Guarantors and the Trustee, by notice to the others, may
designate additional or different addresses for subsequent notices or
communications.

 

All notices and communications (other than those sent to Holders, the Collateral
Agent and the Trustee) shall be deemed to have been duly given: at the time
delivered by hand, if personally delivered; five (5) Business Days after being
deposited in the mail, postage prepaid, if mailed; when receipt acknowledged, if
delivered by electronic transmission; and the next Business Day after timely
delivery to the courier, if sent by overnight air courier promising next
Business Day delivery. All notices and communications to the Trustee and/or the
Collateral Agent shall only be deemed to have been duly given upon receipt by a
Responsible Officer of the Trustee.

 

129

--------------------------------------------------------------------------------


 

Any notice or communication to a Holder shall be mailed by first class mail or
by overnight air courier promising next Business Day delivery to its address
shown on the register kept by the Registrar. Failure to mail a notice or
communication to a Holder or any defect in it shall not affect its sufficiency
with respect to other Holders.

 

If a notice or communication is mailed or sent in the manner provided above
within the time prescribed, it is duly given, whether or not the addressee
receives it, except in the case of notices or communications given to the
Trustee, which shall be effective only upon actual receipt.

 

If the Company sends a notice or communication to Holders, it shall send a copy
to the Trustee and each Agent at the same time.

 

Notwithstanding any other provision of this Indenture or any Note, where this
Indenture or any Note provides for notice of any event (including any notice of
redemption or purchase) to a Holder of a Global Note (whether by mail or
otherwise), such notice shall be sufficiently given if given to DTC (or its
designee) if delivered electronically.

 

SECTION 12.3 [Reserved].

 

SECTION 12.4 Certificate and Opinion as to Conditions Precedent.

 

Upon any request or application by the Company to the Trustee to take any action
under this Indenture (other than the initial issuance of the Notes), the Company
shall furnish to the Trustee upon request:

 

(a)                                 an Officer’s Certificate (which shall
include the statements set forth in Section 12.5) to the effect that, in the
opinion of the signer or signers, all conditions precedent and covenants, if
any, provided for in this Indenture relating to the proposed action have been
satisfied; and

 

(b)                                 an Opinion of Counsel (which shall include
the statements set forth in Section 12.5) to the effect that, in the opinion of
such counsel, all such conditions precedent and covenants, if any, provided for
in this Indenture relating to the proposed action have been satisfied.

 

SECTION 12.5 Statements Required in Certificate or Opinion.

 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

 

(a)                                 a statement that the Person making such
certificate or opinion has read such covenant or condition;

 

(b)                                 a brief statement as to the nature and scope
of the examination or investigation upon which the statements or opinions
contained in such certificate or opinion are based;

 

130

--------------------------------------------------------------------------------


 

(c)                                  a statement that, in the opinion of such
Person, he or she has made such examination or investigation as is necessary to
enable him to express an informed opinion as to whether or not such covenant or
condition has been satisfied; and

 

(d)                                 a statement as to whether or not, in the
opinion of such Person, such condition or covenant has been satisfied;

 

provided, that an issuer of an Opinion of Counsel may rely as to matters of fact
on an Officer’s Certificate or a certificate of a public official.

 

SECTION 12.6 Rules by Trustee and Agents.

 

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

 

SECTION 12.7 No Personal Liability of Directors, Officers, Employees and
Stockholders.

 

No past, present or future director, officer, employee, general or limited
partner, incorporator or stockholder of the Company or any of its Subsidiaries,
as such, will have any personal liability for any obligations of the Company or
any Guarantor by reason of his, her or its status as such director, officer,
employee, stockholder, general partner, limited partner or incorporator, under
the Notes Documents or for any claim based on, in respect of, or by reason of,
such obligations or their creation. Each Holder by accepting a Note waives and
releases all such liability. The waiver and release are part of the
consideration for the issuance of the Notes. Such waiver may not be effective to
waive liabilities under the U.S. federal securities laws or other corporate
laws, and it is the view of the SEC that such a waiver is against public policy.

 

SECTION 12.8 Governing Law.

 

THE LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS
INDENTURE, THE NOTES AND THE NOTE GUARANTEES OF THE GUARANTORS, IF ANY.

 

SECTION 12.9 Consent to Jurisdiction; Waiver of Trial by Jury; Service of
Process.

 

The parties to this Indenture each hereby irrevocably submit to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan in The City of New York in any action or proceeding arising
out of or relating to the Notes, the Note Guarantees or this Indenture, and all
such parties hereby irrevocably agree that all claims in respect of such action
or proceeding may be heard and determined in such New York State or federal
court and hereby irrevocably waive, to the fullest extent that they may legally
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS

 

131

--------------------------------------------------------------------------------


 

INDENTURE, THE NOTES, THE NOTE GUARANTEES OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 12.10 No Adverse Interpretation of Other Agreements.

 

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company or its Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

 

SECTION 12.11 Successors.

 

All agreements of the Company and the Guarantors in this Indenture, the Notes
and the Note Guarantees, as applicable, shall (except as provided in
Section 11.6) bind their respective successors and assigns. All agreements of
the Trustee in this Indenture shall bind its successors and assigns.

 

SECTION 12.12 Severability.

 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

SECTION 12.13 Counterpart Originals.

 

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.
Delivery of an executed counterpart of a signature page to this Indenture by
telecopier, facsimile or other electronic transmission (i.e. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart thereof.

 

SECTION 12.14 Table of Contents, Headings, Etc.

 

The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.

 

SECTION 12.15 Acts of Holders.

 

(a)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Holders may be embodied in and evidenced by one (1) or more
instruments (including instruments in electronic, digital or other
machine-readable form) of substantially similar tenor signed (including
signatures in electronic, digital or other machine-readable form) by such
Holders in person or by agent duly appointed in writing (including signatures in
electronic, digital or other machine-readable form); and, except as herein
otherwise expressly provided, such action shall become effective when such
instrument or instruments are delivered to the Trustee and, where it is hereby
expressly required, to the Company. Such instrument or instruments (and the
action embodied therein and evidenced thereby) are herein sometimes referred to
as the “Act” of Holders signing such instrument or

 

132

--------------------------------------------------------------------------------


 

instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and conclusive in favor of the Trustee and the Company, if made in the manner
provided in this Section 12.15.

 

(b)                                 The fact and date of the execution by any
Person of any such instrument or writing may be proved by the affidavit of a
witness of such execution or by a certificate of a notary public or other
officer authorized by law to take acknowledgments of deeds, certifying that the
individual signing such instrument or writing acknowledged to such officer the
execution thereof. Where such execution is by a signer acting in a capacity
other than such signer’s individual capacity, such certificate or affidavit
shall also constitute sufficient proof of such signer’s authority. The fact and
date of the execution of any such instrument or writing, or the authority of the
Person executing the same, may also be proved in any other manner which the
Trustee deems sufficient.

 

(c)                                  The ownership of Notes shall be proved by
the Holder list maintained under Section 2.5 hereunder.

 

(d)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other Act of the Holder of any Note shall
bind every future Holder of the same Note and the Holder of every Note issued
upon the registration of transfer thereof or in exchange therefor or in lieu
thereof in respect of anything done, omitted or suffered to be done by the
Trustee or the Company in reliance thereon, whether or not notation of such
action is made upon such Note.

 

(e)                                  If the Company shall solicit from the
Holders any request, demand, authorization, direction, notice, consent, waiver
or other Act, the Company may, at its option, fix in advance a record date for
the determination of Holders entitled to give such request, demand,
authorization, direction, notice, consent, waiver or other Act, but the Company
shall have no obligation to do so. If such a record date is fixed, such request,
demand, authorization, direction, notice, consent, waiver or other Act may be
given before or after such record date, but only the Holders of record at the
close of business on such record date shall be deemed to be Holders for the
purposes of determining whether Holders of the requisite proportion of
outstanding Notes have authorized or agreed or consented to such request,
demand, authorization, direction, notice, consent, waiver or other Act, and for
that purpose the outstanding Notes shall be computed as of such record date;
provided that no such request, demand, authorization, direction, notice, consent
or waiver by the Holders on such record date shall be deemed effective unless it
shall become effective(pursuant to the provisions of this Indenture, to the
extent applicable) not later than six (6) months after the record date.

 

SECTION 12.16 Security Documents.

 

The Trustee, the Collateral Agent and the Holders are bound by the terms of the
Security Documents and the Intercreditor Agreement.

 

SECTION 12.17 [Reserved].

 

133

--------------------------------------------------------------------------------


 

SECTION 12.18 USA Patriot Act.  In order to comply with the laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including, without limitation, those relating to the
funding of terrorist activities and money laundering, including Section 326 of
the USA PATRIOT Act of the United States (“Applicable AML Law”), the Trustee and
Collateral Agent are required to obtain, verify, record and update certain
information relating to individuals and entities which maintain a business
relationship with the Trustee and Collateral Agent.  Accordingly, each of the
parties agree to provide the Trustee and the Collateral Agent, upon their
request from time to time, such identifying information and documentation as may
be available for such party in order to enable the Trustee and Collateral Agent
to comply with Applicable AML Law.

 

SECTION 12.19 Force Majeure. In no event shall the Trustee, the Collateral Agent
and/or the Agent be responsible or liable for any failure or delay in the
performance of its obligations hereunder arising out of or caused by, directly
or indirectly, forces beyond its control, including, without limitation,
strikes, work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services, or the unavailability of the Federal Reserve Bank wire or
facsimile or other wire or communication facility; it being understood that the
Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

 

SECTION 12.20 Calculations. Except as otherwise provided, the Company will be
responsible for making all calculations called for under this Indenture or the
Notes. The Company will make all such calculations in good faith and, absent
manifest error, its calculations will be final and binding on Holders. The
Company will provide a schedule of its calculations to the Trustee and the
Trustee is entitled to rely conclusively upon the accuracy of such calculations
without independent verification. The Trustee will deliver a copy of such
schedule to any Holder upon the written request of such Holder.

 

[Signatures on following pages]

 

134

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first above written.

 

 

WILLIAMS SCOTSMAN INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Timothy D. Boswell

 

Name:

Timothy D. Boswell

 

Title:

Vice President, Finance & Treasurer

 

 

 

 

 

WILLIAMS SCOTSMAN, INC.

 

 

 

 

 

By:

/s/Bradley L. Soultz

 

Name:

Bradley L. Soultz

 

Title:

President

 

 

 

 

 

WILLIAMS SCOTSMAN HOLDINGS CORP.

 

 

 

 

 

By:

/s/ Timothy D. Boswell

 

Name:

Timothy D. Boswell

 

Title:

Chief Financial Officer

 

 

 

 

 

WILLSCOT EQUIPMENT II, LLC

 

 

 

 

 

By:

/s/ Timothy D. Boswell

 

Name:

Timothy D. Boswell,

 

Title:

Vice President, Finance & Treasurer

 

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Trustee

 

 

 

BY: DEUTSCHE BANK NATIONAL TRUST COMPANY

 

 

 

By:

/s/ Annie Jaghatspanyan

 

 

Name: Annie Jaghatspanyan

 

 

Title: Vice President

 

 

 

 

By:

/s/ Robert S. Peschler

 

 

Name: Robert S. Peschler

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Collateral Agent

 

 

 

BY: DEUTSCHE BANK NATIONAL TRUST COMPANY

 

 

 

By:

/s/ Annie Jaghatspanyan

 

 

Name: Annie Jaghatspanyan

 

 

Title: Vice President

 

 

 

By:

/s/ Robert S. Peschler

 

 

Name: Robert S. Peschler

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF 7.875% SENIOR SECURED NOTE DUE 2022

 

(Face of 7.875% Senior Secured Note)
7.875% Senior Secured Note due 2022

 

[Insert Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

 

THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.6 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.6 OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO
SECTION 2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A
SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE
COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUIRED BY AN AUTHORIZED REPRESENTATIVE OF DTC OR SUCH OTHER
REPRESENTATIVE OF DTC OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC(AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC) ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

[Insert Restricted Notes Legend, if applicable pursuant to the provisions of the
Indenture]

 

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”). NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE OFFERED, SOLD, ASSIGNED, PLEDGED, ENCUMBERED,
DISPOSED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM.

 

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT, PRIOR TO
THE DATE WHICH IS ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF, ISSUANCE OF ANY ADDITIONAL NOTES AND THE LAST DATE ON WHICH THE COMPANY
OR ANY AFFILIATE OF THE COMPANY WAS

 

A-1

--------------------------------------------------------------------------------


 

THE OWNER OF THIS NOTE (OR ANY PREDECESSOR OF THIS NOTE) (THE “RESALE
RESTRICTION TERMINATION DATE”), SUCH SECURITY MAY BE RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED, ONLY (A) INSIDE THE UNITED STATES TO A PERSON WHO THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT, (B) OUTSIDE THE UNITED
STATES TO A NON-U.S. PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (C) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF APPLICABLE), (D) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND THE SECURITIES LAWS OF ANY
OTHER JURISDICTION (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE
COMPANY IF THE COMPANY SO REQUESTS), (E) TO THE COMPANY OR ANY SUBSIDIARY
THEREOF OR (F) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION. THE
HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF
THIS SECURITY OF THE RESALE RESTRICTIONS SET FORTH ABOVE. NO REPRESENTATION CAN
BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE
OF THIS SECURITY. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF A HOLDER AFTER
THE RESALE RESTRICTION TERMINATION DATE.

 

[Insert Temporary Regulation S Notes Legend, if applicable pursuant to the
provisions of the Indenture]

 

THIS SECURITY IS A REGULATION S TEMPORARY GLOBAL NOTE WITHIN THE MEANING OF THE
INDENTURE GOVERNING THIS NOTE. EXCEPT IN THE CIRCUMSTANCES DESCRIBED IN THE
INDENTURE, NO TRANSFER OR EXCHANGE OF AN INTEREST IN THIS TEMPORARY GLOBAL NOTE
MAY BE MADE FOR AN INTEREST IN A TRANSFER RESTRICTED NOTE. NO EXCHANGE OF AN
INTEREST IN THIS TEMPORARY GLOBAL NOTE MAY BE MADE FOR AN INTEREST IN THE
REGULATION S GLOBAL NOTE EXCEPT (A) ON OR AFTER THE TERMINATION OF THE
DISTRIBUTION COMPLIANCE PERIOD (AS DEFINED IN REGULATION S UNDER THE SECURITIES
ACT) AND (B) UPON DELIVERY OF THE OWNER NOTES CERTIFICATION AND THE TRANSFEREE
NOTES CERTIFICATION RELATING TO SUCH INTEREST IN ACCORDANCE WITH THE TERMS OF
THE INDENTURE.

 

UNTIL 40 DAYS AFTER THE COMMENCEMENT OF THE OFFERING OF THE NOTES, AN OFFER OR
SALE OF THE NOTES WITHIN THE UNITED STATES BY A DEALER (AS DEFINED IN THE
SECURITIES ACT) MAY VIOLATE THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
IF SUCH OFFER OR SALE IS MADE OTHERWISE THAN IN ACCORDANCE WITH RULE 144A UNDER
THE SECURITIES ACT.

 

A-2

--------------------------------------------------------------------------------


 

WILLIAMS SCOTSMAN INTERNATIONAL, INC.
7.875% SENIOR SECURED NOTE DUE 2022

 

No. [A-1][S-1]

 

NOTES CUSIP: [144A: 96950GAA0]/[Reg S: U9697NAA3]

 

 

NOTES ISIN: [144A: US96950GAA04]/[Reg S: USU9697NAA38]

 

Williams Scotsman International, Inc., a Delaware corporation (the “Company,”
which term includes any successor entities) for value received promises to pay
to Cede & Co. or its registered assigns, the principal sum of [TWO HUNDRED
NINETY-FOUR MILLION TWO HUNDRED FIFTY-TWO THOUSAND][FIVE MILLION SEVEN HUNDRED
FORTY-EIGHT THOUSAND] UNITED STATES DOLLARS (US$[294,252,000][5,748,000]) on
December 15, 2022, and to pay interest thereon as hereinafter set forth.

 

Interest Payment Dates: June 15 and December 15, beginning June 15, 2018

 

Record Dates: June 1 and December 1

 

Dated: November 29, 2017

 

Reference is made to further provisions of this Note set forth on the reverse
hereof, which further provisions shall for all purposes have the same effect as
if set forth at this place.

 

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Note shall not be
entitled to any benefits under the Indenture referred to on the reverse hereof
or be valid or obligatory for any purpose.

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

 

WILLIAM SCOTSMAN INTERNATIONAL, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one (1) of the 7.875% Senior Secured Notes due 2022
referred to in the within-mentioned Indenture:
Dated: November 29, 2017

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its
individual capacity, but solely as Trustee

 

By:

 

 

 

Authorized Signatory

 

 

A-4

--------------------------------------------------------------------------------


 

(Reverse of 7.875% Senior Secured Note)
7.875% Senior Secured Note due 2022
WILLIAM SCOTSMAN INTERNATIONAL, INC.

 

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

 

(1)                                 Interest. William Scotsman
International, Inc., a Delaware corporation (the “Company”), promises to pay
interest on the principal amount of this Note at the rate of 7.875% per annum
from November 29, 2017 until maturity. The Company will pay interest in U.S.
Dollars (except as otherwise provided herein) semiannually in arrears on June 15
and December 15, commencing on June 1, 2018 or if any such day is not a Business
Day, on the next succeeding Business Day (each an “Interest Payment Date”).
Interest on the Notes shall accrue from the most recent date to which interest
has been paid or, if no interest has been paid, from and including the date of
issuance; provided that if there is no existing Default in the payment of
interest, and if this Note is authenticated between a record date referred to on
the face hereof and the next succeeding Interest Payment Date, interest shall
accrue from such next succeeding Interest Payment Date, except in the case of
the original issuance of Notes, in which case interest shall accrue from the
date of authentication. Interest will be calculated based on a 360-day year
consisting of 12 months of 30 days.

 

(2)                                 Method of Payment. The Company will pay
interest on the Notes (except defaulted interest) on the applicable Interest
Payment Date to the Persons who are registered Holders of Notes at the close of
business on the June 1 and December 1 immediately preceding the Interest Payment
Date, even if such Notes are cancelled after such record date and on or before
such Interest Payment Date, except as otherwise provided in the Indenture (as
defined below). The Notes shall be payable as to principal of, premium, if any,
interest, at the office or agency of the Company maintained for such purpose,
or, at the option of the Company, with respect to Notes represented by
definitive Notes; payment may be made by check mailed to the Holders at their
respective addresses set forth in the register of Holders, or, with respect to
Notes represented by global Notes the Holders of which have provided the Company
or the Paying Agent with wire transfer instructions, by wire transfer of
immediately available funds to the account or accounts specified. Principal,
premium, if any, interest, shall be considered paid for all purposes hereunder
on the date the Paying Agent, if other than the Company or a Subsidiary thereof,
holds, as of 11:00 a.m. (New York City time), money deposited by the Company in
immediately available funds and designated for and sufficient to pay all such
principal, premium, if any, interest, then due. Such payment shall be in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts.

 

Any payments of principal of and interest on this Note prior to the Stated
Maturity shall be binding upon all future Holders of this Note and of any Note
issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof, whether or not noted hereon. The amount due and payable at the maturity
of this Note shall be payable

 

A-5

--------------------------------------------------------------------------------


 

only upon presentation and surrender of this Note at an office of the Paying
Agent or the Paying Agent’s agent appointed for such purposes.

 

(3)                                 Paying Agent and Registrar. Initially,
Deutsche Bank Trust Company Americas, the Trustee under the Indenture, shall act
as Paying Agent and Registrar. The Company may change any Paying Agent or
Registrar without notice to any Holder. The Company or any of its Subsidiaries
may act in any such capacity.

 

(4)                                 Indenture. The Company issued this Note
under an Indenture, dated as of November 29, 2017 (the “Indenture”), among the
Company, the Guarantors, the Trustee and the Collateral Agent. The terms of this
Note include those stated in the Indenture. To the extent the provisions of this
Note are inconsistent with the provisions of the Indenture, the Indenture shall
govern. The Notes are subject to all such terms, and Holders are referred to the
Indenture for a statement of such terms. The Notes issued on the Issue Date are
senior secured Obligations of the Company limited to $300,000,000 in aggregate
principal amount. The Indenture permits the issuance of Additional Notes subject
to compliance with certain conditions.

 

(5)                                 Guarantees. The payment of principal and
interest on the Notes is unconditionally guaranteed on a senior secured basis by
the Company and the other Guarantors to the extent set forth in and subject to
the provisions of the Indenture.

 

(6)                                 Optional Redemption.

 

(a)                                 [Reserved].

 

(b)                                 Optional Redemption on or After December 15,
2019. At any time and from time to time on and after December 15, 2019, the
Company, at its option, may redeem the Notes, in whole or in part, upon not less
than 30 nor more than 60 days’ prior written notice to Holders and not less than
35 days’ prior written notice to the Trustee (or such shorter timeline as the
Trustee may agree), at the redemption prices (expressed as percentages of the
principal amount of the Notes to be redeemed) set forth below, plus accrued and
unpaid interest to but not including the applicable redemption date (subject to
the right of Holders on the relevant record date to receive interest due on an
interest payment date falling on or prior to the redemption date), if redeemed
during the 12-month period beginning on December 15 of each of the years set
forth below.

 

Year

 

Redemption Price

 

2019

 

103.938

%

2020

 

101.969

%

2021 and thereafter

 

100.000

%

 

(c)                                  Optional Redemption with Proceeds of
Qualified Equity Offerings. At any time and from time to time prior to
December 15, 2019, upon not less than 30 nor more than 60 days’ prior written
notice to Holders and not less than 35 days’ prior written notice to the Trustee
(or such shorter timeline as the Trustee may agree),

 

A-6

--------------------------------------------------------------------------------


 

the Company, at its option, may redeem up to 40% of the aggregate principal
amount of the outstanding Notes (including any Additional Notes) at a redemption
price equal to 107.875% of the principal amount of the Notes redeemed, plus
accrued and unpaid interest to but not including the applicable redemption date
(subject to the right of Holders on the relevant record date to receive interest
due on an interest payment date falling on or prior to the redemption date) if:

 

(1)                           such redemption is made with the net proceeds of
one or more Qualified Equity Offerings;

 

(2)                           at least 60% of the aggregate principal amount of
the Notes (including any Additional Notes) issued under this Indenture remains
outstanding immediately after the occurrence of such redemption (excluding Notes
held by the Company or its Subsidiaries); and

 

(3)                           the redemption occurs within 90 days following the
closing of such Qualified Equity Offering.

 

(d)                                 Optional Redemption at Make-Whole Price. At
any time and from time to time prior to December 15, 2019, upon not less than 30
nor more than 60 days’ prior written notice to Holders and not less than 35
days’ prior written notice to the Trustee (or such shorter timeline as the
Trustee may agree), the Company, at its option, may redeem the Notes, in whole
or in part, at a redemption price equal to 100% of the principal amount of the
Notes, plus the Applicable Premium as of, and accrued and unpaid interest to but
not including the redemption date (subject to the right of Holders on the
relevant record date to receive interest due on an interest payment date falling
on or prior to the redemption date).

 

(e)                                  Optional Redemption before December 15,
2019.  At any time, and from time to time, prior to December 15, 2019, upon not
less than 30 nor more than 60 days’ prior written notice to Holders and not less
than 35 days’ prior written notice to the Trustee (or such shorter timeline as
the Trustee may agree), the Company, at its option, may redeem up to 10% of the
aggregate principal amount of the outstanding Notes (including any Additional
Notes) during each twelve-month period commencing with the Issue Date, at a
redemption price equal to 103% of the principal amount of the Notes redeemed,
plus accrued and unpaid interest to but not including the applicable redemption
date (subject to the right of Holders on the relevant record date to receive
interest due on an interest payment date falling on or prior to the redemption
date).

 

(f)                                   Notice of any redemption or any redemption
in respect of the Notes may, at the Company’s discretion, be subject to one or
more conditions precedent, including, but not limited to, completion of any
related Qualified Equity Offering. In addition, if such redemption is subject to
satisfaction of one or more conditions precedent, such notice of redemption
shall describe each such condition, and if applicable, shall state that, in the
Company’s discretion, the redemption date may

 

A-7

--------------------------------------------------------------------------------


 

be delayed until such time as any or all such conditions shall be satisfied (or
waived), or such redemption may not occur and such notice, upon written notice
to the Trustee, may be rescinded in the event that any or all such conditions
shall not have been satisfied (waived) by the redemption date as stated in such
notice, or by the redemption date as so delayed; provided that in no event shall
such redemption date be delayed to a date later than 60 days after the date on
which the original redemption notice was sent. The Company shall provide notice
to the Trustee at least one Business Day prior to the then scheduled redemption
date of the delayed redemption date or the rescinding of the redemption notice.
The Company may provide in such notice that payment of the redemption price and
performance of the Company’s obligations with respect to such redemption may be
performed by another Person.

 

(g)                                  Unless the Company defaults in the payment
of the applicable redemption price, interest will cease to accrue on the Notes
or portions thereof called for redemption on the applicable redemption date.

 

(h)                                 If any Note is redeemed in part only, a new
Note equal in principal amount to the unredeemed portion of the original Note
will be issued in the name of the Holder thereof upon cancellation of the
original Note. Subject to any conditions, notes called for redemption become due
on the date fixed for redemption. On and after the redemption date and interest
will cease to accrue on Notes or portions of the Notes called for redemption.

 

(i)                                     Notwithstanding any of the foregoing,
notices of redemption may be sent more than 60 days prior to a redemption date
if the notice is issued in connection with a Discharge of this Indenture.

 

(j)                                    The Company may at any time, and from
time to time, purchase Notes by means other than redemption, whether in open
market transactions or otherwise, subject to compliance with applicable
securities laws.

 

(7)                                 Mandatory Redemption. The Company is not
required to make mandatory redemption or sinking fund payments with respect to
the Notes.

 

(8)                                 Notice of Redemption. Subject to Section 3.3
of the Indenture, notice of redemption will be mailed by first class mail (or,
delivered electronically if held by DTC) at least 30 days but not more than 60
days before the redemption date to each Holder whose Notes are to be redeemed at
its registered address and for the Notes registered to DTC, in accordance with
DTC’s applicable procedures. If any Note is to be redeemed in part only, the
notice of redemption that relates to that Note will state the portion of the
principal amount thereof to be redeemed. No Notes of $2,000 principal amount or
less will be redeemed in part.

 

(9)                                 Repurchase at Option of Holder.

 

(a)                                 Upon the occurrence of a Change of Control,
the Company will be required to make an Offer to Purchase (a “Change of Control
Offer”) all or any part (equal to

 

A-8

--------------------------------------------------------------------------------


 

$2,000 or an integral multiple of $1,000 in excess thereof) of each Holder’s
Notes at a purchase price (the “Purchase Price”) in cash equal to 101% of the
principal amount of the Notes tendered, plus accrued and unpaid interest to but
not including the Purchase Date (subject to the right of Holders on the relevant
record date to receive interest due on an interest payment date falling on or
prior to the Purchase Date). For purposes of the foregoing, a Change of Control
Offer shall be deemed to have been made if (i) within 30 days following a Change
of Control, the Company commences an Offer to Purchase all outstanding Notes at
the Purchase Price and (ii) all Notes validly tendered (and not withdrawn)
pursuant to the Offer to Purchase are purchased in accordance with the terms of
such Offer to Purchase. Any Change of Control Offer will be conducted in
accordance with the procedures specified in Section 3.8 of the Indenture.

 

(b)                                 If the Company or any of its Restricted
Subsidiaries consummates an Asset Sale, any Net Cash Proceeds therefrom that are
not applied or invested as provided in the third paragraph of Section 4.10 of
the Indenture within 365 days after the receipt of any Net Cash Proceeds from
such applicable Asset Sale will constitute Excess Proceeds. When the aggregate
amount of Excess Proceeds exceeds $25.0 million, within thirty days thereof, the
Company will make an Offer to Purchase (“Asset Sale Offer”) to all Holders and
all holders of Pari Passu Debt containing provisions similar to those set forth
in the Indenture with respect to offers to purchase or redeem with the proceeds
of sales of assets, in each case, equal to the maximum principal amount of Notes
and such other Pari Passu Debt that may be purchased out of the Excess Proceeds.
The offer price in any such Asset Sale Offer will be equal to 100% of the
principal amount of the Notes purchased, plus accrued and unpaid interest to but
excluding the date of purchase, and will be payable in cash. If any Excess
Proceeds remain after consummation of an Asset Sale Offer, the Company may use
those Excess Proceeds for any purpose not otherwise prohibited by the Indenture
and such remaining amount shall not be added to any subsequent Excess Proceeds
for any purpose under the Indenture. If the aggregate principal amount of Notes
and such other Pari Passu Debt tendered into such Asset Sale Offer exceeds the
amount of Excess Proceeds, the Trustee will select the Notes and the Company
will select such other Pari Passu Debt to be purchased on a pro rata basis as
between the Notes and Pari Passu Debt. Upon completion of each Asset Sale Offer,
the amount of Excess Proceeds will be reset at zero. Any Asset Sale Offer will
be conducted in accordance with the procedures specified in Section 3.8 of the
Indenture.

 

(c)                                  Holders that are the subject of a Change of
Control Offer or an Asset Sale Offer (each, an “Offer to Purchase”), will
receive notice of an Offer to Purchase from the Company prior to any related
Purchase Date and may elect to have such Notes purchased by completing the form
titled “ Option of Holder to Elect Purchase” appearing below.

 

(10)                          Denominations, Transfer, Exchange. The Notes are
in registered form without coupons in minimum denominations of $2,000 and
integral multiples of $1,000 in excess thereof. The transfer of the Notes may be
registered and the Notes may be exchanged as provided

 

A-9

--------------------------------------------------------------------------------


 

in the Indenture. The Registrar and the Trustee may require a Holder, among
other things, to furnish appropriate endorsements and transfer documents and the
Company may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Company need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Company and
the Registrar shall not be required (A) to issue, to register the transfer of or
to exchange Notes during a period beginning at the opening of fifteen (15) days
before the day of any mailing of a notice of redemption under Section (6) hereof
and ending at the close of business on the day of mailing, (B) to register the
transfer of or to exchange any Note so selected for redemption in whole or in
part, except the unredeemed portion of any Note being redeemed in part, or
(C) to register the transfer of or to exchange a Note between a record date and
the next succeeding Interest Payment Date.

 

(11)                          Persons Deemed Owners. The registered Holder of a
Note may be treated as its owner for all purposes.

 

(12)                          Discharge and Defeasance. Subject to the
conditions set forth in the Indenture, the Company and the Guarantors at any
time shall be entitled to terminate some or all of their obligations under the
Indenture and the Notes or the Note Guarantees, as applicable, if the Company
irrevocably deposits with the Trustee, in trust, for the benefit of the Holders,
cash in U.S. Dollars, non-callable U.S. Government Obligations, or a combination
thereof, for the payment of principal of, premium, if any, and interest on the
outstanding Notes to redemption or maturity, as the case may be; provided, that
upon any redemption that requires the payment of the Applicable Premium, the
amount deposited shall be sufficient for purposes of the Indenture to the extent
that an amount is deposited with the Trustee equal to the Applicable Premium
calculated as of the date of the notice of redemption, with any deficit as of
the date of redemption (any such amount, the “ Applicable Premium Deficit”) only
required to be deposited with the Trustee on or prior to the date of redemption.
Any Applicable Premium Deficit shall be set forth in an Officer’s Certificate
delivered to the Trustee simultaneously with the deposit of such Applicable
Premium Deficit that confirms that such Applicable Premium Deficit shall be
applied toward such redemption).

 

(13)                          Amendment, Supplement and Waiver. The Indenture,
the Notes or any Note Document may be amended or supplemented as provided in the
Indenture.

 

(14)                          Defaults and Remedies. The Events of Default
relating to the Notes are defined in Section 6.1 of the Indenture. If an Event
of Default (other than an Event of Default specified in Section 6.1(h) of the
Indenture with respect to the Company) occurs and is continuing, then and in
every such case, the Trustee or the Holders of not less than 25% in aggregate
principal amount of the outstanding Notes may declare the principal amount of
the Notes and any accrued and unpaid interest on the Notes to be due and payable
immediately by a notice in writing to the Company (and to the Trustee if given
by Holders); provided, however, that after such acceleration, but before a
judgment or decree based on acceleration, the Holders of a majority in aggregate
principal amount of the outstanding Notes may rescind and annul such
acceleration if (i) all Events of Default,

 

A-10

--------------------------------------------------------------------------------


 

other than the nonpayment of accelerated principal of or interest on the Notes,
have been cured or waived as provided in the Indenture and (ii) such rescission
or annulment would not conflict with any decree of judgment of a court of
competent jurisdiction.

 

In the event of a declaration of acceleration of the Notes because an Event of
Default described in Section 6.1(f) of the Indenture has occurred and is
continuing, the declaration of acceleration of the Notes shall be automatically
rescinded and annulled if the event of default or payment default triggering
such Event of Default pursuant to Section 6.1(f) shall be remedied or cured by
the Company or such Restricted Subsidiary or waived by the holders of the
relevant Debt within 30 Business Days after the declaration of acceleration with
respect thereto and if the rescission and annulment of the acceleration of the
Notes would not conflict with any judgment or decree of a court of competent
jurisdiction obtained by the Trustee for the payment of amounts due on the
Notes.

 

If an Event of Default specified in Section 6.1(h) occurs with respect to the
Company, the principal amount of and any accrued and unpaid interest on the
Notes then outstanding shall ipso facto become immediately due and payable
without any declaration or other act on the part of the Trustee or any Holder.
The Trustee may withhold from Holders notice of any Default (except Default in
payment of principal of, premium, if any, and interest on, any Note) if the
Trustee determines that withholding notice is in the interests of the Holders.

 

(15)                          Trustee Dealings with the Company. The Trustee, in
its individual or any other capacity, may become the owner or pledgee of Notes
and may otherwise deal with the Company or any Affiliate of the Company with the
same rights it would have if it were not Trustee.

 

(16)                          No Recourse Against Others. No past, present or
future director, officer, employee, general or limited partner, incorporator or
stockholder of the Company or any of its Subsidiaries, as such, will have any
personal liability for any obligations of the Company or any Guarantor by reason
of his, her or its status as such director, officer, employee, stockholder,
general partner, limited partner or incorporator, under the Notes Documents, or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder of Notes by accepting a Note waives and releases all
such liability. The waiver and release are part of the consideration for the
issuance of the Notes. Such waiver may not be effective to waive liabilities
under the U.S. federal securities laws or other corporate laws, and it is the
view of the SEC that such a waiver is against public policy.

 

(17)                          Authentication. This Note shall not be valid until
authenticated by the signature of the Trustee or an authenticating agent.

 

(18)                          Abbreviations. Customary abbreviations may be used
in the name of a Holder or an assignee, such as: TEN COM (= tenants in common),
TEN ENT (= tenants by the entireties), JT TEN (= joint tenants with right of
survivorship and not as tenants in common), CUST (= Custodian), and U/G/M/A (=
Uniform Gifts to Minors Act).

 

A-11

--------------------------------------------------------------------------------


 

(19)                          CUSIP, ISIN Numbers. Pursuant to a recommendation
promulgated by the Committee on Uniform Security Identification Procedures, the
Company has caused CUSIP numbers to be printed on the Notes and the Trustee may
use CUSIP, ISIN or other similar numbers in notices of redemption as a
convenience to the Holders. No representation is made as to the accuracy of such
numbers either as printed on the Notes or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.

 

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:

 

Williams Scotsman International, Inc.
901 S. Bond Street, #600
Baltimore, Maryland 21231
Facsimile: (410) 933-5940
Attention: General Counsel

 

A-12

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below: (I) or (we) assign and transfer
this Note to

 

(Insert assignee’s legal name and soc. sec. or tax I.D. no.)

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint                                         to transfer this
Note on the books of the Company. The agent may substitute another to act for
him.

 

Date:

 

 

 

 

 

 

Your Signature:

 

 

 

(Sign exactly as your name appears on the face of this Note)

 

 

Signature guarantee:

 

 

(Signature must be guaranteed by a participant in a recognized signature
guarantee medallion program)

 

A-13

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10 (Asset Sales) or 4.14 (Change of Control) of the Indenture, as
applicable, check the box below:

 

o Section 4.10 o Section 4.14

 

If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 4.10 or 4.14 of the Indenture, as applicable, state the
amount you elect to have purchased: $

 

Date:

 

 

Your Signature:

 

 

 

 

(Sign exactly as your name appears on the Note)

 

Tax Identification No.:

 

Signature guarantee:

 

 

(Signature must be guaranteed by a participant in a recognized signature
guarantee medallion program)

 

A-14

--------------------------------------------------------------------------------


 

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION
OF TRANSFER RESTRICTED NOTES BY A PERSON OTHER THAN THE COMPANY

 

Williams Scotsman International, Inc.
901 S. Bond Street, #600
Baltimore, Maryland 21231
Facsimile: (410) 933-5940
Attention: General Counsel

 

DB Services Americas, Inc.

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256 USA

Attention:  Transfer

 

Re:                             William Scotsman International, Inc.
7.875% Senior Secured Note due 2022
CUSIP # [96950GAA0]/[U9697NAA3]

 

Reference is hereby made to that certain Indenture, dated November 29, 2017 (the
“Indenture”), among William Scotsman International, Inc. (the “Company”), the
Guarantors party thereto, the Trustee and the Collateral Agent. Capitalized
terms used but not defined herein shall have the meanings set forth in the
Indenture.

 

(the “Transferor”) owns and proposes to exchange the Note[s] or interest in such
Note[s] specified herein in the principal amount of
$                           in such Note[s] held in (check applicable
space)                         book-entry or               definitive form by
the undersigned.

 

The Transferor                     (check one (1) box below):

 

o                                    hereby requests the Registrar to deliver in
exchange for its beneficial interest in the Global Note held by the Depositary a
Note or Notes in definitive, registered form of authorized denominations and an
aggregate principal amount equal to its beneficial interest in such Global Note
(or the portion thereof indicated above), in accordance with Section 2.6 of the
Indenture; or

 

o                                    hereby requests the Trustee to exchange or
register the transfer of a Note or Notes to                   (transferee).

 

In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the periods referred to in
Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”),
the Transferor confirms that such Notes are being transferred in accordance with
its terms:

 

A-15

--------------------------------------------------------------------------------


 

CHECK ONE (1) BOX BELOW:

 

(1)                                 o                                    to the
Company or a subsidiary thereof; or

 

(2)                                 o                                    inside
the United States to a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act (“Rule 144A”)) that purchases for its own account or
for the account of a qualified institutional buyer to whom notice is given that
such transfer is being made in reliance on Rule 144A, in each case pursuant to
and in compliance with Rule 144A; or

 

(3)                                 o                                    outside
the United States in an offshore transaction to a person other than a “U.S.
person” within the meaning of Regulation S under the Securities Act, in
compliance with Rule 904 thereunder.

 

Unless one (1) of the boxes is checked, the Registrar will refuse to register
any of the Note[s] evidenced by this certificate in the name of any person other
than the registered Holder thereof; provided that if box (2) or (3) is checked,
the Company or the Trustee may require, prior to registering any such transfer
of the Note[s], in its sole discretion, such legal opinions, certifications and
other information as the Trustee or the Company reasonably request to confirm
that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act.

 

 

 

 

Signature

 

Signature guarantee:

 

 

(Signature must be guaranteed by a participant in a recognized signature
guarantee medallion program)

 

TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED.

 

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A, and is aware that the sale to it is being made
in reliance on Rule 144A and acknowledges that it has received such information
regarding the Company as the undersigned has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that the
transferor is relying upon the undersigned’s foregoing representations in order
to claim the exemption from registration provided by Rule 144A.

 

A-16

--------------------------------------------------------------------------------


 

 

[Name of Transferee]

 

 

 

 

Dated:

 

 

 

 

 

NOTICE: To be executed by an executive officer

 

A-17

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCHANGES OF 7.875% SENIOR SECURED NOTES DUE 2022

 

The following exchanges of a part of this Global Note for other 7.875% Senior
Secured Notes due 2022 have been made:

 

Date of Exchange

 

Amount of Decrease
in Principal Amount
of This Global Note

 

Amount of Increase
in Principal Amount
of This Global Note

 

Principal Amount of
This Global Note
Following Such
Decrease (or
Increase)

 

Authorized Officer
of Trustee or 7.875%
Senior Secured Note
due 2022 Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF CERTIFICATE TO BE DELIVERED
IN CONNECTION WITH TRANSFERS PURSUANT TO RULE 144A]

 

Williams Scotsman International, Inc.
901 S. Bond Street, #600
Baltimore, Maryland 21231
Facsimile: (410) 933-5940
Attention: General Counsel

 

DB Services Americas, Inc.

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256 USA

Attention:  Transfer

 

Re:                             William Scotsman International, Inc. (the
“Company”)
7.875% Senior Secured Notes due 2022 (the “Notes”)

 

Ladies and Gentlemen:

 

Reference is hereby made to the Indenture, dated as of November 29, 2017 (the
“Indenture”), among the Company, the Guarantors, the Trustee and the Collateral
Agent. Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.

 

(the “Transferor”) owns and proposes to exchange the Note[s] or interest in such
Note[s] specified herein. In connection with the Transferor’s proposed sale of
$              aggregate principal amount at maturity of the Note[s], the
Transferor hereby certifies that such transfer is being effected pursuant to and
in accordance with Rule 144A (“Rule 144A”) under the United States Securities
Act of 1933, as amended (the “Securities Act”), and, accordingly, the Transferor
hereby further certifies that the Note[s] are being transferred to a person that
the Transferor reasonably believes is purchasing the Note[s] for its own
account, or for one (1) or more accounts with respect to which such person
exercises sole investment discretion, and such person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A and such Note[s] are being transferred in
compliance with any applicable blue sky securities laws of any state of the
United States. Upon consummation of the proposed transfer in accordance with the
terms of the Indenture, the transferred Note[s] will be subject to the
restrictions on transfer enumerated in the Restricted Notes Legend printed on
the QIB Global Note and in the Indenture and the Securities Act.

 

The addressees of this letter are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.

 

 

Very truly yours,

 

B-1

--------------------------------------------------------------------------------


 

 

 

 

[Name of Transferor]

 

 

 

 

 

By:

 

 

 

Authorized Signature

 

Signature guarantee:

 

 

(Signature must be guaranteed by a participant in a recognized signature
guarantee medallion program)

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF CERTIFICATE TO BE DELIVERED IN CONNECTION WITH TRANSFERS PURSUANT TO
REGULATION S]

 

Williams Scotsman International, Inc.
901 S. Bond Street, #600
Baltimore, Maryland 21231
Facsimile: (410) 933-5940
Attention: General Counsel

 

DB Services Americas, Inc.

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256 USA

Attention:  Transfer

 

Re:                           William Scotsman International, Inc. (the
“Company”)
 7.875% Senior Secured Notes due 2022 (the “Notes”)

 

Ladies and Gentlemen:

 

Reference is hereby made to the Indenture, dated as of November 29, 2017 (the
“Indenture”), among the Company, the Guarantors, the Trustee and the Collateral
Agent. Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.

 

(the “Transferor”) owns and proposes to exchange the Note[s] or interest in such
Note[s] specified herein. In connection with our proposed sale of
$                  aggregate principal amount at maturity of the Note[s], the
Transferor confirms that such sale has been effected pursuant to and in
accordance with Regulation S (“Regulation S”) under the U.S. Securities Act of
1933, as amended (the “Securities Act”), and, accordingly, the Transferor
represents that:

 

(1)                                 the transfer of the Note[s] was not made to
a person in the United States;

 

(2)                                 either (a) at the time the buy order was
originated, the transferee was outside the United States or the Transferor and
any person acting on the Transferor’s behalf reasonably believed that the
transferee was outside the United States or (b) the transaction was executed in,
on or through the facilities of a designated offshore securities market and
neither the Transferor nor any person acting on the Transferor’s behalf knows
that the transaction has been prearranged with a buyer in the United States;

 

(3)                                 no directed selling efforts have been made
in the United States in contravention of the requirements of Rule 903(b) or
Rule 904(b) of Regulation S, as applicable; and

 

(4)                                 the transaction is not part of a plan or
scheme to evade the registration requirements of the Securities Act.

 

C-1

--------------------------------------------------------------------------------


 

In addition, if the sale is made during a restricted period and the provisions
of Rule 903(b) or Rule 904(b) of Regulation S are applicable thereto, the
Transferor confirms that such sale has been made in accordance with the
applicable provisions of Rule 903(b) or Rule 904(b), as the case may be. Upon
consummation of the proposed transfer in accordance with the terms of the
Indenture, the transferred Note[s] will be subject to the restrictions on
transfer enumerated in the Restricted Notes Legend printed on the Regulation S
Global Note and in the Indenture and the Securities Act.

 

C-2

--------------------------------------------------------------------------------


 

The addressees of this letter are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.

 

 

Very truly yours,

 

 

 

 

 

[Name of Transferor]

 

 

 

 

 

By:

 

 

 

Authorized Signature

 

Signature guarantee:

 

 

(Signature must be guaranteed by a participant in a recognized signature
guarantee medallion program)

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SUPPLEMENTAL INDENTURE

 

WILLIAM SCOTSMAN INTERNATIONAL, INC.

 

as Issuer

 

and

 

THE GUARANTORS PARTY HERETO

 

--------------------------------------------------------------------------------

 

7.875% SENIOR SECURED NOTES DUE 2022

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL INDENTURE

 

DATED AS OF [   ]

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

as Trustee and Collateral Agent

 

E-1

--------------------------------------------------------------------------------


 

This SUPPLEMENTAL INDENTURE, dated as of [   ] is by and among William Scotsman
International, Inc. a Delaware corporation (the “Company”), each of the parties
identified under the caption “Guarantors” on the signature page hereto (the
“Guarantors”), Deutsche Bank Trust Company Americas, as trustee (in such
capacity and not in its individual capacity, the “Trustee”) and Deutsche Bank
Trust Company Americas, as collateral agent (in such capacity and not in its
individual capacity, the “Collateral Agent”).

 

RECITALS

 

WHEREAS, the Company, the Trustee and the Collateral Agent entered into an
Indenture, dated as of November 29, 2017 (the “Indenture”), pursuant to which
the Company initially issued $300,000,000 in principal amount of 7.875% Senior
Secured Notes due 2022 (the “Notes”).

 

WHEREAS, Section 9.1(9) of the Indenture provides that the Company, the
Guarantors, the Trustee and the Collateral Agent may supplement the Indenture in
order to add Guarantors pursuant to Sections 4.17 and 11.8 thereof, without the
consent of the Holders; and

 

WHEREAS, all acts and procedures prescribed by the Indenture to make this
Supplemental Indenture a legally valid and binding instrument on the Company,
the Guarantors, the Trustee and the Collateral Agent, in accordance with its
terms, have been duly done and performed;

 

NOW, THEREFORE, in compliance with the provisions of the Indenture and in
consideration of the above premises, the Company, the Guarantors, the Trustee
and the Collateral Agent covenant and agree for the equal and proportionate
benefit of the respective Holders of the Notes as follows:

 

(5)                                 This Supplemental Indenture is supplemental
to the Indenture and does and shall be deemed to form a part of, and shall be
construed in connection with and as part of, the Indenture for any and all
purposes.

 

(6)                                 This Supplemental Indenture shall become
effective immediately upon its execution and delivery by each of the Company,
the Guarantors, the Trustee and the Collateral Agent.

 

(7)                                 From this date, by executing this
Supplemental Indenture, the Guarantors whose signatures appear below are subject
to the provisions of the Indenture to the extent applicable.

 

(8)                                 Except as specifically modified herein, the
Indenture and the Notes are in all respects ratified and confirmed (mutatis
mutandis) and shall remain in full force and effect in accordance with their
terms with all capitalized terms used herein without definition having the same
respective meanings ascribed to them as in the Indenture.

 

(9)                                 Except as otherwise expressly provided
herein, no duties, responsibilities or liabilities are assumed, or shall be
construed to be assumed, by the Trustee or the Collateral Agent by reason of
this Supplemental Indenture. This Supplemental Indenture is executed and
accepted by the Trustee and the Collateral Agent subject to all the terms and
conditions set forth in the Indenture with the same force and effect as if those
terms and conditions

 

E-2

--------------------------------------------------------------------------------


 

were repeated at length herein and made applicable to the Trustee and the
Collateral Agent with respect hereto.

 

(10)                          No past, present or future director, officer,
employee, incorporator, stockholder, partner, member or joint venturer of the
Company or any Guarantor, as such, shall have any liability for any obligations
of the Company or any Guarantor under the Notes, any Note Guarantees, the
Indenture or this Supplemental Indenture or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each Holder of the
Notes by accepting a Note waives and releases all such liability. The waiver and
release are part of the consideration for issuance of the Notes.

 

(11)                          NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE
STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL
INDENTURE.

 

(12)                          The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of such
executed copies together shall represent the same agreement. Delivery of an
executed counterpart of a signature page to this Supplemental Indenture by
telecopier, facsimile or other electronic transmission (i.e. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart thereof.

 

[NEXT PAGE IS SIGNATURE PAGE]

 

E-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first written above.

 

 

WILLIAM SCOTSMAN INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[GUARANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[ADDITIONAL GUARANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-4

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-5

--------------------------------------------------------------------------------